y

GOBIERNO NACIONAL DE
LA REPÚBLICA DEL ECUADOR

PARA

DE

FECHA

ASUNTO

Ministerio de
Recursos Naturales
No Renovables

MEMORANDO No. 177-SH-SH-AL.2011

SECRETARIO DE HIDROCARBUROS

LIDER DEL PROCESO DE REGISTRO DE HIDROCARUROS
DE LA SECRETARIA DE HIDROCARBUROS

QUITO, D.M., a 17 DE FEBRERO DE 2011

INSCRIPCIÓN DE DOCUMENTO EN EL REGISTRO DE
HIDROCARBUROS

REF.GD- 2011-03061

Remito a usted, el Contrato Modificatorio a Contrato de Prestación de Servicios
para la Exploración y Explotación de Hidrocarburos (PETROLEO CRUDO), en
el Bloque Bermejo de la Región Amazónica Ecuatoriana, suscrito el 22 de
enero del 2011 entre el Estado ecuatoriano a través de la Secretaría de
Hidrocarburos y la Compañía TECPECUADOR S.A., a fin de que sea

legalizada co!
de inscribirlo
con lo dispue:

n su firma en la última foja del referido instrumento, con el objeto
en el Registro de Hidrocarburos a folios 1230 al 1520 y cumplir
sto en el Art. 12 de la Ley de Hidrocarburos

Atentamente,

Dr. Víctor M Zurita V.
LIDER DEL PROCESO DE REGISTRO DE HIDROCARBUROS
DE LA SECRETARÍA DE HIDROCARBUROS
Ministerio,de
Recursos Naturales
No Renovables

ACIONAL DE
DELECUADOR

MEMORANDO No. 177-SH-SH-AL.2010

PARA SECRETARIO DE HIDROCARBUROS

DE LIDER DEL PROCESO DE REGISTRO DE HIDROCARUROS
DE LA SECRETARIA DE HIDROCARBUROS

FECHA QUITO, D.M., a 17 DE FEBRERO DE 2010

ASUNTO INSCRIPCIÓN DE DOCUMENTO EN EL REGISTRO DE
HIDROCARBUROS

REF.GD- 2011-03061

Remito a usted, el Contrato Modificatorio a Contrato de Prestación de Servicios
para la Exploración y Explotación de Hidrocarburos (PETROLEO CRUDO), en
el Bloque Bermejo de la Región Amazónica Ecuatoriana, suscrito el 22 de
enero del 2011 entre el Estado ecuatoriano a través de la Secretaría de
Hidrocarburos y la Compañía TECPECUADOR S.A., a fin de que sea
legalizada con su firma en la última foja del referido instrumento, con el objeto
de inscribirlo en el Registro de Hidrocarburos a folios 1230 al 1520 y cumplir
con lo dispuesto en el Art. 12 de la Ley de Hidrocarburos

Atentamente,

- Víctor M Zurita V.
LIDER DEL PROCESO DE REGISTRO DE HIDROCARBUROS
DE LA SECRETARÍA DE HIDROCARBUROS
A

e) A pegutal. PA

Av.12 de octubre N26-97

Tecpetrol pat

Quito-Ecuador

T (593)2 298-6240
F (593)2 298-6215

www.tecpetrol.com

Quito, febrero 17 de 2011
No.11-020-GEGE

TRAMITE: omo.
ANEXOS Edo
Señor Economista

Wilson Pástor

Ministro

MINISTERIO DE RECURSOS NATURALES NO RENOVABLES
En su Despacho

Atención: REGISTRO DE HIDROCARBUROS
De mi consideración:

En cumplimiento a lo establecido en la cláusula 8.2.13 del “Contrato Modificatorio a
Contrato de Prestación de Servicios para la exploración y explotación de
hidrocarburos (petróleo crudo), en el Bloque Bermejo de la Región Amazónica
ecuatoriana”, celebrado el 22 de enero de 2011 entre el Estado Ecuatoriano a través
de la Secretaría de Hidrocarburos y mi representada Tecpecuador S.A., adjunto
sírvase encontrar quince (15) testimonios del referido contrato, el mismo que fue
elevado a escritura pública ante la Notaría Vigésimo Séptima del Dr. Fernando Polo
Elmir.

Acompaño también para su conocimiento el original de la constancia de pago de la
tasa de registro, así como una copia con fé de presentación de la entrega previa que
Tecpecuador S.A. ha realizado en la Secretaría de Hidrocarburos de la garantía
solidaria y pólizas de seguro en cumplimiento de sus obligaciones contractuales.

RENOVABLES

ROCARBUROS
1 7 FEB, 2011 4%
E 3 Y

AN EXOS:...£, $

r ) Tecpecuador S.A.
z Av.12 de octubre N26-97
Tecpet rol Y Abraham Lincoln
Edif. Torro 1492 Piso 2

Quito-Ecuador

—— -... TAS93)2 298-6240
o. F (593)2 298:6215

Quito, febrero 16 de 2011

No.11-019-GEGE

Señor Ingeniero

Ramiro Cazar Ayala

SECRETARIO DE HIDROCARBUROS
MINISTERIO DE RECURSOS NATURALES NO RENOVABLES
Ciudad

De mi consideración:

En cumplimiento a lo establecido en las cláusulas 10.1.2 y 10.2.2 del "Contrato Modificatorio a
Contrato de Prestación de Servicios para la exploración y explotación de hidrocarburos (petróleo
crudo), en el Bloque Bermejo de la Región Amazónica ecuatoriana”, celebrado el 22 de enero de 2011
entre el Estado Ecuatoriano a través de la Secretaría de Hidrocarburos y mi representada
Tecpecuador S.A., adjunto sírvase encontrar los originales o el documento certificado de los siguientes
documentos:

1. La garantía solidaria emitida por Tecpetrol Internacional S.L. según lo comprometido por
Tecpecuador S.A. Este documento reemplaza a las garantías existentes de las compañías
relacionadas Tecpetrol S.A. y Tecpetrol International Inc., razón por la cual solicito a usted el
desglose y devolución de estos documentos.

2. Las pólizas de seguro por:

Tado Riesgo Petrolero

Responsabilidad Civil General

Transporte Importaciones

Transporte Interno

Incendio y Robo

Accidentes Personales

Todo Riesgo Construcción/Montaje (cobertura permanente incluida en la Póliza Todo
Riesgo Petrolero)

De esta manera dejo constancia del cumplimiento de las obligaciones contractuales de Tecpecuador a
este respecto.

«s

g fu : (e N MUA de octubre N25
, ; v.12 de octubre N26-97
Tecpetrol ppt anemia

Quito-Ecuador
T (593)2 298-6240
F (593)2 298-5215

www.tecpetrol.com

Quito, febrero 17 de 2011
No.11-020-GEGE

Señor Economista

Wilson Pástor

Ministro

MINISTERIO DE RECURSOS NATURALES NO RENOVABLES
En su Despacho

Atención: REGISTRO DE HIDROCARBUROS
De mi consideración:

En cumplimiento a lo establecido en la cláusula 8.2.13 del “Contrato Modificatorio a
Contrato de Prestación de Servicios para la exploración y explotación de
hidrocarburos (petróleo crudo), en el Bloque Bermejo de la Región Amazónica
ecuatoriana”, celebrado el 22 de enero de 2011 entre el Estado Ecuatoriano a través
de la Secretaría de Hidrocarburos y mi representada Tecpecuador S.A., adjunto
sírvase encontrar quince (15) testimonios del referido contrato, el mismo que fue
elevado a escritura pública ante la Notaría Vigésimo Séptima del Dr. Fernando Polo
Elmir. :

Acompaño también para su conocimiento el original de la constancia de pago de la
tasa de registro, así como una copia con fé de presentación de la entrega previa que
Tecpecuador S.A. ha realizado en la Secretaría de Hidrocarburos de la garantía
solidaria y pólizas de seguro en cumplimiento de sus obligaciones contractuales.

: 2. . >
sl STER ODE RECI SOS ÑR IRÁLES 10H REN OVER E ;
O > An 0d NE Y AENOVEBL S

HOROCARSUROS
1 FFEB, 2041 A

3ANCO PICHINCHA
aná

+.3 BP-SP 3245195104
: MINISTERIO DÉ RECURSOS Ne

: 45011066

35 - AG. 8 DE DICIEMBRE -
JYGARCIA

2011/Feb/14 10926 .

l : Sec-12, En Línea

52) Ínea Valor

156499 10,000.00

ORIG?-
S
á Tecpecuador S.A,
Ay.12 de octubre N26-9"

Tecpetrol Pbratoss co

Edif. Torre 1492 Piso 2
Quito-Ecuador

m— o. .... 11593)2 298-6240

e F (593)7 298:6215

Quito, febrero 16 de 2011 Bsónoate
No.11-019-GEGE y añ

Señor Ingeniero

Ramiro Cazar Ayala

SECRETARIO DE HIDROCARBUROS
MINISTERIO DE RECURSOS NATURALES NO RENOVABLES
Ciudad

De mi consideración:

En cumplimiento a lo establecido en las cláusulas 10.1.2 y 10.22 del “Contrato Modificatorio a
Contrato de Prestación de Servicios para la exploración y explotación de hidrocarburos (petróleo
crudo), en el Bloque Bermejo de la Región Amazónica ecuatoriana”, celebrado el 22 de enero de 2011
entre el Estado Ecuatoriano a través de la Secretaría de Hidrocarburos y mi representada
Tecpecuador S.A., adjunto sírvase encontrar los originales o el documento certificado de los siguientes
documentos:

1. La garantía solidaria emitida por Tecpetrol Internacional S.L. según lo comprometido por
Tecpecuador S.A. Este documento reemplaza a las garantías existentes de las compañias
relacionadas Tecpetrol S.A. y Tecpetrol International Inc., razón por la cual solicito a usted el
desglose y devolución de estos documentos.

2. Las pólizas de seguro por:

Todo Riesgo Petrolero

Responsabilidad Civil General

Transporte importaciones

Transporte Interno

Incendio y Robo

Accidentes Personales

Todo Riesgo Construcción/Montaje (cobertura permanente incluida en la Póliza Todo
Riesgo Petrolero)

De esta manera dejo constancia del cumplimiento de las obligaciones contractuales de Tecpecuador a
este respecto.

< 0710

A vo 1 2 3 Os
Dr. FERNANDO POLO ELMIR
- NOTARIO VIGESIMO SEPTIMO
CONTRATO

EL ESTADO ECUATORIANO POR INTERMEDIO
DE LA SECRETARIA DE HIDROCARBUROS.
“EN ADELANTE LA “SECRETARÍA”

A FAVOR DE
LA COMPAÑIA TECPECUADOR S.A.
CUANTIA: INDETERMINADA
Dis 15) copias

P.P.

En el Distrito Metropolitano de Quito, capital de la
República del Ecuador, hoy día sabado veinte y dos
(22) de enero del dos mil' once, ante má DOCTOR

FERNANDO  FOLO ELMIR, —Notario Vigésimo Séptimo del

Cantón Muito, comparecen, por una parte, el Estado
ecuatoriana por intermedio de la Secretaría de
Hidrocarburos y en adelante la “Secretaria”,

representada por el Ingeniero RAMIRO CAZAR AYALA, de
conformidad con el nombramiento constante en el
Acuerdo Ministerial número doscientos siete publicado
en el Registro Oficial doscientos cincuenta y bocha de

decisiete de agosto del dos mil diezj y, por otra

¿rte, la compañía TECPECUADOR S.6., representada por
os señores CARLOS GERMAN  CRIVELLI Y RICARDO AUGUSTO
EHERRA, en sus calidades de Apoderados Generales y como
tales Representantes Legales, de la compañia

Tecpecuador S.A. Contratista del

LA

Eprmejo. de

conformidad con los poderes que se incorporan Coma
habilitantes. Los . comparecientes son de nacionalidad
ecuatoriano y argentinos, respectivamente, mayores de
edad, domiciliados en esta ciudad de Quito, excepto el
señor CARLOS GERMAN CRIVELLI, que se encuentra de
tránsito por esta ciudad de Quito, Capaces para
contratar y obligarse, «=« quienes identifico con su
presencia y con las cédulas que me presentan, bien
instruidos por mi el Notario en el objeto y resultados
de esta escritura pública, 08 la que proceden libre - y
voluntariamente, de conformidad con la minuta que me
presentan para que eleve a escritura pública, cuyo
tenor literal es el siguiente: SEMOR NOTARIO: —Sirvase
incorporar en el protocolo de escrituras públicas a su
CRrgo, 14M que contenga el siguiente Contrato
Modificatorio a Contrato de Prestación de Servicios
para la exploración y explotación de hidrocarburos
(Petróleo Crudo), en el Hloque Bermejo de la Región
fmazénica ecuatoriana, contenido en las siguientes
ciáusulas: COMPARECIENTES.- Para la suscripción de
este Contrato Modificatorio compareceni por una parte
el Estado ecuatoriano por intermedio de la Secretaría
de Hidrocarburos, en adelante la “Secretaria”,
representada por el Ingeniero Remiro Cazar fyala, de
confarmidad con el nombramiento constante en el
Acuerdo Ministerial número doscientos siete publicado
en el Registro Oficial doscientos cincuenta y ocho de

diecisiete de agosto del dos mil diez, y, por otra, la
o

y 1232
Dr. FERNANDO POLO ELMIR
“NOTARIO VIGESIMO SEPTIMO

compañía Tecpecuador S.A, Fepresentada po:
señores Carlos Germán Crivelli. de nacionalidad
argentina y Ricardo Augusto Herra, de nacionalidad
argentina, en sus calidades de Apoderados Generales y
como tales Representantes Legales, de la compañia
Tecpecuador S.ñ. Contratista del  Eloque Bermejo, de
conformidad con los poderes que se incorporan coma
habilitantes. CLAUSULA PRIMERA: ANTECEDENTES: Uno
punto una. Mediante escritura pública celebrada ante
el Notario Primero del cantón Guito, el uno de julio”
de mil novecientos poventa y nueve se suscribió el
Contrata para la Explotación de Petróleo Cruda y
Exploración Sdicional de Hidrocerburas del Campo
Herginal Bermejo en la Región ámazónica ecuatoriana,
entre el Estado Ecuatoriano a través de Petroecuador y
su filiel Fetroproducción., y la compañía Tecpecuador
B.ñ. Una punto dos. Mediante escritura pública
celebrada el cinco de mayo del dos mil cuatro ante la
Notaría Primera del Cantón de Quita, se suscribió el
Contrato Modificatorio al Contrato para la Explotación
de Petróleo Cruda y Exploración Adicional . de
Hidrocarburos del Campo Marginal Bermejo. Los
mtratantes fueron el Estado Ecuatoriano a través de
troecuador y su  filial- Fetroproducción, y la
Compañia Tecpecuador SA, como Contratista. El
Contrato Modificatorio tuvo como «finalidad principal

el ampliar el plazo para completar las actividades del

Programa Mínimo de Actividades DH e
LA KA
Inversiones y del Plan Minimo de Exploración Adicional
e inversiones establecidos en el Contrato principal;
ya modificar -el Flan Minimo de Exploración Adicional -e
Invereiones establecido tembién en el Contrato. El
Contrato Modificatorio fue inscrito en el Registro de
Hidrocarburos con fecha veinte y cinco de junio del
dos mid cuatro. Uno punto tres.- El veinte y dos de
octubre de mil novecientos noventa y nueves las
Empresas Petroecuador» Fetroproducción Y
Petrocomercials- «conjuntamente con Tecpecuador - S.f.
celebraron el Convenio para la Operación del Campo
Margcinsi Bermejo, que tuvo como sus objetivos regular
las siguientes situaciones: 321 La venta de combustible
a la Contratista por parte de PETROCOMERCIAL para la
ejecución del Contratos b) Definir los términos del
alojamiento Y alimentación para el personal de
FETROFRODUCCIÓN en el Campamento Bermejo y 2) Definir
los términos de la operación y mantenimiento del
Centre de Fiscalización y Entrega conocido coma
Estación  —Lumbaqui y del Oleoducto Bermejo Sur-
Lumbaquis Uno. punto cuatro. En virtud de una
disposición emitida por el Vicepresidente de
Fetroproducción mediante comunicación número uno seis
cinco  — PPR - VPR  — cero cero nueve del día viernes
nueve de enera del dos mil nueve, a partir de las cero
heras del día Junes doce de enero del dos mil nueve,
Petroproducción tomó a su cargo la operación Y

mantenimiento de la Estación Lumbequi, razón por la
1234

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO
| cual desde esa fecha y hasta: la
¡

Tecpecuador S.A. no tiene a su cargo la operación Y
AN e oo mantenimiento de dichas cinetalaciones: Uno” punta
| : cinco. De conformidad con la dispuesto en la
Disposición Transitoria Primera de lx Ley Reformatorfia
a la Ley de Hidrocarburos y Ley de Régimen Tributario
Interno, publicada en el Registro. Oficial Suplemento

número descientos cuarenta y cuatro de veinte y siete

Q

de julio del dos mil diez, las contratos para la
“exploración y” explotación de —hidrotarburos suscritos
bajo distintas modalidades contractuales deben
modificarse para adoptar el modelo reformado de
contrato de prestación de servicios para exploración y
explotación de hidrocarburos contemplado en el
artículo 16 de la Ley de Hidrocarburos. Uno punto
seis." Las Fartes han acordado modificar el contrate
referido en la cláusula 1.1 que antecede para adoptar
sl modelo de prestación de servicios para exploración
y explotación de hidrocarburos previsto en el artículo
dieciséis de la Ley de Hidrocarburos, reformado por el
artículo siete de-: la Ley Reformatoria a la ley de
Hidrocarburos de veinte y siete de julio del dos mil

iez. Uno punto siete.” El Grupo Negociador designado

cr el Secretario de Hidrocarburos, mediante Oficio GN

- 3H - dos mil once de veinte de enero del: dos mil

ence, remitió el informe final y el Acta Resumida de
MHegociación respectiva, para conocimiento del Comité
A

Comité de

de Licitaciones. Uno punto ocho.

¿Licitaciones en sesión de veinte de enero del dos mil
onte mediante Resolución número cero uno cinco — COLH
-= dos mil once == cero uno — veinte, sobre la base del
informe final del Grupo- de Negociación aprobé dicho
aánforme:y recomendó al Miristro de Recursos Naturales-
No Renovables la celebración de este Contrato
Modificatorio. Uno puhto TUEVE .— El Ministro de
Recursos Naturales No Renovables, mediante Resolución
número quinientos — MRNMR —- dos mil once de veinte y
uno de enero del dos mil: once, autorizó al Secretario-
de Hidrocarburos la suscripción de este Contrate
Modificatorio, que medifica el Contrato Original, los
Contratos Modificatorios Anteriores y cualguier
modificación que se hubiese convenido con anterioridad
ala suscripción de este Contrato. ECLAUSULA SEGUNDA:
DOCUMENTOS DE ESTE CONTRATO MODIFICATORIO: Dos punto
Uno. Documentos Habilitantes.— Son documentos
habilitantes de este Contrato Modificatorio y se
protocolizan coma tales, los siguientes: Dos punteo uno
punteo una. El Acuerdo Ministerial doscientos siete
publicado en el Registro Oficial doscientos cincuenta
y ocho de diecisiete de agosto del dos mil diez gue
contiene el nombramiento del Secretario de
Hidrocartunros sj Dos punto uno punto dos. Copia
certificada del nombramiento que  —.acredita la
representación legal de la Contratistaz Dos punto uno A
punto tres. Certificado que acredita la existencia

legal de la Contratista y su domiciliación en el
U

1236
Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

Ecuadors Dos punto uno punto cuatro.- Acta Resumida
Negociación suscrita entre los representantes de la
Contratista y el Grupo Negociador designado por el
Secretario de Hidrocarburos; Dos punto uno punto
cinco.” Resolución número cero und cinco —- COLA — dos
mil once -— cero uno - dos cero del Comité de
Licitaciones, Dos punta uno punto seis.- La Resolución
número quinientos — MEMMR - dos mil once de veinte Y
uno de enero del dos mil once, gue autoriza al

Secretario de Hidrocarburds la Euscripción: Ue Este

Comtrato Modificatorico. Dos punto dos. Documentos
Anexos. Forman parte integrante de este Contrato
Modificatorio los siguientes anexos Ánexa Ar
Especificaciones y delimitaciones del Área del

Contrato. Anexa Bi Plan de Actividades. Anexo Cs
Actividades Adicionalez.  Áánexao D:; Fórmula para
corrección de la calidad del Petróleo Crudo del Área
del Contrato. nexo Er Reglamento de Contabilidad.
Anexa Fi Formato de la Garantía Solidaria de la Casa
Matriz, Ánexo 6 Normas para el funcionamiento del
Comité de Supervisión. Anexo Hi Copias de las pólizas
de seguros previstas en este Contrato. Anexo 12 Plan
Capecitación . Anexo di Acta Resumida de
egociación. Ánexa Ki Procedimiento de Levantes, Anexo
Ls Metodología de cálculo para la Tarifa para Campos
Nuevos e par Producción incremental fruto de

Recuperación Mejorada. fnexo Ms Lista de posibles

Consultores. Anexo Nx ZAR" del
s L
1237

Procurador General del Estado mediante el cual se
sutoriza al Estado Ecuatoriano y a la Secretaria de
Hidrocarburos para someter las controversias
originadas en el presente contrato a erbitraje
“internacional: y transigir en ellas; Anexo: Us Términos
vw Condiciones para la Operación y Mantenimiento del
Olecducto Bermejo  Sur—-Lurbaqui y del Centro de
Fiscalización y Entrega Estación de Bombeo Lumbaqui.

CLAUSULA TERCERA: MARCO LEGAL DE LA CONTRATACION

«(LEGISLACIÓN APLICABLES Tres punto umo.— -La: Ley + co .-*>

Aplicable a este Contrato Modificatorio es la
Coretitución de la República del Ecuador, cualquier
tratado internacional, ley, reglamentos decreto,
crdenanzá, asi como cualquier otra norma emitida o que
se emita de conformidad con la ley (en adelante, la
“Ley Gplicable)., Tres punto dos.” Los derechos y
obligaciones de las Partes según este Contrato
Modificatoario, incluyendo cualquier anexo y ze
ejecutarán de acuerdo con la Ley Aplicable, Tres punto
tres. La Contratista declara expresamente que tiene
pleno conocimiento de la legislación ecuatoriana
aplicable a da contratación petrolera, vigente al
momento de la celebración de este Contrato
Modificatorio, CLAUSULA CUARTA: INTERPRETACIÓN DE ESTE
CONTRATO MODIFICATORIO.- Cuatro punteo UC.
interpretación. Este Contrato Modificatorio es un
contrato administrativo, regulado par la Ley

Aplicable. Las Partes convienen en que interpretarán
+ 1238

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

este Contrato Modificatorio de acuerdo

Aplicable, incluyendo las disposiciones del Título
Décima Tercero (XI11), Libro Cuarto (14), del Código
Civil. dejando establecido que los títulos y el orden
de las cláusulas y subcláusulas sólo tieñen propósitos
de identificación y referencia. Cuatro punto uno punto
uno. Cualquier tolerancia de las Partes referida a la
falta de cumplimiento de las obligaciones establecidas
en este Contrato Modificatorio, en ningún caso
implicará cambioco alteración de sue estipulaciones, y
tal hecho ño constituirá precedente para la
interpretación de este Contrato Modificatorio, ni
fuente de derechos en favor de la Parte que incumplió
las obligaciones. Duatro punte uno punto des. Las
estipulaciones contenidas en este Contrato
Modificatorio prevalecerán, (en caso de discrepancia,
frente a las contenidas - en cualesquiera otros
documentos O cormvenios anteriores suscritos por o
celebrados entre las Partes. Cuatro punteo una punto
tres. En caso de que existan contradicciones o.
conflictos entre las disposiciones de este Contrato

Modificatorio y sus anexos O entre cada uno de ellos,

endo el primero de ellos: el que prevalecerá sobre

As Partes acuerdan el siguiente orden de prelación,
s

£

los demás y así sucesivamente, (3) los términos y
condiciones de este Contrato Modificatorio; (ii) el

Acta Resumida de Negociación de este Contrato

Modificatorio que se acompaña como

LA

anexo
1239

demás anexos mencionados en la cláusula dos punto dos
de este Contrato. Cuatro punte uno punto cuatro. Las
Partes aceptan expresamente que en caso que las
estipulaciones contenidas en este Contrato
Modificaterio contravengan las disposiciones legales 1
reglamentarias, serán estas últimas las que
prevalecerán sabre este Contrato Modificatorio. Cuatro
punto dos.- Idioma. Cuatro punto dos punto uno." Este
Contrato Modificaterio ha sido redactado y suscrito
¿por las Partes cen idioma castellaro y dicha versión
será considerada para todos sus efectos como la única
válidas Cuatro punto dos punto dos. Laz
comunicaciones que se cursaren las Partes, así como la
información requerida por la Ley Aplicable serán
redactadas en idioma castellano, excepto aquellos
reportes de naturaleza técnica que, por su ¿índole

altarente especializada, deban ser presentados en otro

idioma, en cuyo casos de considerarse indispensable

por

la Secretaría, deberán ser acompañados Con una
traducción al castellano, preparada de conformidad con
la Ley Aplicable, a costo de la Contratista. Cuatro
punto tres. Definiciones. Salva que se estipule lo
contrario en este Contrato Modificatorio, Los.
siguientes términos en mayúscula inicial tendrán el:
significado que se indica a continuación. El singular
incluirá el plural y viceversa, en la medida que el
contexto de este Contrato Modificatorio lo requiera.

Cuatro punto tres punto Und" fctividades de
v 1240

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

Exploración Adicional Son aquellas actividadéSiX
Pa LADOR

exploración propuestas por la Contratista y acordadas
con la Secretaría en el Plan de Bctividades y/o en el
Plan de Actividades Adicionales, para ser
"desarrolladas dentro del rea del Contrato. Cuatro
punto tres punto dos.“ Actividades de Recuperación
Mejorada: Son el conjunto de actividades (técnicas y
y blanes piloto) propuestas por la Contratista y
acordadas con la Secretaría en el Plan de Actividades
“Aditichales, que tienén per objéto el aumento del
Factor de. Recabro Primario en los Yacimientos de
Hidrocarburos Comercialmente Explotables del Área del
Contrato. Cuatro punto tres punto tres.- Activo Fijos
Es cualguier bien no fungible de naturaleza mueble y
inmueble, adquirido, construido o suministrado por la
Contratista, para les actividades previstas en este

Contrato Modificatorio, com una vida útil que exceda

de un año y mayor aun mil Dólares, conforme lo
establecido en el Reglamento de Contabilidad. Cuatro
punto tres punto cuatro.- Agencia de Regulación y
Control  Hidrocarburifero (ARCH): Es el organismo
técnicocadministrativos encargado de regular,
controlar y fiscalizar las actividades técnicas y
peracionales en las diferentes fases de la industria
hidrocarburifera, que realicen las empresas públicas O
privadas, nacionales, extranjeras, empresas mixtas,
consorcios, asociaciones, u otras formas contractuales

y demás personas naturales o jurádi

e

pionales l=]

f

extranjeras que ejecuten actividades hidrocarkuriferas
en el Ecuador. Cuatre punto tres punto cinco. ño
Fiscali Es el periodo de doce (12) meses conprendido
entre el primero (1) de enero al treinta y uno (31) de
diciembre del mismo años conforme lo establecido en la
Codificación de la Ley de Régimen Tributario Interno.
Cuatro punta tres punto seis. Área del Contratoi Es
la superficie terrestre y su proyección en el
subsuele, ubicéda dentro del Eloque, en la cual la
Contratista -se "compromete - a prestar los servicios
objeto de este Contrato Modificatorio, conforme el
nexo fs Cuatro punto tres punto siete.- Auditoría
Socio - £mbiental o Conjunto de métodos Y
procedimientos que tiene como abjetivo la
determinación de cumplimientos 0 conformidades e
incumplimientos o no conformidades de elementos de la
normativa ambiental aplicable y la respectiva licencia
ambiental, en base de términos de referencia definidos
y aprobados previamente, realizada en el marco de la
legislación ambiental aplicable. Cuatro punto tres
punto ocho. futoridad Bmbientals Es el Ministerio del
ámbiente o su dependencia técnico — administrativa que
controlará, fiscalizará y auditará la gestión socia
ambiental¿ realizará la evaluación, aprobación de los
estudios ambientales, licenciamiento y el seguimiento
de las actividades hidrocarburiferas en todo AN
territorio ecuatoriano de conformidad con la Ley '

Aplicable. Cuatro punto tres punto mueve.” Barrils Es
+ 1242

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

en volumen a cuarenta y dos (42) galones de

Estados Unidos de América, medido a Condiciones

Estándar. Custro punto tres punto diez. Bloques Es el

loque Bermejo del” Mapa Catastral Petrolero

Ecuatoriano elaborado por el Instituto Gecgráfico

Militar, cuyas delimitaciones y coordenadas EE

) z detallan en el Anexo A, Cuatro punto tres punto once.-
Cambio de Control: Es cualquier cambio directo 0
indirecto én Cel Control de la Téntratista, cen el
entendido de que luego de que opere dicho Cambio de
Control, (1) no controle a la Contratista y/o (ii)
directa a indirectamente no posea al menos cincuenta
por ciento (50%) de eus acciones que Conforman su
capital uy otre tipo de participación patrimonial.
Cuatro punto tres punto doce. Casa Matrizs La Casa
Matriz de la Contratista es Tecpetrol Internacional
S.L.s empresas constituida bajo las leyes del Reino de
España. Custro punto tres punto trece.- Centro de
Fiscalización y Entrega: Es el o los sitioz convenidos
por las Fartes y aprobados por la Agencia de
Regulación y Control Hidrocarburifero, donde se mide y
entrega la Producción Fiscalizada de Petróleo Crudo,
el o Área del Contrato y hasta donde llega la
responsabilidad de la prestación de servicios por la
Contratista según este Contrato Modificatorio. El
Centro de Fiscalización y Entrega (de la Froducción

Fiscalizada del Área "L ae estarásabic, en la

1243

“Estación de Pombeo Lumbaqui,' de acuerdo a lo descrito
en el nexo 0. Si como resultado de actividades
adicionales se requiera la construcción de otro Centro
de Fiscalización y Entregas, la Contratista someterá a
“consideración de la Secretaría la ubicación del mismo
a costa exclusivo de la Contratista. La aprobación
del nueva Centro de Fiscalización y Entrega
corresponderá a la Agencia de Regulación y Control
Hidrocarburifero,. asi como la fiscalización de la
“producción. O Cuatro punta tres " punto catorce.
Compañias Relacionadas: Fara efectos de este Contrato,
se consideran como Compañias Relacionadas as: Matriz:
Es la compañía o entidad que directa O indirectamente
Controla a la Filial o ala Subsidiaria; Filial: Es
una compañía o entidad que directamente es Controlada
por su Matrizz y, Subsidiarias Es una compañia 0
ertidad que es directamente controlada por la Filial e
indirectamente por la Matriz, Esta definición en nada
limitará la aplicación de la legislación tributaria en
lo relacionado a pertes relacionadas y precios de
transferencia, Cuatro punto tres punto quince.
Condensado de: Gas: Es la mezcla de hidrocarburos
provenientes de Yacimientos de Gas Natural Libre o de
Yacimientos de Condensado de Bas que a condiciones de
presión y temperatura de superficie, pasan al estado

Y,
iígquido. Cuatro punto tres punto dieciséis.
Condiciones Estándar: Corresponden a una presión

absoluta de catorce punto siete libras por pulgadas

hs

nu

1244

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

cuadradas y a una temperatura de s

. ¿one O BEE
Fahrenheit. Cuatro punto tres punto diecisiete.

Consultors. Bon las personas naturales O jurídicas,
nacionales coa extranjeras, independientes y de
"reconocido prestigio réspecto al asunto materia de la
consulta, para los fines previstos en este Contrato
Madificatorio, de conformidad con la cláusula treinta
Y ¿res ' punto tres Cuatro punta tres punto

dieciocho. Consumer Price Index Es el. ándice de

“o precios “al consumidor previsto en el “Consumer Price

Index" (0P1) del Bureau of Labor Statistics of the
United States Department 07 Labor. (Código CUUR
OSDOSAD) Cuatro punta tres punto diecinueve.
Contratistas Es YTecpecuador S.A. una compañia
organizada y constituida de acuerdo con las leyes de
Ecuador. Cuatro punto tres punto veinte.- Contrato /
Contrato -« Modificatoria:r Es este Contrato
Modificatorio, incluido sus documentos habilitantes y
anexcs. Cuatro punto tres punto veinte Y UND."
Contratos Modificatorics Anteriores: Son los contratos
á que se hace referencia en las cláueulas una punto
dos de este Contrato Modificatorio. Cuatro punto tres

fto veinte y dos.- Contrato Originsli Es el contrato

que se hace referencia en la cláusula 1.1 de este
contrato Modificatorio, en el entendido que ha quedado
previamente modificado por los Contratos
Modificatorios Anteriores y se modifica conforme a 10

i ol Cuatro

estipulado en este Contrato Modific

Lil

punta tres punto veinte y tres.” Control: Significa,
cuande es utilizado en relación con una persona
jurídicas, lá facultad de dirigir la administración o

Jlas políticas de dicha persona juridica, directa O

“indirectamente, bien sea a través de la: propiedad de

ecciones u otros títulos valores. £ efectos de este
Contrato Modificatoria, cuendo una persona jurídica

posee directa O indirectamente más del cincuenta por

ciento de los poderes de voto de Otra persona

Jurídica, se considera que aquella tiene e1 Control de
esa persona Jurídica. “Que Controla” y “Controlado”
tienen significados correspondientes. Cuatro punto
tres punto veinte Y cuatro.-Costos de
Comercialización: Son los costos razonables,
eustentados, directamente imputables y efectivamente
incurridos por el Estado para la comercialización del
Petróleo Crudo, tanto en el mercado interno como en el
externo, incluyendo los egresos que se originen por el
almacenamiento necesario para tales operaciones de
comercialización y atros imprescindibles para el
perfeccionamiento de dichas cperaciones de
comercialización. Cuatro punto tres punta veinte y
cinco.” Costos de Transporte del Estados: Son los
costos razonables, sustentados, directanente
imputables en los que efectivamente incurre el Estado"
para el transporte por Ductos Principales del Petróleo
Crudo producida en el fresa del Contrato, desde los

Centros de Fiscalización y Entrega hasta los

Dr. FERNANDO POLO ELMIR ¿anto Por e

NOTARIO VIGESIMO SEPTIMO 2
S y
terminales de expertación ¿ps centy

en el Ecuador. Luatro punta

industriali
punto veinte y seis. Costos y Gastos. de la
Contratistas Son los costos ra  capitalizables,
razonables y necesarios, incurridos directamente por
la Contratista O indirectamente a través de sus
Compañias Relacionadas, dentro o fuera del Ecuador,

durante la Fase de Froducción., incluyendo los

señalados en los Programas y Presupuestos Anuales, y
o tontabilizados de acuerdo al Reglamento de
Contabilidad eo incluirán los operacionales de
transporte por ductos secundarios y los reslizados en
la ejecución de los programas de capacitación técnica
y administrativa efectuados por la Contratista,
durante la Fase de Producción. Cuatro punto tres punto
Veinte y siete.” Daño Ambiental: Es toda pérdida,

disminución, detrimento O menoscabo significativo de

las condiciones preexistentes en el medio ambiente 0
uo de sus componentes. Afecta al funcionamiento del
ecosistema 0 a la renovabilidad de sus recursos.
Cuetro punto tres punto veinte y  Dcha.— Daños
Sociales: Son los ocasionados a la salud humanas al

isaje, al sosiego público y a los bienes públicos 0
brivacios y directamente afectados por actividad
contaminante, Cuatro punto tres punto veinte y nueve.—
Délar: Es la moneda de los Estados Unidos de América.

Cuatro punte tres punto treinta. Ductos Principales:

Oleoducto
1245

de Crudos Pesados, OP, y otros ductos y facilidades
de almacenamiento concomitantes que sean necesarios
para evacuar el Petróleo Crudo desde los Centros de
Fiscalización y Entrega hasta los terminales de
expertación o. centros de cindustrialización en el
Ecuador. Cuatro punto tres punto treinta y uno.
buctos Secundarios: Son los ductos necesarios para
transportar el Petróleo Crudo desde los campos en
producción, dentro del Área del Contrato, hasta los
. Centros de Fiscalización y Entregas Cuatro: punta bres
munto treinta y dos.” Ecuador / Estados Es la

República del Ecuador. Cuatra punto tres punto treinta

y tres. EF FETROECUADORs Es la Empresa Pública de
Hidrocarburos del Ecuador, PETROECUADOR y can
personalidad juridica, patrimonio propios «eutoramás

administrativa, económicas financiera y operativa con
dómicilio principal en la ciudad de Buito, que tiene
por cbjeta el desarrollo de las actividades que le
asigna la Ley Orgánica de Empresas Públicas y el
Decreto Ejecutivo trescientos quince del dos mil diez,
publicado en el R.D. Suplemento número ciento setenta
y uno de catorce de abril del dos mil diez. Cuatro
punto tres punto treinta y cuatro.- Estándares de la
industria Petrolera > Internacionals Son aquellas
prácticas y - procedimientos generalmente utilizados en
la industria petralera, ' por operadores a nivel
mainciial, respaldados en criterios técnicos, En

condiciones y circunstancias similares a aquellas
1246

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

experimentadas en relación con el o los

relevantes del Proyecto. Cuatro punto tres punta
treinta y cinco.- Estudios Ambientales» Consisten en
una estimación predictiva o tna identificación
presente tanto de los' Daños Sociales” como Daños
Ambientales con el fin de establecer las medidas
Preventivas, las actividades de mitigación y las
medidas de rehabilitación de impactos ambientales
producidos por la ejetución de los servicios objeto de
sete Contrato Modificatorio, * Cuatro punto tres punto"
treinta y seis. Evento de Insolvencias Significa
cuando: fa) una Fersona comience en forma voluntaria
ur estado de auielra, insolvencia, disolución,
liguideción e un procedimiento similar (b) se haya
iniciado contra ella uno de esos procedimientas, y tal
procedimiento haya dado lugar a una orden o medida que
no haya sido revocada, resuelta, suspendida O apelada
dentro de los sesenta (60) días siguientes a su
declaración, a (íc) una Persona efectúe una cesión en
beneficio de sus acreedores o admita por escrito su
insolvencia o incapacidad general para cumplir con sus

obligaciones a medida que se venzam. Cuatro punto tres

unto treinta y siete. - Factor de Recobro Primarios: Es
fracción de reservas extraídas de un Yacimiento por
recuperación primaria y que -será aprobada por la
Secretaría. Cuatro punto tres punto treinta y ocho.

Fase de Desarrollos Es el lapeo durante el Período de

Explotación en el cual se efectuarán s E
! [
7% A e Ll

ao

1247

«Desarrollo Adicionales y las actividades necesarias
“para desarrollar y poner en producción los Yacimientos
descubiertos por Actividades de Exploración Adicional
y/o los Yacimientos existentes por Actividades de
Recuperación Mejorada. Estas Inversiones -y actividades” *
se realizarán de acuerdo al Flan de Desarrollo y ee
registrarán con relación al campo correspondiente.
Esta Fase de Desarrollo terminará cuendo se complete
la ejecución del respectivo Flan de Desarrollo. Cuatro
punte tres punto treinta y nueve. Fase de Producción:
Es el o lapso durante el Periodo de Explotación
comprendido desde la Fecha de Vigencia hasta la fecha
de terminación de este Contrato Modificatorio. La
Fase de Producción podrá coexistir con las Fases de
Desarrollo de los campos descubiertos por Actividades
de Exploración Adicional. Cuatro punto tres punto
cuarenta. Fecha de Vigenciaz Es la fecha de la.
inscripción de este Contrato Modíficatorio en el
Registro de Hidrocarburos de la Secretaría de
Hidrocarburos, desde la cual se inicia la vigencia de
este Contrato Modificatorio y empieza a transcurrir el
plazo del mismo. Cuatro punto tres punto cuarenta y
una Fecha Efectivar Es la fecha desde la cual
surtirán efecto todos los derechos y obligaciones de
este Contrato Modificatorio y será la Fecha de
Vigencia. Cuatro punto tres punto cuarenta y d60s.-
Fuerza Mayor 0 Caso Fortuito: Para efectos de este

Contrato Modificatorio, un evento de Fuerza Mayor 0
QA

1248

Dr. FERNANDO POLO ELMIR ¿aná Po,
NOTARIO VIGESIMO SEPTIMO e y
Ls] A
Y a

Caso Fortuitao significará cualquier IE

¿ ; 4 ¿ ; z . Puro ECUADOR
circunstancia, que (1) sea imposible de resistir, O de

ser controlado por la Parte abligada a cumplir la
obligación de que se trate, (11) sea imprevisible por
dicha Parte O bue aúh siendo previsible por ésta, no
pueda ser evitada, en todoo en parte, mediante el
ejercicio de la debida diligencia de dicha Partes:
(iii) que ocurra después de la Fecha Efectiva de este”
Contrato Modificatorio, y (ivi que ocasione la
obstrucción a demoras total'o parcial del cumplimiento
de las obligaciones de alguna Parte, según las
estipulaciones de este Contrato Modificatorio. Esta
definición abarca, pero no se limita a, lo establecido
en el Código Civil ecuatoriano, e incluyendo
terremotos y MENEROtLOS , inundaciones» deslaves,
tormentas, incendios, explosiones, paros, huelgas,
disturbios sociales, actos de guerra (declarada 0 no),

actos de sabotaje, cectos de terrorismo, acciones u

omisiones por parte de cuelquier autoridad a
dependencia 0 entidad estatal. Queda entendido y
convenido, sin embargo, que la Secretaría podrá

invocar come actos constitutivos de Fuerza Mayor,

alquier- acto u omisión de cualquier agencia,
ganismo O autoridad. estatal ecuatoriana, cuando
dichos actos Yu omisiones sean ceusados por: otros
hechos (0. circunstancias que, “su vez, constituyan
este Contrato

e
l
Modificatorio el término Caso Fortea ndrá el mismo

Fuerza Mayor e Para efectos de

1249

-«Sionificado que Fuerza Mayor. Cuatro punto tres punto
cuerenta y tres. Gas Natural Asociado: Es la mezcla
de hidrocarburos provenientes de Yacimientos de
“Petróleo Crudo que a condiciones de presión Y
temperatura: de superficie pasan al estado gaseoso.
Cuatro pto tres punte cuarenta y cuatro, Gas
Natural Libre: Es la mezcla de hidrocarburos
provenientes de Yacimientos de Gas que en condiciones
de presión y temperatura de superficie se mantiene en
estado gaseoso. Cuatro punto  trez-punto cuarenta y
cinco. Hidrocarburos Líquidos condensados del Das
Natural Asociados Significa etano y cualesquiera otros
hidrocarburos de más alto peso molecular que el etanoa
separados del Gas Natural Asociado mediante
compresión, extracción u Otros procesos. Cuatro punto
tres punto cuarenta y seis. Incremento de Reservas
Comercialmente Explotables: Es el aumento del .volumen
de reservas (recuperables) proveniente de actividades
de exploración incluidas en el Flan de Actividades O
de Actividades de Recuperación Hejorada (4 nuevos
descubrimientos por Actividades de Exploración
Adicional realizados por la Contratista y aprobados
por la Secretaría, Cuatro punto tres punto cuarenta: y
siete. ingreso Bruto del Contrato (YB): Es el valor
en «Dólares que resulta: de multiplicar la Producción
Fiscalizada entregada por la Contratista por el Precio
Promedio Mensual, corregido de acuerdo a la calidad

equivalente a la producida por la Contratista en el
1250
Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

Área del Contrato. La corrección de la calida
Fetróleo Crudo se realizará de conformidad
Anexo D. El Petróleo Crudo del Érea del Contrato
destinado para consume interno del Estado uu  ctros
fines será valorado .cón el Precio Promedio Mensual.
Cuatro punto tres punto cuarenta y ocho,” ingresa
Bruto de la Contratistas Es el valor en Dólares que
recibirá la Contratista por la prestación de sus
servicios, sobre la base de la tarifa correspondiente
acordada En este Contrato * Modificatorio por: cada? 7
Barril neto producido y entregado al Estado, conforme
la fórmiala establecida en la cláusula décima quinta.
Custro parte tres punto cuarenta y nueve. Ingreso
Disponible (YD): Es el valor en Dólares resultante de
la diferencia entre el Ingrese Eruto del Contrato y la
suma de los siguientes conceptos: (1) Margen de
Soberaniíar (11) Costos de Transporte del Estados (114)
Costos de Comercialización: y (iv) los Tributos
establecidos en la Codificación de la Ley del Fondo
para el Ecodesarrollo Regional Amazónico yla Ley de
Creación de Rentas Sustitutivas para las Provincias de
Msapo, Esmeraldas y Sucumbios, si los mismos resultasen
plicables. Cuatro punta tres punto cincuenta.-
nversiones.— Son los costos efectuados directamente
por la Contratista O indirectamente, a través de sus
Compañías Relacionadas, dentro O fuera del Ecuador,

acordados con la Secretaría, incluyendo los señalados

en los Flianes, Programas y Fresupu males y sus
7,

1251

«Feformas, y contabilizados de acuerdo al Reglamento de
Contabilidad, que son; (1) susceptibles de
capitalización; y (ii) razonables y necesarios para
explorar, descubrir, desarrollar, producir, obtener,
transportar, mantener e incrementar * la producción de
Petróleo Crudo en el Érea del Contrato. Cuatro punto
tres punto cincuenta y UNO Inversiones de
Exploración ádicionala Son todos los costos ircurridos
directamente por la Contratista o indirectamente, 2
través de sus Compañías Relacionadas, conforme: el: Plan
de Actividades y/o al Plan de fctividades Adicionsles
Y sus reformas y contabilizados de acuerda al
Reglamente de Contabilidad, durante la ejecución de
este Contrato Modificatorio,s para explorar, descubrir
y evaluar nuevos Yacimientos en el Área del Contrato.
Cuatro punto tres punto cincuenta y dos.- Inversiones
de Desarrollo  ÁAdicionals Son todos los costos
incurridos directamente por la Contratista o
indirectamente, a través de sus Compañias
Relacionadas» Y llevados a cabo por la Contratista
conforme a lo establecido en el Pían de Desarrollo y
sus reformas correspondientes, incluyendo los
señalados en los Frogramas y Presupuestos fnuales, y
contabilizados de acuerdo al Reglamento de
Contabilidad. Cuatro punto tres punto cincuenta y
tres. inversiones de Recuperación Mejorada: Son todos
los costos incurridos directamente por la Contratista

a indirectamente, a través de sue Compañías

10

QU

+ 1252

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO
Relacionadas. conforme el Plan de

Adicionales y sus reformas. y contabilizados de
acuerdo al Reglamento de Contabilidad, “durante. la
ejecución de este Contrato Modificatorios para
desarroilar planes piloto y demás attividades ' ue
permitan aumentar el Factor de Recobro Primario en los
Yacimientos de Hidrocarburos Comercialmente
Explotables del Área del Contrato. La producción
adicional obtenida como resultado de estas
Inverziones, oerá considerada > Producciones
Incrementales Adicionales. Cuatro punto tres punto
cincuenta y cuatro. Licencia Ambiental: Es la
autorización que otorga la Autoridad Ambiental a una
rersona natural O jurídica psra la: ejecución de un
proyecto, abra o actividad de conformidad con la Ley
fplicable, en la que se establecen los requisitos,
obligaciones y condiciones que el beneficiario debe
cumplir para prevenir, mitigar (O corregir los
efectos imprevistos que el proyecto, obra 0
actividad autorizada pueda causar en el ambiente.
Cuatro punto tres punto cincuenta y cinco.- Margen de
Soberanía: Es el veinte y cinco por ciento de los
gresos brutos provenientes de la producción

rrespondiente al frea del Contrato, que el

stado ecuatoriano se reserva de conformidad con
el artículo diecissis de la Ley de «Hidrocarburos.

Cuatro punta tres punte cincuenta y ERÍS.-

Ministerio Sectorial / Ministerio:

4)

Ministerio
1253

de Recursos Naturales No Renovables del Ecuador o
Saus que lo sustituya. Cuatro punta tres punto
cincuenta Y siete. “Ministra Sectorial: Es el
titular del Ministerio Sectorial.— Cuatro punto
tres” punto cincuenta nueve. 00; Es el* Oleoducto de
Crudoe  FeEsados. Cuatro punto tres punto sesenta.
Gperadoras Es la compañia Tetpecuador S.A.
(Contratisetal que ejecutará todas las operaciones
cbjeto de este Contrato Modificatorio por cuenta de la
Contratistas Cuatro punta tres punto sesenta y UND.
Page a la Contratista: Es el valor. que recibe la
Contratista, en Dólares a en Petróleo Cruda, par sus
servicios prestados en el área del Contrato conforme
a la ciáusuia décimo quinta. Cuatro punto tres punto
sesenta y dos. Parte O Fartess Se refiere al Estado
ecuatoriano representado por la Secretaría 0 a la
Contratista individualmente, según fuere.el cas, 0 $e
refiere conjuntamente al Estado ecuatoriano
representado por la Secretaría y a la Contratista.
Cuatro punte tres punta sesenta y tres.”  Fasivo
£mbientala Constituye el resultado de la combinación
entre un impacto ambiental y el tiempo en que éste
permanece en El ambiente 1 em la sociedad sin
reparación integral. los impactos ambientales se
convertirán en Pasivos Ambientales en la medida en que!
permanezcan coso impactos no reparados. Cuatro AN

tres punto sesenta y cuatro. Feriodo de Explotación

Ez el que se inicia en la Fecha de Vigencia y concluye

+ 1254

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

pu
cuando termine este Contrato Modificator ly

Periodo de Explotación comprende laz

Desarrollo y Producción. Cuatro punta tres punto
sesenta y cinco. Fersonal Significa una persona
natural, corporación, sociédad, consorcio, fideicómiso

o cualquier otra entidad jurídicas Matriz, Filial,
Subsidiaria a cualquier agencia, autoridad o

Mi subdivisión política de la misma o cualquier
organización internacional. Cuatro punto tres punto
cr os sesénta Y seis. Petróleo Crudor ES la mezcla de
hidrocarburos en estado liguido a condiciones de
presión y tesperatura de superficie. Cuatro punto tres
punto sesenta y siete. Plan: Se refiere al Plan de
Actividades, Flan de Actividades Adicionales, Plan de
Desarrollo 0aSl Flan Guinguenal. Cuatro punto tres
punto sesenta y ocho. Flan de Actividades: Es el
conjunto de actividades comprometidasy de cumplimiento
obligatorio, e Inversiones .estimadas de exploración
y/o explotación, a ser ejecutadas por parte de la
Contratista, por suo cuenta y riesgo aportando la
tecoología, los capitales, y dos equipos. bienes y
maquinarias necesarios, en el - Área del Contrato y
durante todo el Plazo de Vigencia, detalladas en el
nexo B de este Contrato Modificatorio. Cuatro punteo
res punto sesenta Y nueve. Pian de Actividades
Adicionaless Es el conjunto de actividades de

Exploración Adicionsl y/o de Recuperación Mejorada e

Inversiones estimadas que podrá
072 ye

1255

Contratista por su cuenta y riesgo. Las actividades €

inversiones del Plan de Actividades Ádicionales se
podrán realizar de forma secuencial y dependiente de
los resultados obtenidos y con excepción del programa
mánido de actividades adicionales “que será de
cumplimiento obligatorio. En el Anexo Code este
Contrato Modificatorio se describen de manera
preliminar e ilustrativa” algunss de las actividades
adicionales que pudiesen ser incluidas en este Plan,
Coon * las Cuales se compensarian con una Tarifa para Campos
Nuevos ao per Eroducción Incremental fruto de
Recuperación Mejorada, —Cuatro punto tres punto
setenta. Flan de Desarrollo: Es el conjunto de
actividades que la Contratista se obliga a realizar €
Inversiones estimadas, para desarrollar y Poner en
producción Yacimientos de Petróleo Crudo descubiertos
en virtud de actividades de exploración incluidas en
el Plan de Sctividades o de las Actividades de
Exploración Adicional, así como también para aumentar
el factor de recobro de las reservas mediante las
Actividades de Recuperación Mejorada, incluyendo sus
reformas. Estos Planes de Desarrollo serán sometidos
por la Contratista y aprobados «por la Secretaria,
Cuatro punto tres punto setenta Y UND. Plan
Quiñquenala Es el conjunto de actividades proyectadas
y de >: Inversiones estimadas, incluyendo sus reformas k
propuestas por la Contratista durante el Feriocdo de A

A

Explotación para los cinco (3) AÑOS Fiscales
1

O

1256
Dr. FERNANDO POLO ELMIR

: 2 Ce

NOTARIO VIGESIMO SEPTIMO $ y E
o o Sl

N ¿

e «
siguientes al año de presentación de dicho Eco

cumplir con el objeto contractual, Este Plan
Suinquenal será actualizado srualmente. Cuatro punto
tres punte setenta y dos.- Plazos Cuando este Contrato
Modificatorio se refierá a “plazo”, éstos se
computarán en forma continua y en días calendario; y,
cuando se refiera a “término”, se: computarán
únicamente los días laborables, excluyendo los días
feriados con ámbito nacional O local, y de descanso
obligatorio. En todos los casos en los que Tus plazos
ventieran en días no laborables, éstos se entenderán
prorrogados hasta el primer día laborable siguiente.
Cuatro punto tres punto setenta y tres. Plazo de
Vigencias Es el que te estipula en la cláusula sexta

e Contrato Medificatorio. Cuatro punto tres

de es
punto setenta y cuatro. PPI2s Es el índice de precios
al productor prevista en el "Producer 's Frice Index
íPPIJ for Industrial Commodities” del *Bureau of Labor
Statistics Of the United States Department of Labor”
itédigo  PEUZBINII2213112 “support activities for oil
and ges operations"), Cuatro punto tres punto: setenta
Y cinto. Precio Fromedid Mensual Se refiere al
cio promedio ponderado de un determinado mes de
tas externas de. Petróleo Crudo durante ese mismo
riodo, realizadas por ER PETROECUADOR . Estos
precios se Expresarárn en términos FOR, puerto

ecuatoriano (terminal principal de exportación y - en

Dólares) por Barril. En caso de que Ep Fl ROFCUADOR no
y » .
Loh 2
1

251

haya realizado ventas externas en dicho mes, el Precio
Promedio Mensual se establecerá conforme a lo
estipulado en la cláusula quince punte nueve punto
ocho. Cuatro punto tres punto: setenta Y Seis.
Producción Fiscelizadas Es el "volumen de Petróleo
Crudo neto producido en el Área del Contrato
Tiscalizado por la Agencia de Regulación y Control
Hidrocarhurifero en el Centro de Fiscalización y
Entrega» Cuatro punto tres punto setenta y siete.
Producciones  *Incrementales * “Adicionales: -- Es:  la-
producción de Petróleo Crudo del Área del Contrato,
proveniente de actividades de exploración incluidas en
el Flan de Actividades o de Actividades de Exploración
fdicional y/o Actividades de Recuperación Mejoradá,
contempladas en el Plan de Desarroalio respectivo y
registradas contablemente de forma separada. Cuatro
punto tres punta setenta y chu» Programa y
Presupuesto Ambiental Anual: Se refiere al programa
anal de actividades ambientales derivado del
respectivo plan de manejo ambiental y el presupuesto
ambiental del año siguiente para su evaluación y
aprobación por parte de la Autoridad Ambiental, que
formará parte integrante de los Frogrames y
Presupuestos fnuales, que deberá incluir los aspectos
de operaciones, de Inversiones en sus diferentes
desagregados conforme a la Ley Aplicable, y, gastos,
administrativos, rubros que asu vez deberán estar

claramente identificados. Cuatro punto tres punto
1258

Dr. FERNANDO POLO ELMIR
NOTARIO VIÍGESIMO SEPTIMO

setenta y nueve. — Programas cy Presupuestos Ant
Son el conjunto de actividades que la Contratistá el
compromete a realizar en el Año Fiscal respectivos y
los Presupuestos de las Inversiones, Costos y Bastos
"estimados ' para la ejecución de dichas actividades,
incluidas sus reformas. Los Programas y Presupuestos
Anuales guardarán relación directa con el Plan de
Actividades, Plan Quinquenal y demás Planes acordados
“pára el período respectivo, La aprobación.de estos
“Programas” y Presupuestos CfnualeBs' se realizará de 7
conformidad con la cláusula décimo tercera. Cuatro
punto tres punto ochenta. Fropiedad intelectual»
Significa la referencia conjunta a todos los derechos,
prioridades y privilegios relacionados con la
propiedad intelectual, bien que surjan de cualquier
Ley Aplicable, ley comunitaria O extranjera O de
cualquier ctra manera, incluyendo derechos de autar,
licencias de autor, patentes, licencias de patentes;
arcas licencias sobre marcas, tecnologia, know-how y
procedimientos, y todos los derechos para intentar
alguna acción bajo derecho O equidad. por cualquier
viclación e impedimento de los mismos, incluyendo el
derecho a recibir cualquier beneficio, indemnización
ro daños O similar de ellos. Cuatro punto tres punto
chenta y una. Proyector: Se referirá a la ejecución
de las actividades. y prestación de:servicios a cargo

de la Contratista que constituyen el objeto de este

Contrato  Modificatorio. Cuatro punt; punto
LS
1259

ochenta y dos. Reglamento de Contabilidads Es el
reglamento aplicable a los Contratos de Prestación de
Servicios para Exploración y Explotación de
Hidrocarburos, que regula la contabilidad de los
“costos. estos ce Inversiones “efectuadas “por la
Contratista para la ejecución de las actividades
objeto de este Contrato Modificatorio, el cusl- se
incorpora como Anexa En Cuatro punto tres punto
cchenta y tres. Reparación £mbiental: Es el conjunto
de acciones y técnicas con el objetivo de restaurar
condiciones ambientales originales o mejoradas
eustarcialmente en sitios contaminados y/o degradados
como consecuencia de las actividades a cargo de la
Contratista. Cuatro punto tres punto  acchenta y
cuatro.- Reservas Probadas Remanentes: Es el volumen
de hidrocarburos que de acuerdo al análisis de la
información geológica y de reservorios, .presenta una
razonable certeza de ser recuperado durante la
vigencia del Contrato, bajo las condiciones económicas
y operativas actuales, Las cifras oficiales de las
reservas serán las establecidas por la Secretaría.
Cuatro punte tres punte ochenta y cinco.” Situaciones
de Emergencias: Para efectos de este Contrato
Modificatorio un evento que constituye una situación
de emergencia, es aquel que por razones técnicas,
mecánicas O de seguridad, debidamente justificadas por
la Contratista y aceptadas por la Secretarías causa NM,

que las Partes se vean obligadas a interrumpir total a X
X
NJ

- 1260
Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

parcialmente el cumplimiento: de “sus actividades u
obligaciones estipuladas en este Contrato
Modificatorio, en el entendido de que dicho evento:
ti) no constituye un eventae de Fuerza Mayor (11) no
fue causado “por culpa € dolo de las Partes¿ y (3414)
obliga a das Partes a adoptar acciones inmediatas
necesarias para evitar perjuicios que afecten o puedan
afectar a las operaciones de la Contratista según el
Contrata Modificatorio 0 a las Personas Que presten
servicios a cualquiera de "las Partes 0 a bienes de
cualquiera de las Partes 0JQRSterceros oassus bienes.
Cuatro punta tres punto ochenta Y seis.
Subcontratista: Se refiere a cualquier (Persona que
ejecute para la Contratista alguna parte de las
actividades O le proves bienes para el cunplimiento
del ahjeto del Contrato: Modificatorio., Cuatro punto
treg punto ochenta y siete.- Tarifa: para Campos en
Producción: Es el valor que se paga a la Contratista
en Dólares, por cada Barril de Petróleo Crudo neto, 0
unidad de hidrocarturo correspondiente, producido y
entregado por la: Contratista en elo Centro de
Fiscalización y Entrega y se paga a la Contratista de
cuerdo a lo establecido en.la cláusula décimo quinta,

atrio punto tres punto ochenta y ocho. Tarifa para
ampos Huevos pb por Producción Iperementai- fruto de
Recuperación Mejoradas Es el. valor que se pagará a la

Contratista en Dólares, por cada Barril de Petróleo

Crudo neto, € unidad de hidrocarburo br Ss pondientes
Lol
1261

acordada por las Partes para la ejecución de un “Flan
de Desarrollo, a fin de impulsar el descubrimiento de
nuevas reservas O la implementación de nuevas técnicas
para la recuperación mejorada de las reservas
existentes y se paga a la Contratista de acuerdo a lo
establecido en la cióáusula décima quinta. Cuatro punto
tres punto achenta Y nueve, Tasa Máxima de
Producción, Es el méxico volumen de Fetróleo Crudo
preducido por unidad de tienpo, por Yacimiento, campo
a cpeza, de conformidad com la Ley - Aplicable, los: *
Estándares de la Industria Internacional y lo previsto
en este Contrato Podificatorio., Cuatro punto tres
punto noventa Tasa Frimez Es la tasa de interés
denominada Prime, publicada por el Banco Central del
Ecuador en los medios impresos 0 electrónicos
pertinentes, vigente para cada jornada de valoración.
En caso de que el Banco Central del Ecuador deje de
publicar dicha Tesa Prime, será la tasa anual de
interés, en fracción decimal, determinada sobre la
hase del promedio del prime rate fijado por los
siguientes bancos de los Estados Unidos de América:
Citibank N.6. y Morgan Guaranty Truet Company Of New
York, vigente para cada jornada de valoración. Cuatro
punto tres punto noventa y uno. Transferencia O
Cesión: Es cualquier traspaso, delegación u otra forma
de disposición, incluyendo la constitución de una
prendas —bipoteca uVotro gravamen similar, que se

realice por cualquier medio, bien sea de manera
>

1262
Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

directa O indirecta, “(1) de - todo: 0 parte

Contrato Modificatorio o de cualguiera de los derflwRgalamr
a obligaciones establecidas en este Contrato
Modificatorio., o los intereses en el mismo o (ii) coma
consecuencia de un * Cembio" de Control, bien por
operación de la ley, o de otro tipo. Cuatro punto tres
punto noventa y dos. Tributos: Son los impuestos,
tasas, tontribuciones, derechos arancelarios y demás
derechos y gravámenes que deban ser pagados a las
Cauktoridadés nacionales, "estatales 07 cantonales” en
virtud de la legislación tributaria aplicable. Cuatro
punto tres punto noventa y tres.- Trimestre: Es el
perácdo de tres (3) meses consecutivos que comienza el
primero de enero, primero de abril, primero de julio y
primero de octubre, de cada Año Fiscal. Cuatro punto
tres punta noventa y cuatro. Yacimientos Es todo
cuerpo de- roca, en el cual se ha acumulado Petróleo
Crudo, gas matural o ambos. y que se comportan como
una unidad. independiente en cuanto a mecanismo “de
producción se refiere, Cuatro punte tres punto noventa
y cinco. Yacimientos de Condensado de Gas: Son
aquellos Yacimientos de Gas que de ser explotados,

roducirían gas y líquidos en una relación que exceda

en mil pies cúbicos: estándar de gas por cada barril
e hidrocarburos líguidos, según mediciones hechas en
superficie bajo Condiciones Estándar de presión y

temperatura. Cuatro punto tres punto noventa y seis.-

Yacimientos de Gasi Son aquello Yaklimientos de
IN

1263 a

o¿bidrocarburos ques a condiciones de presión y
temperatura de reservorio contienen hidrocarburos en
estado gaseoso. Cuatro punto tres punto noventa y

siete. Yacimientos de Hidrocarburos Comerciaimente

Explotables; +: Son Yacimientos que contienen
hidrocarburos (Petróleo Crudo), que sobre la base de
estudios técnico económicos realizados por la
Contratista y aprobados por: la Secretaria, Se
demuestre que su explotación resulte conveniente “para
<ccdas Partes. Suetro punto: cuatro. Otras Definiciones.-
Cualquier otra definición nécesaria para la aplicación
de este Contrato Modificatorio serán las establecidas
en elo Reglamento de Operaciones Hidrocarburíferas.
Cuatro punto cinco. No Discriminación.” La Secretaría
en la interpretación y ejecución de este Contrato
Modificatorio, considerando las particularidades de
. cada CASO a garantizará un tratamiento ne
discriminatorio a todos los contratistas de prestación
de servicios para la exploración y explotación de
hidrocarburos que hubieren suscrito sus respectivos
contratos de conformidad con el artículo dieciecéis de
la Ley de Hidrocarburos y Cal amparo de la Dizposición
Trensitoria Primera de la Ley Reformatoris a la Ley de
Hidrocarburos y ley de Régimen Tributario interno,
publicada en el Registro Oficial Suplemento número
doscientos cuarenta y cuatro de veinte y siete de
ívlio del dos mil diez. CLAUSULA QUINTA. OBJETO:

Cinco punteo uno." Prestación de Servicios. Este

1264

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

de servicios la “la Secretaría por parte
Contratista, com sus propios - recursos ya su solo
riesgo, para la exploración Y explotación de
hidrotarkuros, incluyendo Petróleo Crudo, en el Area
del Contrato, de conformidad con los términos y
condiciones estipulados : en este Contrato
Modificatorio, y los establecidos en la Ley Aplicable.
Cinco punto uno punto uno.— Para el cumplimiento del
obíeto Contractual” la Contrátista se obliga para ton
la Secretaría a realizar las actividades de
exploración, confirmación de reservas, desarrollo,
explotación y producción aportando la tecnología, los
capitales y los equipos, (bienes y maquinarias
necesarios para el cumplimiento de las obligaciones
establecidas en. , Eeete Contrato Modificatorio, de
confármidad con el Plan de Actividades que contiene el
detalle de actividades comprometidas e Inversiones
estimadas para el: Area del Contrato. Cinco punta uno
punto dos. Adicionsimente,s la Contratista a partir de
la Fecha de Vigencia: tendrá a su cargo la operación y
mantenimiento del - Centro de Fiscalización y Entrega
Estación de. Eombeo Lunmbaqui y del oleoducto Bermejo
Sur — iumbaqui, sin que resulte de aplicación asu
respecto lo dispuesto en el Artícule ocho punto dos
punteo cuatro. - del” Contrato, en los términos que se

consignan en el nexo O del presente Contrato. Cinco

2
punto dos. Contraprestación: por Ss Servicios. La
HS Y

Contratista recibirá a cambio de sus servicios el pago
de una Tarifa en Dólares para Campos en Froducción,
por Barril de Petróleo Érudo neto extraido en el área
del Contrato y entregado en el Centro de Fiscalización :
Y Entrena, pagadera en Dólares o en Fetróleo Crudo,
conforme a lo establecido en el artículo dieciséis de
la Ley de Hidrocarburos y la cláusula décima quinta de
este Contrato Modificatorio. La contraprestación que
corresponda a la Contratista por los servicios que
preste conforme e "este Contrato: Modificatorio se -*
limitará al derecho a recibir el Pago a la
Contratista, previsto en este Contrato Modificatorio,

confearme a las tarifas acordadas. Adicionalmente, de

conformidad con previsto en el Anexo 0, la

El

Ja recibirá el reembolso de todos los gastos

Contratis

e inversiones incurridos por la Contratista en la
operación y mantenimiento del  Dleoducto Bermejo Sur-
Lumbagui y del Centro de Fiscalización y Entrega
Estación de Bombeo Lumbaqui. Cinco punto  tres.-
Servicios Adicionales. Si como producto de las
Actividades de Exploración fdicional o Aetividades de
Recuperación Mejorada realizados en el Área «del
Contrato se demostrare la existencia de Yacimientos de
Hidrocarburos Comercialmente Explotables 0 Incremento
de Reservas Comercialmente-Explotables, la Contratista
y la Secretaría deberán acordar la Tarifa para Campos

Nuevos o por Producción incremental fruta de

Recuperación Mejorada para el desarrollo de dichos
1266

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO
Yacimientos y acordar: el “respectivo

Desarrollo, sin que esto signifique dismi
suspender sus obligaciones contenidas en el Plan de
Actividades. si las Partes no liegaran a ponerse de
acuerdo en la Tarifa para Campos Nuevos 0 por
Producción incremental fruto de Recuperación Mejorada
para desarrollar y explotar estos Yacimientos 0
y réservas, la Contratista podrá someter la diferencia
al dictamen vinculante de un Consultor, de conformidad
¿en "la ciánrsula treinta y tres funto' tres. Cinco punto
cuatro. Las Partes convienen que, en el caso de
descubrirse Gas Natural Libre, sustancias asociadas al
Petróleo Crudo, (O Yacimientos de Petróleo Crudo de
gravedad inferior a quince grados AP] en el Area del
Contrato, se procederá conforme a lo dispuesto en la
Ley de Hidrocarburos y a lo estipulado en este
a Contrato Modificatorio, * CLAUSULA SEXTA» PLAZO DE
VIGENCIA. El Plazo de Vigencia de este Contrato
Moditicatorio es desde la fecha de inscripción de este
Contrato Modificatorío en el Registro de Hidrocarburos
hasta el treinta de julio del dos mil diecinueve. En
el evento de que la: Contratista procediera al
desarrollo de uno O más Yacimientos de Hidrocarburos
omercialmente Explotables, el Plazo de Vigencia de
este Contrato Modificatorio se extenderá conforme:a el
o los Planes de Desarrolla respectivoís), de

comformidad con lo dispuesto en la Ley de

Hidrocarburos. CLAUSULA SEPTIMA: ARE,
El frea del Contrato ha “sido cdelimitada para
determinar la superficies en donde la Contratista
ejecutará las actividades y prestaciones objeto de
sete Contrato Modificatorio y sus especificaciones y
delimitaciones se establecen en el Anexa A.' CLAUSULA
OCTAVA, DERECHOS Y OBLIGACIONES DE LAS PARTES.- Ocho
punto uno. Derechos sobre los Hidrocárbinros.- Son de
propiedad inalienable, imprescriptible e inembargable
del Estado Ecuatoriano los yacimientos de
bidrocartaros cy substancias que los: acompañan en
cualquier estado fisico en que se encuentren situados
cen el territorio nacional. For lo tanto, es también
propietario de los hidrocarburos extraidos con ocasión
de los servicios prestados por la Contratista. Ocho
punto uno punte una La celebración de este Contrato
Modificatoria no concede “a la Contratista, a más de
los derechos * establecidos en este Contrato
fodificatoric, Gtros derechos de naturaleza alguna
sobre el suelo, el subsuelo O sobre cualquier recurso
natural o nos allá existentes ni sobre las áreas que
se expropiaren en favor de la Secretaría para la
ejecución de este Contrato Modificatorio, ni sobre sus
servidumbres, ni sobre las obras que allí se
realizaren. Geho punto uno punto dos.- La delimitación
del Érea del Contrato tiene por “objeto únicamente
determinar la superficie en la cual la Contratista
está obligada a prestar los servicios objeto de este

Contrato Modificatorio. Ocho punto uno punto tres.- La
-- 1268

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

Contratista tendrá elo derecho exclusivo de ejecutar

los servicios "objeto de este Contrato Modificatorio,

dentro del" frea del" Contrato. En ningún caso el
ejercicio de tales derechos par parte de la

Contratista implicará una cesión de Ta fitularidad de

los derechos” que corresponden al Estado sobre los

recursos naturales ubicados en el Área del Contrato

) por parte de la Secretaria. Ocho punto uno punto
cuatro. La Contratista, en virtud de este Contrato
Co y Modificatorio,' ño tiene derecho a explotar recursos”
naturales distintos del Petróleo Crudo existentes en

el Área del Contrato, aunque esos recursos hubieren

sido descubiertos por ellaz excepto en los casos en

que celebrare “los contratos adicioneles previstos en

este Contrato “Modificatorio de acuerdo con la Ley

Aplicable Ya lo estipulado en este Contrato
Modificatorio. Ocho punto una punte cinco.” La

Contratista podrá ejercer los derechos establecidos en

este Contrato Modificatorio únicamente en relación con

las actividades referidas a los servicios contratados

Y no podrá ejercerlos con mingún otro fin, ni tampoco
traspasarios o disponer de ellos de otra forma, sin el
onsentimiento previo de la Secretaría. Ocho punto uno

punta seis.“ La cContraticta,. cualquiera de: sus

integrantes “0” sus Compañias Relacionadas * podrán

intervenir en nuevas licitaciones O participar en

otros contratos para la exploración y explotación de

hidrocarburos en.el Ecuador, de: comf ag con la Ley
1209

d

Aplicable. Ocho punto uno pubto siete.- La Contratista

podrá usar”, sin costo para ésta, el Petróleo Crudo u
otras... hidrocarburos provenientes del Área del
Contrato, que sean necesarios para las operaciones,
incluyendo persa no limitando, la generación de energía:
eléctrica; Y. en el caso del Gas Natural, previa
autorización del Ministerio, la misma que una Vez
otorgada sólo podrá ser revocada de forma motivada. y
siguiendo el debido proceso. La referida utilización
de hidrocarburos no implicará transferencia de dominio
alguna a tavor de la Contratista. La Contratista
tenderá a la optimización del uso del Gas Natural del
área del Contrato para la generación de energía
eléctrica requerida para el Proyecto. Ocho punto dos.
Obligaciones de la Contratista.— Son obligaciones de
la Contratista además de otras obligaciones
estipuladas en-este Contrato Modificatoria y en la Ley
Aplicable, las siguientes: Ocho punto dos punto uno.
Cumplir con el objeto de este Contrato Modificatorio.
Gcho punteo dos punto dos.- Ejecutar las actividades
descritas en el Plan de Actividades y en otros Planes
y sus reformas. acordados por las Partes - con sus
propios recursos técnicos, - económicos y
administrativos, pudiendo subcontratar los bienes y
servicios requeridos, de conformidad con la cláusula
wigésima Tterceraz para tail  efecte invertirá los
capitales regueridos, utilizando los equipos»

maquinarias y tecnología que fueren necesarios. Ocho
Dr. FERNANDO POLO ELMIR — 1270
NOTARIO VIGESIMO SEPTIMO

punto des punto  tres.- Construir las obras

facilidades petroleras de. acuerdo con

Actividades y otros Planes acordados por las Parts yaa
sus. reformas; y adquirir e instalar, a su costo, los
equipos que servirán: para efectuar la medición y las
determinaciones volimétricas, ajustes por temperatura,
contenido de agua y sedimentos y otras mediciones que
fuesen necesarias a fin de determinar el volumen de la
Producción Fiscalizada. Ocho punto dos punto  cuetro.-
Construir o ampliar a su costo, todos los ductos Y
facilidades de transporte y "almacenamiento," desdé los
campos del área del Contrato en explotación o que se
incorporen en elo futuro, hasta elo los Centros de
Fiscalización y Entrega de acuerdo con el Flan de
Actividades y otros Planes acordados por las Fartes y
sus reformas, excepto en el caso de las instalaciones
áa las que se refiere el Anexo O, que se regirán por lo
dispuesto en el miemc. Ocho punto dos punto  cinco.-
Entregar la Producción Fiscalizada en el Centro de
Fiscalización y Entrega, cesando en ese momento la
responsabilidad de prestsción de servicios por la
Contratistas según este Contrato Modificatorio. Ocho
nto dos punto seis.- Ejecutar las operaciones objeto
e sete Contrato Modificatoria de acuerdo. com los
Estándares de la Industria Petrolera Internacional.
Ocho punto dos punto siete.- Realizar las actividades
técnicas y administrativas necesarias para las

?
operaciones de evaluación, desarrollo ducción de

LA SAN

1211-

los Yacimientos de Hidrocarburos Comercialmente

Explotables. Ocho punto dos punto ccho.- Cumplir con
los Planes y Programas y Presupuestos Ánuales y sus
reformas». En todos los Planes, Programas y
Presupuestos ínuales las actividades son de ejecución
obligatoria pero los montos de las Inversiones serán
estimados. Gcho punto dos punto nueve.- Cumplir (a su
costa el programa de capacitación técnica de
conformidad con la Ley Aplicable y, de acuerdo a lo
establecido en el Anexo .I. El personal técnico y
administrativo: extranjero” de” la Contratista
Proporcionará entrenamiento y capacitación al personal
nacional y promoverá la transferencia tecnológica.
Ocho punto dos punto diez.- Emplear en la ejecución de
los servicios un mínimo de ecuatorianos dez noventa Y
cinco por ciento (95%) en el personal de Ghreros y
noventa y cinco por ciento (95%) en el personal de
empleados administrativos y setenta y cinco por ciento
(73%) en el personal técnico, a menos que no hubiere
técnicos nacionales disponibles, de acuerdo a lo
previsto en la Ley Aplicable. Ocho punto dos punto
ONCE. Mantener  infarmado permanentemente a la
Secretaría sobre el desarrollo de los servicios
efectuados durante la: vigencia de este Contrato
Modificatoric. Gcho punto dos punto doce.- Presentar a
la ARCH informes diarios de perforación y demás
reportes requeridos conforme al Reglamento de

Operaciones Hidrocarburiíferas así coma con la

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

operación que hajo los Estándares de

Petrolera Internacional se considere importante 0

“significativa. Ocho-punto-dos-—-punto trece» Inscribir

este Contrato Modificatoria en el Registro de
Hidrocarburos, dentro 'de los treinta (30) primeros
días contados desde la fecha de su suscripción. Ocho
punto dos punto catorce.” Entregar a la Secretaría y a
la Autoridad Ambiental, según su competencia, copia de
la información técnica, ambiental y de investigación
relacionada com lás áctividades ds la Contrátista
referentes a la ejecución de este Contrato
Modificaterio, de conformidad con las disposiciones
legales y reglamentarias vigentes incluyendo datos
geniógicos, geofísicos, petrofiísicos, de ingeniería,
registros e informs de completación de pozos y
cualesquier otros datos que la Contratista hubiese
originado y recopilado durante la vigencia de este
Contrato Modificatorio. Ocho punto dos punto quince.
Presentar anualmente a la Secretaría y a la Autoridad
Ambiental el Programa y Presupuesto Ambiental Anual,
que formarán parte integrante de los Programas y
Presupuestos Anuales. Ocho punto dos punto dieciséis.-
ntregar a la Secretaría y al Ministerio del Ambiente
una copia de los Estudios Ambientales gue se realicen
y los: documentos que dos sustentan. Ocho punto dos

punto diecisiete.- Presentar en el primer mes de cada

año dá la Secretaría y a la Agencia
1273

“Control Hidrocarburifero un informe «detallado sobre
las Inversiones, Costos y Gastos de la Contratista, y

“las actividades ejecutadas en el Área del Contrato.

dieciocho. Presentar—-hasta-e

Ocho. punto -dos-punto-
treinta de abril de cada año a la Secretarías y a la

' Agencia de Regulación y Control Hidrocarburifero copia
de los estados financieros debidamente suditados. Ocho
punta dos punto diecinueve. - Obtener de la Autoridad
Ambiental competente y de conformidad con la Ley
Aplicable la licencia ambiental respectiva para la

"ejecución ” de las actividades “prigrañidias en el Área

del Contrato, la Que en copia deberá ser entregada a

la Becretaria. Ocho punteo dos punta veinte.
Proporcionar a funcionarios autorizados del
Ministerio, personal de las Fuerzas Armadas

relacionados con asuntos de seguridad y otros
funcionarios públicos autorizados por la Secretaría O
la Agencia de Regulación y Control Hidrocarburifero,
la información necesaria para el cumplimiento de sus
deberes y obligaciones que guardaren relación con este
Contrato Modificatoria; Ys proveerles temporal y
ocasionalmente, cuando las circunstancias lo requieran
y en un mámsero razonable, 'en las instalaciones de
Campos, las FTacilidades de transporte, alojamiento y
alimentación en igualdad de condiciones que las
suministradas al personal de la Contratista de similar
jerarquia, sin asumir ninguna responsabilidad por los

daños Y perjuicios que puedan sufrir tales

Dr. FERNANDO POLO ELMIR 1274

NOTARIO VIGESIMO SEPTIMO
¿ás Polo
¿E o
e
A

Funcionarios y sus hienes «y equipos - al real ia
E
trabajo. Ocho punto dos punto veinte y UNo.- Ha

registros contables de conformidad con 1 ReglWiBRetge

de Contabilidad, en idioma castellano, de todas sus
actividades técnicas, administrativas y ambientales de
manera que se puedan constatar en forma exacta Y
fidedigna, las Inversiones, ingresos, Costos y Gastos
de la Contratista. Los documentos que por su
) naturaleza” técnica se presenten en otros idiomas,

incluirán las respectivas traducciones, si estas

Fuesen requer das por la "Secretaría u otrás entidades
de control. Ocho punto dos punto veinte y dos.-
Proveer a la Secretaría y a la ARCH, dentro del ámbito
de sus competencias, trimestralmente 0, cuando fuere
requerida, toda la información, datos a
interpretaciones relacionadas con las actividades

llevadas a cabo por la Contratista en la ejecución de

este Contrato Modificatorio, incluyendo las de

carácter científico: y técnico obtenidas en razón de
sus trabajos, tales COmos perfiles eléctricos,
SÓNniCcOS y radicactivos y otros; cintas y lineas
sismicas; muestras de pozos, núcleos testigos de

ermación, mapas, secciones, informes topográficos,

biógicos, geofísicos, geoquámicos y de perforación;
terpretaciones geológicas y gecfísicas; informes de
evaluación de los Yacimientos encontrados en el frea
del Contrato y, en general, cualquier otra información

s, r/á entregada en

similar relevante. Esta informaci
1275

línea, en formato digital “y/o analógico (documental,
“según lo requiera la Secretaría y la ARCH. Ocho punto

dos punto veinte y tres. Respetar los derechos

relativos a la propiedad industrial de terceros,
manteniendo a la Secretaría a salvo de reclamaciones o
pado de indemnizaciones resultantes del incumplimiento
de tal obligación. - Ocho punto- dos punto veinte y
cuatro.- Bupervisar y vigilar, en forma permanente, la
ejecución de los servicios que se compromete a
realizarí y celebrar com loz Subcontratistas, de
y acuerdo a la "Hey Gplitable,' los contratos” que fueren
pecesarios para el cumplimiento de sus obligaciones
asumiendo el compromiso de responder por la ejecución
de sus operaciones. Bcho punto dos punto veinte y
cinco. Contratar y mantener vigentes las garantías y
los seguros previstos en la Ley Aplicable y en este
Contrato Modificatorid. Ocho punto dos punto veinte y
seis. Recibir estudiantes o egresados de educación
técrnica superior relacionada con la industria de
hidrocarburos, sin asumir responsabilidad por sus

riesgos, para que realicen prácticas y estudios en los

campos de trabajo del Área del Contrato y/o en las

oficinas de la Contratista en el Ecuador, corriendo
por cuenta de la Contratista los gastos de transporte,
alojamiento, alimentación y atención médica menor y de
emergencia. El transporte, alojamiento, alimentación y

atención médica menor y de emergencia antes indicados

serán provistos en igualdad de condiciones que las
Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

suministradas al personal de

Ecuador .

, ' OSmo-Esuano
mímnero de las personas que los realicen serán fijados

“presentados, serán

de tal manera que no interfieran con la eficiente
ejecución de los servicios y que represente un tiempo
total én meses de pasantías ' equivalente al 4% del
núsera total de empleados por año. La Contratista no
tendrá relación laboral alguna con quienes realicen
teles prácticas y estudios. Copias de los reportes

sobre tales prácticas y estudios, en Caso de. ser

entregados a la Contratista. Ocho
punto dos punto veinte y siete.- Presentar
mensualmente a la Secretaria y a la fgencia de
Regulación y Control Hidrocarburifero, un informe de
actividades, inversiones, Costos y Gastos de la
Contratista ejecutados durante el periodo respectivo.
Ocho. punto dos punto veinte y ocho: Incluir en sus
presupuestos, las provisiones necesarias para el
cierre, terminación € abandono parcial O total de
Operaciones y para la remediación ambiental de las
áreas afectadas por las actividades hidrocarburiferas.
Ocho punto dos punto veinte y nueve.” Presentar al
Comité de Supervisión los Programas y Presupuestos
éímuales, elaborados hasta elo treinta de septiembre
anterior al Año Fiscal en que el referido programa
deta ser ejecutado y posteriormente, con la
recomendación del -Comité de Supervisión de acuerdo a

lo indicado en la ciáusula trece pun tramitar

LA

E

1277

su aprobación pur parte” de la Secretaria, de
“conformidad con lo establecido en la Ley Aplicable.

Ocho punteo dos punto treinta. Fresentar al Comité de

Supervisión-el-Plan-Quinquenal-y-posteriormente-com-La--
recomendación del Comité de Supervisión de acuerdo a
la indicado en la cláusula" trece punta tres, tremitar
su aprobación por parte de la Secretaría, de
conformidad con lo establecido en la Ley Aplicable.
Ocho punto dos punto treinta y uno.” Cumplir con las
disposiciones legales y reglamentarias. concordantes,
asi coma con los Estándáres de la Industria Petrolera
internacionsi, en lo relativo a la seguridad e higiene
ocupacional para el personal a cargo de la
Contratista. Ocho punto dos punto treinta y dos.—
Aplicar 6 incorporar tecnologías aceptadas en la
industria petrolera internacional que sean compatibles
con la Región Amazónica Ecuatoriana. Ocho punto dos
punto treinta y tres.“ Cumplir com las disposiciones
de la Ley Aplicable y los compromisos adquiridos
existentes a la fecha de suscripción de este Contrato
Moditficatorio en cuanto a las relaciones de la
Contratista y las comunidades vecinas, limitando su
intervención a la ejecución de * los programas
comunitarios y las medidas de compensación e
indemnización previstas en la Ley Aplicable. Ocho
punto dos punto treinta y cuatro.- Colaborar con los
erganismos estatales encargados del desarrollo Ñ

sustentable de la zona donde opera la Contratista, en
Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

cumplimiento de sus programas «comunitarios y

Aplicable. Ucho punteo dos punto treinta y

Entregar a la Secretaría, a lla terminación de

U

Contrato -Modificatoria-per-cualquier-- causas sin costo

y en buen estada | conforme los programas de

mantenimiento, salvo el desgaste “normal, los pazos.

kienes, instalaciones, equipos Y obras de
infraestructura existentes a esa fecha en el Área del
Contrato, en el entendido de que a partir de su

entrega, la Secretaría. asumirá en forma exclusiva toda. -.

“respúnsabilidad sobre dichos” pozos; bienes,

instalaciones, equipos y obras de infraestructura.
Ocho punto dos punteo treinta y seis.- Proponer para la
aprobación de la Secretaría, con la recomendación del
Comité de Supervisión, la Tasa Máxima de Producción,
sobre la hase de estudios técnicos convencionales ou
estudios de similación de Yacimientos en concordancia
con lo estipulado en la Ley Aplicable. Las
discrepancias entre la Tasa Máxima de Producción
propuesta y la Tasa Máxima de Producción aprobada por
la Secretaría podrán ser sometidas por la Contratista
a un Consultor de conformidad con la cláusula treinta
y tres punto tres. El dictamen del Consultor será
vinculante. Ocho punto tres.- Obligaciones -de- la
Secretaria. Son obligaciones de la Secretaría, además
de otras obligaciones estipuladas en este Contrato

Modificatorio y en la Ley Aplicable las siguientes:

Ocho punto tres punto unc.- Pagar a la tista por

24

sus servicios de exploración y explotación, la tarifa
que corresponda, conforme se determina en la ciáusula
décima quinta de este Contrato Modificatorio. Cuando
se trate de- los —servicios- descritos en --—el-Plan de
Setividades, * la Secretaría estará obligada a pagar a
la Contratióta la Tarifa pára Campos en Producción.
Cuando se trate de los servicios descritos en un Flan
de Desarrollo, la Secretaría estará obligada á pagar a
la Contratista la Tarifa para Csmpos Nuevos a por
Producción incremental fruto de Recuperación Mejorada

erde. Adicionalmente efectuará "a la

gue se 7

Contratists los reeembolsos previstos en el Anexo O y
de corresponder, los previstos en la cláusula nueve
punto siete. Ocho punto tres punto dos.- Solicitar la
declaratoria de utilidad pública de los bienes
neceserios para la ejecución de las actividades, O la
constitución de servidumbres de cualquier naturalezas
previa solicitud de la Contratista, de conformidad con
la Ley Aplicable, Ocho punto tres punto tres. Atender
aportunamente las solicitudes, propuestas o
requerimientos que le correspondan. La Secretaría
deberá pronunciarse sobre las solicitudes, propuestas
a requerimientos, dentro de los términos O plazos
establecidos para cada Caso En este Contrato
Modificatorio y cuando no ss los hubiere especificado,
dentra del término de quince (15) días contados desde
que la Secretaría reciba la respectiva solicitud,

propuesta O requerimiento de la Contratista. En el

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

12380

caso de Situaciones -de* Emergencia, la

deberá pronunciarse dentro del término

siguientes a la notificación de la Contratista.“
Secretaría no se pronunciare dentro de los respectivos
términos o plazos, se entenderá que la Secretaría ha
aprobado la ' correspondiente (solicitud, propuesta 0
requerimiento. Dcho punto tres punto cuatro.
Proporcionar la información y documentación que sea
"necesaria para la obtención de visas para el personal
de nacionalidad extranjera de. la Contratista, que
"tengan que cumplir actividades'en el país velacionadas
con la ejecución de este Contrato Modificatorio, en el
entendido de que la Contratista realizará los trámites
administrativos correspondientes. Ocho punto tres
punteo cinco. Conceder a la Contratista la opción
preferente de compra de Petráleo Crudo del Érea del
Contrato, en los términos señalados en los artículos

dieciséis inciso cuarta y setenta y uno de la Ley de

Hidrocarburos; asi cono en este Contrato
Modificatorio. Gecho punto tres punto seis.-
Proporcionar a la Contratista, sin costos, nueva

información y datos técnicos y tecnológicos que fuesen
cbtenidos por ja Secretaría a partir de la Fecha de
Vigencia, si fuere el casco, que puedan ser usados en
apoyo directo de las operaciones de exploración y
explotación en el: área del Contrato. Ocho punto tres

punto siete. Comunicar a la Contrati sobre

cusiguier reclemo o procedimiento judigial ue pueda

LA
1281

afectar los derechos de la Contratista según este
Contrato Modificatorios, a fin de que la Contratista
pueda adoptar las medidas que estime convenientes para
la defensa de sus intereses. Ocho punto tres punto
ocho. Permitir a la Contratista la utilización, sin
costo para ésta, del Petróleo Crudo” y del Gas
Asociado, proveniente del Área del Contrato, necesario
para sus operaciones y en los volúmenes promedio que a
la Fecha Efectiva viene requiriendo, conforme a las

normas y procedimientos gue al respecto le sean

notificadas por la Secretária "y a lo estipulado all?

respecto en este Contrato Modificatorio. La referida

utilización de hidrocarburos no implicará
transferencia alguna 8 favor de la Contratista.
Lfualquier incremento en la utilización de

hidrocarburos para las Operaciones por parte de la
Contratista deberá ser aprobada previamente por la
Secretaria. La Contratista tenderá a la optimización
del Bas Natural del Érea del Contrato para la
generación de energía eléctrica requerida para el
Proyecto. Ocho punto tres punto nueve.- Proveer a la
Contratista y cocrdinar con ella las condiciones
razonables de seguridad para la realización de las
cperaciones de este Contrato Modificatorio y, en caso
de que sea necesario, por intermedio de la Fuerza
Pública. Ocho punta tres punto diez. Obtener de las
entidadez del sector público la cooperación y ayuda

que requiera la Contratista para la pronta atención de
Dr. FERNANDO POLO ELMIR os
NOTARIO VIGESIMO sErTIMO.  ' 1282

asá como procurar la obtención de cualquier lic!
permiso necesario para el cumplimiento de upeEecanor
Contrato Modificatorio, en especial los relativos a
los predios superficiales, de acuerdo a lo dispuesto
por el ' artáculo Side la Ley de Hidrocarburos. Ocho
punto tres punto 0nta.-.— Recibir la Producción
Fiscalizada del Área del Contrato, y responsabilizarse
de la misma, una vez que haya sido entregada por la
Contratista en el Centro de Fiscalización y Entrega.
Ocho" ” punto tres” puto" doce. “Suscribir “de ser
pertinente, a pedido de la Contratista, los contratos
adicionales y medificatorios previstos en la Ley de
Hidrocarburos y en este Contrato Modificatorio, con
sujeción a le estipulada en la cláusula trigésimo
segunda de .este Contrato Modificatorio. Ocho punto
tres punto trece. Solicitar al Ministerio Sectorial,
a pedido de la Contratista, la sutorización en favor
de la Contratista para la extracción y transformación
del Petróleo Crudo pesado en el sitio (tin situ),
mediante una planificación económica integral, si en
el Área del Contrato se hubiere encontrado como
producto de actividades previstas en el Plan de
esarrollo Petróleo Crudo pesado de quince grados AFI
o menos. Gcho punto tres punto catorce. Facilitar a
la Contratista, de acuerdo con la Ley Aplicable y las

estipulaciones de este Contrato Modificatorio, el uso

de las vías, medios de comunicagión transporte

L 1

Y
existentes o por construirse, así como la utilización
de materiales naturales de construcción y combustibles
requeridos por las operaciones. asi como para la
cobtención de cualguier” licencia o permiso mecesarios
para el cumplimiento de este Contrato Modificatorio.
Ocho punto tres . punteo quince. El desarrollo
sostenible de las commidades será asumido por el
Estado a través de la Secretaría de Pueblos y sus
demás entidades e instituciones dentro del ámbito de
sus competencias, CLAUSULA MOVENA: FUERZA MAYOR O CASO
FORTUITO: Y * SITUACIONES “DE - EMERGENCIA: Nueve "punto
uno. En General. Nueve punteo une punto uno. Ninguna
de las Partes será responsable por el incumplimiento,
suspensión e retraso en la ejecución de las
cbligaciones establecidas en este Contrato
Modificatorio, ni estará obligada a indemizar alla
otra Parte por los perjuicios que pudieren Casarse,
cuando el incumplimiento, suspensión 0 retraso sea
consecuencia directa y necesaria de un evento de
Fuerza Mayor a Casa Fortuito a Situsción de Emergencia
debidamente comprobado. Nueve punto une punto dos.- La
Farte que alegare la Fuerza Mayor 0 Laso Fortuito,
deberá notificar con. los justificativos necesarios, a
la otra Parte en un plazo máximo de diez (310) días
desde la ocurrencia del evento, en concordancia con el
numeral 4 del artículo 74 de la Ley de Hidrocarburos.
Esta notificación contendrá los detalles sobre la

causa y naturaleza del evento, la duración prevista y
ug

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

obligaciones correspondientes a la Parte 5 Gún MESES

Contrato Modificatorio. Nueve punto uno punto tres;

A ooo La Parte afectada continuará ejecutando <sin-dilación
ni modificación todas las demás obligaciones que no
“hayan sido “afectadas por el evento de Fuerza Mayor Do
Caso Fortuito c Situación de Emergencia. Nueve punto

uno punto  cuatro.- S5i fuese negada la Fuerza Mayor u

) Caso Fortuito por parte de la Secretaría, que la podrá

hacer solamente debidamente motivada, la. Contratista
tendrá el "dérecho de impugñar esta negativa que tendra
que también ser debidamente motivada, utilizando los
recursos previstos en este Contrato Modificatorio y la
Ley Aplicable. Nueve puto uno punto cinco.— La prueba
de la Fuerza Mayor o Caso Fortuito corresponde a quien

la alega, y de la diligencia y cuidado, a quien ha

debido emplearios. Nueve punto uno punto seis. La
53 Contratista está obligada a notificar a la Secretaría
la ocurrencia de: un evento que constituye una

Situación de Emergencia dentro de los tres (3) días
siguientes a la fecha en que tuvo conocimiento del
mismo, debiendo acompañar justificativos O prueba
suficiente de la Ocurrencia del evento. El
incumplimiento de esta obligación .causará que el
evento no se considere como una Situación de
Emergencia-a efectos de este Contrato Modificatorio.
fuese

Mueve punteo uno punto siete. Si egada la

Situación de Emergencia por. parte jecretaria,

eN
1285

: due Ya podrá hacer solamente debidamente motivada, la
Contratista tendrá el derecho de impugnar esta
“negativa que tendrá que también ser debidamente
motivada, utilizando los recursos previstos en este
Contrato Modificatorio y la Ley Aplicable. Dos punto
dós,- Hedidás Mitigatorias.- La Fárte afectada por el
¿Evento de Fuerza Maycr o Caso Fortuito o Situación de
: Emergencia está obligada a tomar todas las medidas que
' se encuentren a su alcance para mitigar y subsanar sus
consecuencias. Nueve punto dos. punto uno. Si el
"“évento requiere” acción “inmediata “de “parte “de cla
Contratista, ésta deberá tomar todas las acciones y

] realizará todos los egresos que resulten necesarios 0
adecuados conforme a los Estándares de la Industria
Petrolera Internacional para proteger los intereses de
la Contratista y los de la Secretaria, asi como los de
sus respectivos trabajadores, aunque tales egresos'*'no
hayan sido incluidos en el Programa y Presupuesto
£nual vigente en el Año Fiscal correspondiente. Las
acciones tomadas deberán ser notificadas a la
Secretaría dentra del término de diez días siguientes
a la toma de la acción. Nueve punto dos punto dos.- Si
dentro de un período razonable después de haber sido
confirmado el evento de Fuerza Mayor o Caso Fortuito a
Situación de Emergencia que ocasiona la suspensión 0
demora en la ejecución de las cbligaciones según este
Contrato Modificatorio., Ja Parte afectada no ha

procedido a adoptar las medidas que razonable y
Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO 1286
gado Poy
¿E eS

legalmente podría. iniciar para elimina
dicho evento de Fuerza Mayor cc Caso
Situsción de Emergencia O sus efectos

indirectos, la otra --Farte podrá, a su- exclusiva-

discreción y dentro del término de dos (2) días
siguientes a haber enviado la correspondiente
notificación a la Parte afectada, adoptar e iniciar la
ejecución de cualquier medida razonable que juzgue
necesaria 6 conveniente para eliminar O mitigar la
ecurrencia del evento de Fuerza Mayor o Caso Fortuito
a Situación de Emergencia en tuestién ú sús electos“
directos 0 indirectos, La Parte afectada será
respensable de todos los costos ocasionados que tengan
elo debido sustento por las medidas que tome la otra
Parte según esta cláusula. AM partir de ese momento,
la Parte no afectada podrá exigirle a la Parte
afectada que reanude total o parcialmente la ejecución
de los servicios así como el cumplimiento de cualquier
obligación cuyo cumplimiento se hubiese visto afectado
por el evento de Fuerza Mayor 0 Caso Fortuito DO
Situación de Emergencia Nueve punto tres.
Terminación del Evento. Cuando la Parte afectada por
el evento de Fuerza Mayor o Caso Fortuito o Situación
e Emergencia esté en capacidad de reiniciar el
cuaplimienteo de sus obligaciones, según este Contrato
Modificatorio, dicha Parte lo notificará con prontitud

a la otra Parte a más tardar dentro de lo dos (2)

"¿que haya

días laborales siguientes a la f

LA /:

ha

1287

cesado el evento de Fuerza Mayor o Caso Fortuito” o
Situación de Emergencias Si la Parte afectada fuere

la Contratista, una vez recibida esta notificación, la

«Secretaría Jevantará- la declaratoria de-Fuerza-Mayor-a
Laso cFortuito o Situación de Emergencia. Nueve punto
cuatro. Terminación en Caso de Duración Extendida.-
si Los efectos de un evento de Fuerza Mayor 0 Caso
Fortuito o Situación de Emergencia afectaren a más del
cintuenta por ciento (50%) de la producción total de
Petréleo Crudo del Área del Contrato y se prolongaren
gusáñte un período superior á seis (6) meses, a la
opción de cualquiera de las Partes, se podrá seguir el
procedimiento para terminación de este Contrato
Modificateorio de mutuo acuerdo. Nueve punto cinto.
Pago de Tarifa.- Aán en el caso de Fuerza Mayor O Caso
Foartuito a Situación de Emergencia, de existir
producción fiscalizada proveniente del Área del

Contrato, la Contratista tendrá derecho a recibir la

tarifa pertinente conforme a este Contrato
Modificatorio. Nueve punto seis. Compensación de
Plazos. -= La ocurrencia de un evento de Fuerza Mayor o

Caso Fortuito o Situeción de Emergencia podrá dar
lugar a revisión de los cronogramas de trabajo
propuestos por la Comtratista, sim perjuicio de
reiniciar el cumplimiento de sus obligaciones Lan
pronto como sea pesible, luego de que el impedimento
haya cesado. A la Contratista se le reconocerá el

tiempo que dure la suspensión de las operaciones
o

y

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

debido a evento de: Fuerza Mayor <a Caso

Situación de  Emergentia, siempre y

ecasione la paralización de más del cincuenta 7

o Gienteo-—de-las-— actividades de producción; ys en
consecuencias, la fecha de terminación del Plazo de
Vigencia de este Contrato Modificatorio será pospuesta'

por un lapso igual al que dure dicha paralización.

Nueve "punto siete.- Los egresos necesarios para

adoptar acciones ' inmediatas que precautelen los

intereses del Estado o de las Partes, no contemplados

en los Planes, Programas y Presupuestos Anuales (y mb
cubiertos por las pólizas de seguro previstas en este
Contrato Modificatorio, generados por circunstancias
de Fuerza Mayor a Caso Fortuito debidamente
notificadas y aprobadas por la Secretaría, serán
cubiertos por la Secretaría a través de reembolsos.
CLAUSULA DECIMA: GARANTÍAS Y SEGUROS: Diez punto una.
Garantías.- La Contratista rendirá a favor de la
Secretaría, las - garantías previstas en la Ley
Aplicable, así como en este Contrata Modificatorio;,
las que se aprobarán y registrarán de acuerdo con las
permas y los procedimientos pertinentes. Diez punto
uno punto uno.- Garantía de Actividades e inversiones
Comprometidasi La Contratista garantiza la ejecución
de las actividades comprometidas e Inversiones
estimadas en los Planes, rogramas y Fresupuestos

cláusila quince

fnuales, conforme lo previsto en la

1 punto siete. Diez punto uno punte Garantía

1289

ay

Solidarias Previo a la inscripción de este Contrato

-Modificatorio en el Registre de Hidrocarburos, la

compañía que integra la Contratista se obliga a

sustituir la garentía solidaria de su Casa Matriz, por

una que se refiera a este Contrato Modificatorio,

"conforme .el formato que consta en ell Anexo F.C" En

Consecuencia, las garantias de las Compañias
Relacionadas presentadas con anterioridad quedarán sin
efecto. Diez punto uno. punto tres. (Causas de

Ejecurión: Sin perjuicio de los demás .derechos y

“obligacionés previstas en "la Léy Aplicable y' en este

Contrato Modificatorio, la Secretaría tendrá el
derecho de hacer efectivas las Garantías Solidarias
para cubrir cualguier incumplimiento de las
obligaciones de la Contratista en virtud de este
Contrato Modificatorio, quedando expresamente pactado
que no existe prelación alguna para la ejecución de
las Garantias y que cualquiera de ellas puede
ejecutarse indistintamente. fdemás de cubrir los
incumplimientos, la Secretaría podrá hacer efectivas
las Barantías Solidarias para cobrar (1) daños y
perjuicios declarados en laudo arbitral o sentencia
ejecutoriada, (11) restitución de sumes pagadas por la
Secretaría en EXCESO. ASÍ coma cualquier otra
obligación de pago G: cantidad debida por la
Contratista a la Secretaría por cualquier concepto en
relación a este Contrato Modificatorio e (iii)

indemnizaciones debidas por la Contratista a la
“superarlo. Diez punto dos.- Pólizas ' de Séguro.- La

Dr. FERNANDO POLO ELMIR

NOTARIO VIGESIMO SEPTIMO o
1230.
¿2
Po
5d
Secretaria de confarmidad: o con + este de

HModificatorio declaradas en laudo 'arbi A

sentencia ejecutoriada. Sin perjuicio de lo WWE
anteriormente, para todos estos casos la Secretaría
notificará a la Contratista sobre el incumplimiento
respectivo, sobre los daños y perjuicios ode sumas -
pagadas en exceso u otras obligaciones de pago o de
indemnizaciones debidas, a favor de la Secretaría;
otorgándole el plazo de treinta días para justificar

tal evento -o adoptar las medidas necesarias para

Contratista será exclusivamente responsable de
contratar todas las pólizas de seguro requeridas por
la ley Aplicable, así (como las -iíndicadas en la
cláusula 10.2.2, para cumplir con este Contrato
Modificatorio, ya sea que. dichas pólizas estén
disponibles en el mercado nacional O internacional o
se obtengan a través de reaseguros. Estas pólizas de
seguros se sujetarán a la legislación ecuatoriana y se
basarán en los Estándares de la Industria Petrolera
Internacional. Los seguros para cubrir bienes
localizados en el Ecuador see les contratará con una
compañia de seguros debidamente autorizada por la
Superintendencia de Bancos y Seguros. Diez punte dos
punto unos En elo caso de que la Contratista 0 sus
Sutbcontratistes, no hubieren contratado las pólizas de

seguro o que la Contratista haya incumplido con el

pago de Jas primas que corresponda a

|

4)

1291

fuera insuficiente la cobertura, dos “daños y * las
pérdidas que puedan producir, serán de su exclusiva
responsabilidad y la Contratista deberá cubrirlos de
inmediato, sim que pueda alegar el derecho para
“reclamar a la Secretaría ninoún tipo de reembolso. (a)
La Contratista designará a la" Secretariá" como
beneficiario O asegurado adicional y endosará a ul
favor las pólizas de seguro que se establecen en la
Ley áplicable y en este Contrato Modificatorio. (b) La
Contratista mantendrá asegurados los bienes y demás
“activos Tijós requeridos para la prestación de los
servicios a que se refiere este Contrato Modificatorio
hasta que sean entregados a la Secretaría. Igualmente
la Contratista tendrá asegurado el Petróleo Crudo que
se encuentre en laz facilidades de almacenamiento y
transporte hasta ser entregado en los Centros de
Fiscalización y Entregas. (c) En caso de siniestro, las
indennizaciones pagadas por las compañias aseguradoras
serán recibidas por la Contratista y servirán como
base para reemplazar 0 reparar inmediatamente los
bienes il instalaciones dañadas» destruidas o
sustraidas. Si cualquier compañía aseguradora dejare
de pagar cualquier reclamación por pérdida Gu daño de
bienes asegurados como resultado de daños causados por
la imprudencia, negligencia, o culpa del personal de
la Contratista, los costos. de reparación 0 de
reposición serán por cuenta de la Contratista. (d) La

Contratista exigirá a sus aseguradores incluir una
9)

Dr. FERNANDO POLO ELMIR
NOTARIO VIÍGESIMO SEPTIMO

ciáusula expresa en todas las pólizas, en var

cual éstos renuncien a su derecho de EG
contra la Secretaría, Asimismo, la Conrtumtiadass
exigirá a sus aseguradores incluir una cláusula de que
las pólizas no serán modificadas, en la medida que
restrinjan, disminuyan o limiten las ' coberturas
existentes, O canceladas sin notificación a la
Secretaría con treinta (30) días de anticipación. (e)
Si la Contratista no mantiene en vigencia las pólizas
de seguro que está obligada a contratar conforme a
este Contrato Modifitatorio, la Secretaria podrá, pero
no estará obligada a ello, contratar las pólizas de
seguro -y deducir los costos de los mismos de cualquier
mento debido a la Contratista conforme a este Contrato
Hodificatorio; esta sin perjuicio de las demás
disposiciones sobre daños y perjuicios y consecuencias
del incumpiimienta de las obligaciones de la
Contratista según este Contrato Modificatorio. (f) La
Contratista deberá proporcionar prueba a la Secretaría
de que las compañías de seguros otorgantes de las
pólizas de segurd, se encuentran suficientemente
respaldadas por los reaseguros que sean necesarios,
(gl La Contratista entregará a la Secretaría copias
certificadas de las pólizas de seguro contratadas. (h)
Las indemnizaciones y restitución de bienes derivados
de .los siniestros que no estuvieren debidamente

asegurados por la Contratista, serán de su exclusiva

responsabilidad y deberán ser cubie e inmediato

ef
1293

por ella, Diez punteo dos punto dos.- Ar partir de la
Fecha de Efectiva, la Contratista mantendrá vigentes

pólizas de seguro que cubran al menos los siguientes

riesgos ca) Todo” Riesgo Petrolere, incluyendo y. mé

limitado a la perforación completación y * de
reacóndiciónamiento de polos. Esta póliza debe inclúir
las siguientes coberturas: = Incendio y líneas
aliadas. Rotura de maquinaria, - Sabotaje Y
terrorismo. hb) Responsabilidad Civil General, miema
que debe incluir las siguientes coberturas. -
Patronal - Contaminación Y polución súbita * Y
accidentals La Contratista deberá contratar esta
cobertura por riesgos de contaminación y afectación al
ecosistema, durante las operaciones de la Contratista,
de conformidad com los Estándares de la Industria
Petrolera Internacional, loe que cubrirán los riesgos
hasta la suscripción del informe final de la auditoria
del Érea del Contrato. - Responsabilidad Civil - de
Vehiculos propios y ne propios. Cc) Equipo y
Maguinaria, para cubrir todos los equipos a ser
utilizados en las operaciones de la Contratista. dd)
Transporte Importaciones, que cubrirá la mercadería O
equipos importados por la Contratista. e) Transporte
Internos que-cubrirá la - movilización dentro del país,
de las mercaderías de la Contratista. f) Incendio y
Robo. 9) Sccidentes Fersonales, que cubrirá al
personal de la Contratistas, -y deberá incluir la

cobertura amplia de vuelos. h) Todo Riesgo
Dr. FERNANDO POLO ELMIR 1294
NOTARIO VIGESIMO SEPTIMO

Construcción/Montaje, la Contratista deberá pri
a la Secretaría, estos seguros al inicio de
de construcción 0 montaje que tenga que real
odurante- la cejecución del Comtrato, salvo que optare
¿Por una cobertura permanente. Diez punto dos punto
tres. Las Fartes. podrán convenir en el Futuro
asegurar otros riesgos gue sean necesarios para la

ejecución de este Contrato Modificatorio. Diez punto

dos punto custro.— La Contratista podrá mantener
adicionalmente a su criterio otras pólizas de seguros
que considere convenientes para sus actividadeé. Diéz '
punte dos punto cinco. La Contratista deberá exigir a
todos sue Subcontratistas O proveedores de bienes y
servicios que contraten las pólizas de seguro que la
Contratista considere necesarias. CLAUSULA ——DECIMA
FRIMERA:s (FLAN DE ACTIVIDADES: Dnce punto uno.— La
Contratista se compromete y obliga a dar cumplimiento
» 7 al Flan. de Actividades, A fin de maximizar la
] recuperación de reservas en el Érea del Contrato, y el
cumplimiento de la producción de Petróleo Crudo
estimada en el referido Flan, conforme a lo señalado
en elo Anexo B.: En este Plan las actividades son de
ejecución obligatoria, pero los montos de las
Inversiones serán estimativos. Once punto dos. De ser
el caso, las actividades establecidas en el cronograma
del Plan de Actividades podrán ser reprogramadas con

/ el debido sustento técnico y aceptación de la

Secretaria, hasta el siguiente año

Lol

ofiginalmente
1295

establecido en el Plan de Actividades que consta en el
fnexo B. En caso de discrepancia entre las Partes, la
Contratista podrá solicitar la intervención de un
Consultor de conformidad con los procedimientos *

establecidos en la cláusula treinta y tres punto tres.

" Once punto tres.- Las actividades establecidas en el-

Plan de Actividades podrán, previa justificación
técnica aceptada por la Secretaría, ser sustituidas
por ptras dentro del mismo año. La Secretaría podrá

negar justificadamente la solicitud de reprogramación -

“o sustitución efectuada por la Contratista. ' En caso”

de discrepancia entre las Partes, la Contratista podrá
solicitar la intervención de un Consultor de
conformidad con los procedimientos establecidos en la
cláusula treinta y tres punto tres. Once punto
cuatro.- A efectos de precisar la ejecución del Flan
te Actividades durante la vigencia de este Contrato,
la Contratista detallará en los Programas y
Presupuestos ánuales y en el Flan Buinquenal,
incluyendo sus reformas, las actividades e inversiones
que proyecta ejecutar en el periodo correspondiente.
La Contratista garantiza y se compromete a ejecutar
las actividades comprometidas en dichos Flames y
Programas y Presupuestos Anuales para lo cual
reslizará las Inversiones estimadas correspondientes»,
una vez que los mismos hayan sido aprobados por la
Secretari. Once punto cinco. La Contratista reconoce

que la fijación contractual de la Tarifa para Campos
Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO - 1298 gado Por,

en Producción y consecuentemente - el Pago

Contratista, se sustenta en el compromiso
Contratista de ejecutar la totalidad de

actividades previstas enel Plan de Actividades, por
lo que la no ejecución de una O más de tales
actividades implicará la reliquidación en el Pago a la
Contratista de los valores equivalentes a las
inversiones estimadas correspondientes a las
actividades no ejecutadas, conforme la cláusula décimo
quinta, sin perjuicio de las garantías y demás
acciones pór “incumplimiento contráttual por” parte de
la Contratista contempladas en la Ley y este Contrato
Modificatorio, con excepción de las actividades que
Hibiesen sido debidamente reprogramadas O sustituidas
de conformidad con las cláusulas once punto dos y once
punto tres y sin perjuicio de la aplicación de la
cláusula trece punto acho.— Únce punto seis.- La
Contratista realizará las actividades previstas en el
Plan de Actividades bajo su responsabilidad en forma
diligente Yo COportunas de conformidad con los
Estándares de la Industria Petrolera Internacional,
sóálidos principios de ingenieria y en estricto
cumplimiento de los términos de este Contrato
odificatorio. Once punto siete.— La Secretaría tendrá
derecho a recomendar a la Contratista, sin ser
obligatorio para la Contratista aceptar dicha

recomendación, respecto del método para obtener los

resultados deseados, pero queda enféngdido que la

24
1297

Cóntratista tendrá exclusivo y completo contral y

dirección sobre sus actividades, así como completo

control y dirección sobre las Inversiones, Costos y

Gastos de su operación. “Las decisiones técnico
cperativas sobre actividades aprobadas dentro del Plan
de Actividades, Plan de Actividades Adicionales, Plan
de Desarrollo, Plan Buinquenal y los Programas y
Presupuestos fnuales serán tomadas por la Contratista
de manera exclusiva, sín perjuicio de que pueda
realizar consultas que estime pertinentes a la
Secretáris. CULAUSULA o "DECIMA"  SEGÚNDA¡'" FLAN? DE
ACTIVIDADES ADICIONALES Y PLAN DE DESARROLLO. Doce
punto una. Le Contratista podrá presentar para la
aprobación de la Secretaría uno O más Pianes de
Actividades Ódicionales con actividades e Inversiones
adicionales a las previstas en el Plan de Actividades,
a fin de impulsar el descubrimiento de nuevas reservas
ao ta implementación de nuevas técnicas para la
recuperación mejorada de las reservas existentes. Doce
punto dos. Las actividades e Inversiones del Plan de
Actividades Adicionales se podrán realizar de forma
secuential y dependiente de los resultados obtenidos,
con excepción del programa minimo de actividades
adicionales que será de cuaplimiento obligatorio. Doce
punto tres.- 31 como producto de las Actividades : de
Exploración Adicional o Actividades de Recuperación
Mejorada realizadas en el Area del Contrato se

demostrare la existencia de Yacimientos de
Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO 1228

Hidrocarburos Comercialmente Explotables .0
del factor de recobra de las Reservas Comercí.
Explotables, la Contratista y la Secretaría CE AAA
acordar la Tarifa para Campos "Muevos O por Producción
 Incremental fruto de Recuperación Mejorada para el
“desarrollo de '. dichos Yacimientos y acordar” el
respectivo Plan de Desarrollo, sin que esto signifique
disminuir O suspender sus obligaciones contenidas en
el Plan de Actividades. La Tarifa para Campos Nuevos
<Q par Froducción incremental fruto de (Recuperación
Mejorada privilegiará las” produtciones provenientes
(Producciones Incrementales Adicionales) de dichas
actividades e Inversiones adicionales, e incluirá las
Inversiones de Exploración Adicional y/o las
inversiones de Recuperación Mejorada, casí como un
estimado de las Inversiones, Costos y Gastos para el
desarrollo de dichos Yacimientos, y: una utilidad
“razonable para la. Contratista que tome en cuenta el

riesgo incurrido, estimando el veinte y cinco par

ciento de rentabilidad para las Inversiones
realizedas. Doce punto cuatro. Si la Contratista
creyere necesario la realización de pruebas de

producción previo a la presentación de un Flan de
Desarrollo pondrá en consideración de la Secretaría
tal hecho, adjuntado todos los justificativos técnicos
gue sean del caso. Las pruebas de producción no podrán
exceder de ciento ochenta días. Dentro de los treinta

días posteriores - al inicio

LJ

producción la Secretaria realizará las recomendaciones

qua creyera necesarias para la evaluación
correspondiente, Doce punto cuatro punto uno. Los
servicios relacionados con el Petráleo Crudo

proveniente de Jas pruebas de producción serán pagados
al la Contratista ' contdrme lo establecido én la
ciáusula décimo quintas, aplicando la Tarifa para
Campos en Producción. Doce punto cuatra punto dos.-
entra de noventa días posteriores a la culminación de
la pruebas de producción la Contratista presentará a
cónsideración de la Secretaría” el respectivo Plan de
Desarrollo y la correspondiente solicitud para que el
Petrúleo Crudo proveniente de los nuevos
descubrimientos o del incremento del recobro primario
sea declarado como Comercialmente Explotable. Docs
punto cinto. El Plan de Desarrollo será un plan
complementario al Plan de Bctividades, sin que esto
signifique disminuir o suspender las obligaciones de
la Contratista contenidas en el Plan de Actividades.
Doce punteo cinco punta uno. El Plan de Desarrollo
deberá contemplar lo siguiente: el área para la Fase
de Explotación, el plazo estimada para el desarrollo
de los Yacimientos, a pertir de la declaratoria de
comercialidad, que no podrá exceder de cinco años,
estimaciones de reservas recuperables y del perfil de
producción considerando una curva base en caso de
Recuperación Mejorada, estimaciones de las

inversiones, Costos y Gastos de la Contratista
Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO él
1300 [Elo

Y

necesarios para producir Fetróleo «Crudo en cadibs
que permitan asegurar la comercialidad, retar
con dicho Plan de Desarrollo. Doce punto cinco pun
das. El Plan de Desarrollo deberá establecer
parámetros de producción, espaciamiento de poros, y
cualquier otro factor que afectaría hecesariamente la
factibilidad económica del desarrollo propuesto. La
evaluación económica del Plan de Desarrollo
considerará las Inversiones de Exploración Adicional
y/o las Inversiones de Recuperación Mejorada, así Como
17 estinado"de las Inversiones, Cóstós y Gastos para
elo desarrollo de dichos yacimientos e incluirá una
propuesta de la Tarifa para Campos Nuevos 0 por
Producción incremental fruto de Recuperación Mejorada,
conforme la metodología de cálculo que consta en el
Arexo L. Doce  puento seis,.- La Secretaría conocerá y
aprobará el Plan de Desarrollo dentro del plazo de
noventa (90) días a partir de la fecha de presentación
por parte de la Contratista. Doce punto seis punto
uc. La Secretaría podrá proponer reformas a dicho
Plan, en los siguientes casos a) Cuando el Flan de
Deserrollo propuesto considere tasas de producción que
puedan causar una pérdida excesiva de presión en el
Yacimiento y reducir la recuperación última de
reservas dei  míemo o cuando no se haya observado el
espaciamiento óptimo de pozos. todo ello de acuerdo

con (las prácticas . internacionales de ingeniería

petrolera generalmente aceptadas; ando pueda

LE

1301

aplicarse un plan específico y: alternativo de
desarrollo, que siendo técnicamente tan eficiente como
el propuesto, resulte menos costoso € igual O más
remunerativo, pera las Partes 0,.0) Cuando tales
reformas propuestas por la Secretaría incrementen las
reservas recuperables del Yacimiento. Doce punto" seis
punto dos. Dentra del plazo de treinta (30) días
posteriores a la presentación “por parte de la
Secretaría de reformas al Flan de Desarrollo propuesto
por la Contratista, las Partes realizarán sus máximos

7 esfuerzos para llegar a un” acuerdó,' Doce punto * seis
punto tres. - De no llegarse a un acuerdo en relación
con la aprobación del Flan de Desarrollo o las
reformas propuestas por la Secretaría a este Plan 0
sobre la Tarifa para Campos Nuevos o por Producción
incremental fruto de Recuperación Mejorada para
desarrollar y explotar estos Yacimientos O reservas,
la Contratista, podrá solicitar la intervención de un
Consultor, de conformidad con la cláusula treinta y
tres punta tres. El dictamen del Consultor será
vinculante. Doce punto siete. El Plan de Desarrollo,
una vez aprobado por la Secretaría podrá ser reformado
tundamentadamente solamente por scuerdo de las Fartes,
incluyendo la reprogramación de las actividades. Docs
punto ocho. La Contratista reconoce que la fijación
contractual de la Tarifa para Campos Nuevos 0 por

Producción Incremental fruto de Recuperación Mejorada

Y consecuentemente el Paga a la Contratistas, se NX

Dr. FERNANDO POLO ELMIR lo P
NOTARIO VIGESIMO SEPTIMO PE z
ad

1302 :
30 Si ,
ao dE: .
ES E
sustenta en el compromisa-: de «la: a

ejecutar la totalidad de las actividades previ
e

ZO
el Piían de Desarrollo, por lo que la no ejecución de

una. 0. más. de tales actividades implicará, uma

reliquidación del Pago a la Contratista de los valores
equivalentes a “las Inversiones : estimadas
correspondientes a las actividades no ejecutadas,
conforme la cláusula décimo quinta, sin perjuicio de
las (garantías y demás acciones por incumplimiento
contractual por parte de la: Contratista contempladas
en la ley “y en este Contrato Modificatorio. CLAUSULA
DECIMA TERCERA. PROGRAMAS Y PRESUPUESTOS ANUALES:
Trece punta UNO. La Contratista someterá a
censideración del Comité de Supervisión, los Programas
y Presupuestos fmuales, para el Año Fiscal siguiente,
hasta el treinta de septiembre anterior al Año Fiscal
en que los mencionados Programas —Áánuales de

A

tividades y Presupuestos de Inversiones Estimadas
serán ejecutados. Los Programas y Presupuestos
fnuales estarán directamente relacionados con los
Flanes respectivos. Trece punto dos.- En el caso del
primer año de vigencia de este Contrato Modificatorio,
el Programa y Presupuesto Anual por el lapso que resta
si Año Fiscal será presentado hasta dentro del plazo
de treinta (30) díaz después de cla Fecha Efectiva.
Trece punto tres.” El Comité de Supervisión conocerá

el Programa y Presupuesto Ánual presentado por la

Contratista y, dentro del plazo de tyÉéi (20) días

ZA

AZ

a

A

1303

pdsteriores asu presentación emitirá su recomendación
de conformidad con la cláusula décima novena y lo
remitirá a la Secretaria para la aprobación
correspondiente. Trece punto. cuatro. La Secretaría
conocerá y aprobará el Programa y Presupuesto dentro
del plazo de sesentá (60) días a partir de la fecha de
presentación, caso contrario se procederá conforme a
la cláusula ocho punto tres punto tres. Trece punto
cinco. Queda entendido que para la recomendación y

aprobación de estos Programas y Presupuestos fnuales,

ni” el Comité de 7 Supervisión “hi "la Secretaria,

respectivamente, podrán exigir a la Contratista más de
lo estipulado en los Flanes acordados, Trece punto
seis. La Contratista podrá: presentar al Comité de
Supervisión, reformas al Programa y Presupuesto Ánual
vigente. Las reformas propuestas por la Contratista
deberán sustentarse en razones técnicas que justifican
una revisión de las actividades dáncluidas en el
Programa y Presupuesto fnmual vigente. Las reformas a
un Programa y Presupuesto Anual podrán presentarse,
también, coma consecuencia de la reprogramación y
sustitución de las actividades o de actividades

se por la Contratista. Trece punto

adicionales propues
siete.” El Comité de Supervisión recomendará las
reformas mencionadas en la cláusula trece punto seis.-
y la Secretaría estudiará y aprobará dichas reformas
dentre del plazo de treinta (30) días siguientes a la

fecha de entrega-recepción de las mismas. Si la
¡W]

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

1304 geo Por

a AN A

Contratista no está de acuerdo concla drcresojo ale
a

Secretaria, adoptada dentro del plazo indi LE eL 7)
Si 3

asunto podrá ser sometido a un Consul tomo Ear

«conformidad con la cláusula treinta y tres punto tres,
¿El dictamen del Consultor será vinculante. Si dentro

«de dicho plazo, la Secretaría no se promunciare sl

respecto, se procederá conforme a la cláusula ocho
punte tres punto tres. Trece punto ocho Las reformas,

incluyendo reprogramaciones y sustituciones

«contempladas en las cláusulas once punto dos y mae

“punto tres; que Úcontergan “una reducción ' de * las

actividades previstas en el Flan de fctividades 0
cualquier otro Plan implicarán una reliquidación del
Pago a la Contratista, conforme la cláusula décima
quinta. CLAUSULA  DECIMA CUARTA: EXPLOTACION UNIFICADA
DE” YACIMIENTOS COMUNES. Catorce punto uni De

conformidad com lo gue. disponen los artículos 35 de la

Ley de Hidrocarburos y cincuenta y uno del Reglamenta

de Operaciones Hidrocarburiferas, la explotación de
yacimientos comunes a dos o más áreas de contrato hará
obligatorio para las contratistas, en las áreas de
contrato afectadas, 4 las Empresas Públicas de
Hidrocartiuros en sus áreas asignadas o a la Secretaría
Hidrocarburos, si no hubiese asignado a ningún
perador pare el área afectada, celebrar convenios
Operacionales de explotación unificada con el objeto
de lograr mayor eficiencia y economía en la operación.

Tales convenios deberán ser aproyado por la

qn 7
1305

Secretaría y el Ministerio. Catorce punto dos.- Serán
considerados comunes yy por lo tanto sujetos al
régimen de. explotación unificada, los Yacimientos
calificados sobre bases técnicas como tales,-- por el
Ministerio, a solicitud de la Secretaría, la
Contratista 0 las dperadoras involucradas. Catorce
punto tres. Cualquier Yacimiento localizado en dos O
más áreas de contrato que, según los resultados de
pozos completados, haya sido calificado como común por
parte del Ministerio, deberá ser desarrolíado y puesto
en “produrción en forma unificada. Catorce punto
cuatro. Fara tal efectos las partes a quienes
corresponderá de Ñ acuerdo con este Contrato
Medificatoria y la Ley Aplicable, la explotación
unificada del Yacimiento común, negociarán con la
Secretaría un convenio operacional de expiotación
unificada, sujeto al mismo régimen contractual de este
Contrato Modificatorio, en el que habrán de
establecerse la tarifa y demás condiciones para el
desarrolio de dicho Yacimiento. Catorce punto cinco»
La Contratista tendrá opción preferente de actuar Como
- compañía operadora inicial del Yacimiento común, en
los siguientes cassosz a) Si hubiere efectuado (el
descubrimiento del Yacimientos b) Si en el Área deli
Contrato hubiere una parte significativa de reservas
recuperables del Yacimiento común; ys Cc) Si el plan de
desarrollo para el Yacimiento común demuestra QUe se

puede desarrollar y poner en producción dicho N
ÚU

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO E
ana edo Pes
1306 e as

de la Ley de Hidrocarturos. Catorce punto seis, ENOB

_Plazo de noventa (90) días contados a partir de la

fecha en que la Contratista hubiere realizado la
declaración de Comercialidad del Yacimiento o de la
fecha en que éste hubiere sido declarado común par el
Hinisterio Sectorial, cualquiera que ocurra más tarde.
las operadoras involucradas, entre sí deberán ponerse
de acuerdo respecto de los términos y condiciones en
los que deberán proceder a realizar la explotación
unificada del Yacimiento común, para lo cual
procederán a redactar y celebrar el respectivo
convenio operacional de explotación unificada, dentro
del plazo de treinta días posteriores a la fecha en
que llegaron al referido «acuerdo. Catorce punto
siete. 81 finalizado el citado plazo de noventa (70)
días las partes involucradas mo se ponen de acuerdo,
cualquiera de ellas podrá solicitar que la Secretaría
determine cuál: será la operadora del Yacimiento, sobre
la base de las reservas recuperables, de acuerdo a
prácticas petroleras “internacionales generalmente
aceptadas y “acordarán el Plan de Desarrollo y la
rita correspondiente. Catorce punto ocho. Este
lcrvenio de operación unificada contendrá, entre otros
aspectos, los siguientes: a) Espaciamiento de pozos,

tasas de producción, —frecuencia de control de

ñ ; : /
presiones y niveles de producció íf Treeervas

LE
1307

recuperables estimadas; b) Participación económica de
las “partes involucradas para el desarrollo y puesta en
producción del Yacimiento; c) Revisión periódica del
comportamiento del. Yacimiento, -.de - las. reservas
recuperables y demás condiciones de operación del
Yacimiento común 9d) Procedimientos de ajustes de las
inversiones, y Costos y Bastos, en consideración a la
revisión periódica establecida en el literal 5) que
antecede. e) Procedimiento para la opción de cambio de
ta compañia Operadora del Yacimiento común, siempre
que tal cambia no afecte negativamente la continuidad
de las cperaciones con la máxima eficiencia y
econcmias de acuerdo con el artícalo 382 de la Ley de
Hidrocarburos; fi Las obligaciones que serán de
responsabilidad de la compañia cperadora del
Yacimiento cominz q) La constitución y funciones del
comité de unificación que supervise las operaciones
relacionadas con el Yacimiento común, que estará
compuesto por representantes de las partes
invelucradas; Ya h) : figuellos otros aspectos
generalmente aceptados en prácticas de operaciones
petroleras internacionales que sean aplicables.
Catorce punto nueve. Durante “el tiempo en que la
Contratista no sea compañta operadora del Yacimiento
común, respecto a este Yacimiento se observará: a)
Gue, (al ampara de este Contrato Modificatorio, sus
derechos no serán menoscabados; Ya bl Que no será

responsable de las obligaciones que según el convenio
Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

operacional de explotación: «unificada

responsabilidad de quien, en ese ENTONCES,
Tao

eperader del Yacimiento Común. CLAUSULA  DECIMA
GUINTA.— FAGO ALA CONTRATISTA.- Duince punto uno
Margen de Soberanía. El Estado se reserva el veintey
cince por ciento” del Ifgreso Bruto del tóntrate como
Margen de Soberanía, antes de cualquier distribución.
Buince punto dos.- Ingreso Disponible. Del valor
remanente después de descontar del Ingreso Éruto del
Contrato el Margen de Soberania, se- cubrirán los
Costos” de Transporte" del' “Estado ' 'Y' Costos de
Comercialización en que (incurra el Estado. Una vez
realizadas estas deducciones y cubiertos los Tributos
establecidos en la Codificación de la Ley del Fondo
para el Ecodesarrollo Regional Amazónico y la Ley de
Creación de Rentas Sustitutivas para las Provincias de
Napo, Esmeraldas y Sucumbios, de ser aplicables, es
decir, con el ingreso Disponibie, la Secretaría pagará
la Tarifa para Campos en Producción y. de ser
aplicable. la Tarifa paré Campos Nuevos o por
Producción incremental fruto de Recuperación Mejorada.
La Secretaria comunicará a la Contratista el Ingreso
Disponible para cada Mes y, de ser el ocaso, un
talle de los valores que se cacumularian de
onfeormidad con la ciáusula quince punto seis. Quince
punto dos punte uno. En el evento que se incremente
la carga tributaria contemplada en la Ley del Fondo

E la Ley

para el Ecodeserrallo Regional Amazóni

Lp
1309

de- Creación de fentas Sustitutivas para las Provincias
de - Napo, Esmeraldas y Sucumbios, O que se creen
aravámenes de cualquier naturaleza que tengan Como
efecto.el incremento --del.-Costo--de -Transporte-- del
Estado o el Costo de Comercialización, y Que como
resultado de dichos incrementos, el ingreso Disponible
na fuere suficiente para cubrir el respectivo Pago a
la Contratista, los valores correspondientes a dichos
incrementos se cubrirán luego de efectuar el Pago a la

Contratista. Cualquier valor adicional que ses

requerido “para cubrir ” “dichos impuestos o
gravámenes provendrá del Presupuesto deneral del
Estado. Buince punto dos punteo dos. - De conformidad
con da previsto en la Ley de Régimen Tributario
Interno los valores correspondientes al impuesto al
Valor Agregado IVA que deba pagar la Secretaría por la
facturación que realice la Contratista durante la
ejecución de este Contrato: Modificatorio, serán
reintegrados a la Secretaría por el Servicio de Rentas
internas, sin que produzca afectación al Ingreso
Disponible. Quince punto tres.- Tarifa para Campos en
Producción». Las Partes acuerdan que la Contratista
tendrá derecho al pago de tina tarifa para los campos
en producción de (U5S$24.00 (Veinte y cuatro Dólares)
por cada Rarril neto, unidad de hidrocarburo,
producido y entregado «al Estado en el Centro de
Fiscalización y Entrega. Esta Tarifa para Campos en

Producción toma en cuenta un estimado de la
Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO; 31 q

y una utilidad razonable que toma en considere

riesgo incurrido. Buince punto cuatro.- Tari?
- Campos. Nuevos. p--por - Producción Incremental. fruto de-
Recuperación Mejorada. Para la ejecución de un Plan
“de Desarrollo, 'como * resultado de un Plan ' de
Actividades Adicionales, se fijará por acuerdo de las
Partes una Tarifa para Campos Nuevos e por Producción
incremental fruto de Recuperación Mejorada por cada

Barril neto, unidad de hidrocarburo, proveniente de

“Producciones incrementáles Adici ales y entregadó al
Estsdo en el Centro de Fiscalización y Entrega, de
conformidad con la cléusula décima segunda. En caso

«de discrepancia entre las Fartes, la Contratista podrá
solicitar la intervención de un Consultor de
conformidad con la cláusula treinta y tres punto tres.
Guince punto cinco. Pago a la Contratista.- Los
valores correspondientes a la Tarifa para Lampos en
Producción y, de ser aplicable, la Tarifa para Campos
Nuevos Do par Producción incremental fruto de
Recuperación Mejorada calculados de conformidad con la

cláusula quince punto  cince punto uno y quince punto

inco punte dos, serán los únicos pagos que efectuará

Secretaría a la Contratista como contraprestación
cr la prestación por los servicios objeto de este
Contrate Modificatorio. Quince punto cinco punto uno.-

El Paga a la Contratista para Campos en Producción se

regirá por la siguiente fórmulas PC t =

LJ

t = Pago a la Contratista en el periodo t. TAR

a 5Us24.00 (Veinte y cuatro Délares) / Barril (Tarifa

para Campos en Producción). € t= Producción de los
campos-en el período ty medido en —Barriles.FA t-=
Factor de ajuste por” inflación de los costos
operativos. FA to= Fa t= dá x 18 PPI im Xx +ACPIAGAOX
Y+21. A FPI 1 = Variación del indicador de costos PPI
£ Pi (Código POUZ1B112213112 “Support activities
for oil o and gas operations”), X= 0,175, Factor de
costos operativos variables sobre la Tarifa para
Campos en Producción. * No se incluye depreciación mil
amortización). ACPI i= Variación del indicador de
costos 2-1 ti / CP1 tui. (Consumer Price Index, Código
CUUROODOSAD) . Y = cero punta tres dos cinco. Factor de
costos operativos fijos sobre la Tarifa para Campos en
Producción. (Ho se inciuye depreciación ni
amortizaciónj. Z= 1 XxX - Y. Los factores X y Y de la
fórmula precedente, son estimaciones promedio de los
costos con relación a la tarifa, durante la vigencia
de este Contrate, debiéndose mantener inalterables
durante la vigencia del mismo. El periodo t para el
pago a la contratista (FL t), tiene Una periodicidad
mensual; sin embargo, el factor FA t se ajustará
anualmente en el mes de enero de cada Oño Fiscal,
considerando los indices a diciembre del Año Fiscal
anterior. El factor de ajuste para el año dos mil
doce, se esiculará tomando en cuenta la variación

entre el mes correspondiente a la Fecha de Vigencia y

Y)

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

al mes de diciembre del primer año de vigencia

Contrato. El factor de ajuste para el año dos mi

ui

será wo. Guince punto cinco punto dos. Pago a
Contratista para Campos —Muevos o por Froducción
incremental fruto de Recuperación Mejorada se regirá
por la siguiente fórmilai FO t = [TAR.CN ax 01 tx FA
t. PE t= Pagos la Contratista en el período t.
TAR ON = $ US XX Dólares / Barril (Tarifa para Campos
Nuevos 0 por Producción incremental fruto de
Recuperación Mejorada). BI t = Producción de los
Z huevos Cáfipos o incremental” de Recuperación meJófada
en el período t, medido en Barriles, FÁ t = Factor de
ajuste por inflación de los costos operativos. FA t =
FA to oiox [TAPPI dix XX + A0r1 dx YeZ]. APP =
Variación del indicador de costos PPI + / PRI O ti.
(Código PCOU2i3112213112 “support activities for oil
and gas cperatiorns"). X = cero punto uno siete cinco.
Factor de costos operativos variables sobre la Tarifa
para Campos Nuevos a por Producción incremental fruto
de Recuperación Mejorada. (No se incluye depreciación
ni amertización) A C£P1 i = Variación del indicador de

costos (PIE / CPI t- 1. (Consumer Frice Index

igo CUUROOGOSAD). Y

cero punto tres dos cinco.
agtor de costos operativos fijos sobre la Tarifa para
mpos Nuevos a por Producción incremental fruto de
ecuperación Mejorada. (Mo se inciuye depreciación ni
amprtización) Z:= 1 -X-— Y. Los factores y Y de la

fórmala precedente, son LA er de los
costos con relación a lla terifa, durante la vigencia
de este Contrato, debiéndese mantener inalterables
durante la vigencia del másmo. El periodo t para el
¿pago cala: contratista (PO), tiene una periodicidad
mensual sin embargo, el factor FBt se ajustará
"anualmente en el mes de enero de cada Año Fistal,
considerando los indices a diciembre del Año Fiscal
anterior. El factor de «ajuste para el año dos mil
doce, se calculará tomando en ' cuenta la variación

«entre el mes correspondiente a la Fecha de Vigencia y

“el mes de dicieñbre del primer año de vigencia de este

Contrato. El factor de ajuste para el año dos mil once
será i. Quince punto cinco punteo tres.-
Adicionalmente, la Secretaría reembolsará a la
Contratista los montos que correspondan de conformidad
con el Anexo 0. Ruince punteo seis. Acumulación. En
caso que el Ingreso Disponible no sea suficiente para
cubrir elo pago de la Tarifa para Campos en Froducción
y Tarifa para Campos Nuevos 0 por Producción
incremental fruto de Recuperación Mejorada,
pertinente, el saldo faltente mensual se acumilará
durante el mes o Año Fiscal pertinente. La diferencia
entre los montos pagados por concepto de las tarifas y
el Ingreso Disponible del mísmo mes O Año Fiscal se
trasladará al siguiente mes 0 Año Fiscal, sin
intereses y en caso de que no hubiese pedido ser
cubierto durante el respectivo o subsiguiente mes 0

Año Fiscal se acumulará sucesivamente durante el Plazo
Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO — 134

de Vigencia de este Contrato Modificatorion. cuelga Y
a a
diferencia trasladada, originada por snnuttcson ga
Ingreso Disponible, queno hayas sido pagada POr
Secretaria a ola terminación - de este Contrato
Modificatorio, se extinguirá y no será pagada a la
Contratista, “quedando la Secretaría automáticamente
liberada de esta obligación de pago en ese momento »
Quince punto siete. Garantía de Actividades €
Inversiones... La Contratista garantiza la realización
de las actividades comprometidas e Inversiones
estimadas en el respectivo Plán Cde Actividades tánerto -
Bd) y las que pueda comprometer en un Plan de
Actividades Adicionales y el correspondiente Fian de
Desarrollo. Guince punto siete punto uno. Las Partes
reconocen que la Tarifa para Campos en Producción y la

Tarifa para Campos Nuevos Q por Producción Incremental

“fruto de Recuperación Mejorada acordadas, se ha fijado

y se fijarás de ser el caso, ¿tomando en consideración
las actividades e Inversiones estimadas contarme el
fnexo By conforme los respectivos Flames, y que par
consiguiente expresamente reconocen QUe la falta de
realización: de las actividades comprometidas»,
implicará la reliquidación del Pago a la Contratista
e los valores equivalentes a las inversiones
estimadas correspondientes a las actividades no
ejecutadas, conforme lo previsto en los Planes y
Programas y Presupuestos fruales, sus reformas, y los

respectivos informes y Es

én de los

1315

itemos: Guince puntos siete punto «dos.- Le falta: de
ejecución total ou parcial de las actividades
comprometidas en los Planes y Programas Anuales y sus
reformas, por dos años consecutivos o tres. años
acumulados durante el Periodo de Vigencia, salvo que
éstás hubieren sido téfnicamente justificadás ante lá
Secretaría, constituirá un incumplimiento contractual
par parte de la Contratista, por la que la Secretaría

podrá iniciar el procedimiento de terminación de este

Contrato Modificatorio según lo. previsto en la
¿ciísula treinta y” uno punto uho punto Éres. ' La”

Justificación par la Falta de ejecución de las
actividades comprometidas no será aceptada por parte
de la Secretaría si las mismas hubieren redido ser
sustituidas 0 reprogramadas conformes la cláusula
décimo primera. Guince punto siete punto tres.- En
caso de discrepancia entre las Fartes sobre la
justificación técnica para ls falta de ejecución total
a parcial de las actividades comprometidas, la
Contratista podrá salicitar la intervención de un
Consultor de conformidad con los procedimientos
establecidos en ls cláusula treinta y tres punto tres.
Auince punto siete punto cuatro.- No obetante de que
la justificación referida hubiese sido aceptada par.
parte de la Secretsría ante la falta de ejecución
total o parcial de ectividades, aplicará la
reliquidación prevista en la cláusula quince punto

siete punto unc.- Guince punto siete punteo cinco.- En
y

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

de un Consultor conforme las ciáusulas once Me

ar :
once punto tres y guínce punto siete punto tres, la

«Secretaria no procederá con la reliquidación prevista

en la cláusula quince punta siete punto uno antes de
que se cuente con el dictamen del Consultor, siempre y
cuando dicho dictamen pueda implicar una diferencia
sobre los valores as reliquidar. Quince punto ocho.—
Forma de pago-- La Contratista emitirá mensualmente y

por los servicios prestados en el mes inmediato

anterior una factura en Délares equivalente al Pago a

la Contratista, conforme a la fórmula precedente.
fuince punte coche punto uno. ¿La factura: deberá
agregar Hi valer del Pago a la Contratista
correspondiente el porcentaje del impuesto al valor
agregado IVA que será pagado por la Secretaría en
Dólares o en Petróleo Crudo, La factura deberá estar
confarme a la Ley Aplicable. Quince punte ocho punto
dos.“ La factura deberá ser emitida a nombre-de la
Secretaria, la cual podrá objetar el pago en un plazo
de quince (1%) días desde que se presente la factura.
la factura podrá ser objetada de "forma motivada
únicamente cuando se (detecten errores de cálculos.
uince punto ocho punto tres. La Contratista anulará
la Factura objetáda (y presentará una nueva a la
Secretaría. Quince punto echa punto cuatro. La
abjeción hecha por la Secretaría a una Tactura no

impedirá a la “7 con nuar esentanda

1317

 Ffácturas y cobrar los valores pertinentes por los

previsto 'en el Reglamento de Contabilidád. Biinte”

servicios prestados. Quince punte ocho punta cinco.-
Si la Secretaria no hubiese objetado la factura dentro
de los quince - (15) días postericres a la fecha de su
presentación, se entenderá que ésta ha sido aprobada
por lo que da Secretaría deberá paoaria en eu
totalidad descontando las correspondientes retenciones
en da " fuente de impuestos establecidas em la Ley
Aplicable, en un plazo de cuarenta y cinco (45) días
desde la Fecha de su presentación, - observando lo
punto cho punto seis.- Si en el plazo de sesenta (60)
días desde la aprobación expresa o tácita de cualquier
factura emitida por la Contratista, la Secretaría no
hubiera realizado el pago pertinente, la Contratista
podrá utilizar el crédite pendiente de pago por la
Secretaría para cancelar sus obligaciones con la
Secretaría. No habrá lugar al referido crédito por
saldos acumulados de conformidad con la cláusula
quince punto seis. Buince punto nueve. Pago en

e. Si conviene a los intereses del Estado, y

esp
únicamente después de cubrir : las necesidades de
constimo interno del pais, el Pago a lla Contratista
podrá ser  reslizado en Petróleo Urudo o Dólares y
Fetróleo Crudo en forma mixta. Quince punto nueve
punto uno. A falta de disponibilidad de Petróleo
Crudo, el Fago a la Contratista se hará de forma

mixta, es decir con Petróleo Crudo, en cuanto fuere

¡Y

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO —¡y7g cado Po,
18 ¿e

disponible, y en Dólares la: diferencia. en dl
Ea

que no existiere ningún volumen de Potro /
disponible para el Pago a la Contratista, pOr Eo
razones previstas en la cláusula quince punto nueve,
el pago se hará en Dólares. Quince punto nueve punto
dos.- El precio de hidrocarburos para el caso de pago
en especie, es decir que en lugar de Dólares, la
Contratista reciba Petróleo Crudo, o en forma mixta,

es decir, una combinación de Dólares y Petráleo Crudo,

se fijará de acuerdo “con el último precio promedio

" mensual de ventas externas de hidrocarburos de calidad

equivalente, realizadas por EP. FETROECUADOR (mes
anterior). Quince punto nueve punto  tres.- Para
determinar el volumen de petróleo crudo que por cada
mes corresponda al pago en especie, se aplicará la
siguiente Fórmulas  —VL pco= TOn-1 / FM3 Donde: YL pa =
Volumen de barriles de Petróleo Crudo Oriente-o Napo a
levantar en. el.mes. TO mui = Saldo en Dólares por Pago
a la. Contratista- al último día del mes -inmediato
anterior al levante. PM = Último precic promedio
mensusi de ventas externas de hidrocarburos de calidad
equivalente, realizadas por EP. FETROECUADOR (mes
anterior), de crudo Oriente Ga Napo. Buince punto nueve
teo cuatro.- El Estado entregará el Fetróleo Crudo
Agnado a la Contratista en el terminal de
éxportación, FOB puerto ecuatoriano. Guince punto
mieve' punto  cinco.- +tLa propiedad y el riesgo del

Petróleo (Crudo. pasarán de ría a la

14

Contratista cuando, en el :terminsi «principal de
exportación, dicho Petróleo Crudo cruce la conexión
entre la manguera de la tubería del puerto de embarque
y el múltiple de entrada (“manifold") del  bugue
transportador, momento en el cual se opera la
tradición de dominio del Petróleo Crudo a favor de la
Contratista. Esta tradición es solo una consecuencia
del pago en especie acordada. Quince punto nueve punto
seis,” El volumen y la calidad del Petróleo “Grudo a

ser entregado por la Secretaría a la Contratista serán

determinadas por mutuo scuerdo de laz Partes. A falta
de acuerda será un inspector independiente nominado
par la Contratista y aceptado por la Secretaría quien,
en un plazo no mayor a cinco (5) días, fije el volumen
y calidad. La calidad será determinada en tierra y la
cantidad a ser entregada « la Contratista será
determinada a través del sistema calibrado de medición
existente en el terminal. Sip embargo, cualquier
pérdida de Fetróleo Crudo ccurrida entre el sistema de
medición y el múltiple de entrada ("manifold”) del
bugue transportador será de exclusiva responsabilidad
y cuenta de la Secretaris. Quince punto nueve punto
siete. En el caso de que el precio del Petróleo Crudo

con el cual la Secretaría efectúe los pagos en especie

1
a la Contratista sea diferente al Precio de Referencia |

de EP PETROECUADOR vigente en la fecha en la cual la
Secretaría está obligada a efectuar tales pagos, se

efectuará el correspondiente reajuste de la cantidad
Dr. FERNANDO POLO ELMIR — ¡3>g
NOTARIO VIGESIMO SEPTIMO

Contratista, de tal manera que la Contratis

uña cantidad de: Petróleo Crudo equivalente al MEÚOEoOr

la Contratista, Se exceptúan de esta norma aquellos
casos en que la Secretaría hubiere puesto a
disposición de la Contratista el Petróleo Crudo en las
cantidades y plazos debidos, Y da Contratista no
hubiere efectuado los levantes correspondientes, de
conformidad con el Procedimiento de Levantez que las

Fartes y EP PETROECUADOR —suscribirán, según la

: cláusula quince punto diez. . Quince punto nueve punto
echo. En caso de que EF.” PETROECUADOR no haya
realizado ventas externas. en un determinado mes, El
precio referencial FM. de la fórmula precedente se
establecerá en base de cuna canasta internacional de
crudos acordada por las Partes. Los precios de los
componentes de la canasta serán abtenidos de
publicaciones internacionales especializadas de
reconocido prestigio, tales como PLATTS O similares a
los dos (2) días de publicación inmediatamente
anteriores a la fecha de entrega en puerto de Petróleo
£rudo y a los dos (2) días inmediatamente posteriores

a fecha de la entrega en puerto del Petróleo Crudo.

n Caso de que la entrega se produjera un día domingo
o,un lunes en que no existan publicaciones, las

a tomar en cuenta serán las de los dos

ublicacione
í2) días de publicación inmediatamente anteriores y de

trez (3%) días inmediatamente posterior a)18f fecha de

LA

A
Ct
jua
u
5)
-

la entrega del  Fetróáleo Crudo. En caso de (que la

entrega de Petróleo Crudo se produjera un sábado o un

día en gue no hubiera publicaciones (excepto domingo O

lunes), las publicaciones a tomar en cuenta serán la

de los tres (3) - días de (publicación inmediatamente
anterior y la de los dos (2) “días de publicación
inmediatamente posterior a la fecha de la entrega de
Petróleo Crudo. fuince punto nueve pinto nueve.- Dada

la naturaleza de loz pagos en especie efectuados al

amparo de este Contrato Modificatorio, la Contratista

podrá disponer libremente del Petróleo Crudo que le

sea asignado como pago en especie y podrá retener en
elo exterior laz divisas producidas de su venta
correspondiente, sin obligación de vender o entregar
estas divisas el Banco Central del Ecuador. Quince
punto diez." Procedimiento de levantes.- Para el caso
de pagos en especie, las Fartesz cbservarán- el
Procedimiento de Levantes que consta en el Áánexo Ka.
Guince punteo diez punto unc.- Los pagos en especie
serán hechos mediante embarques de Petróleo Crudo que
deberán ser programados de manera Que se asegure su
regularidad y la optimización del uso de la capacidao
de carga de loz  tanqueros, tomando en cuenta la
capacidad de aimacenamienteo en tierras la
disponibilided de tanqueros y las Caracteristicas de
los puertos de Embarque Y destino. Las Partes
procurarán coordinar los embarques de acuerdo, en lo

posible, al programa de pagos de la Secretaría a la
Al

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

Centratista según este Contrato rostricatorso. És
punto diez punto dos.- La Secretaria notificarg_qe
Contratista, con por.lo menos noventa (90) diaz
anticipación, la fecha de disponibilidad del Petróleo
Crudo para el Pago en especie, de Acuerdo al
Procedimiénto “de . Levantes, : fúince punto  ance,—
Revisión de la forma de pago.” En cualquier momento
las Partes podrán revisar y “modificar la forma de
pago, per acuerdo mutuo, pára lo cual la Parte
interesada notificará a la otra. Si «se llegare a un
:? acuerdo eóbre este particular; sé dejará constancia de
ello en documento suscrito por las Partes,
estableciendo especificamente la: fecha desde la cual
se aplicará la modificación señalada. La revisión de
la forma de pago no constituirá reforma o modificación
de este Contrato Modificatoric. Quince punto once
punto unga" La revisión de la Forma de pago en
Dólares, en Petróleo Crudo os forma mixta, podrá
realizarse, además, por motivos de Fuerza Mayor o Caso
Fortuito que hayan * modificado la disponibilidad de
Dólares, ] de Petróleo Crudo, o de ambos y
respectivamente, y que imposibiliten a la Secretaría

realizar los pagos en la forma convenida

criginalmente. Guince punto once punto dos. En el
caso de revisión de la forma de pago por Fuerza Mayor
Laso Fortuito, la Secretaría notificará previamente

a la Contratista su decisión de modificar la forma de

pagos. justificando los eventos de: Fuesza

LA

rtuito que han hecho variar la disponibilidad de

Petráleo Crudo, ade Dólares, y la forma en que se
realizarán los pagos mientras subsista la Fuerza Mayor
o Laso Fortuito, debiendo las Partes acordar los
detalles sobre este particular. Cuando la Fuerza Mayor
ó Casa Fortuito hayan sído superados se volverá a la
forma criginal de pagos. Quince punto once punto
tres. Enel caso de que cualquiera de los pagos
adeudados a la Contratista no se los puedan realizar

en la forma convenida por las Partes, por la falta de

: Delares o por cinsuficiencia de Petróleo Crudo, “dicha

Falta o insuficiencia se pagará a la Contratista en la
otra forma de pagos por ejemplo, en Petróleo Crudo si
la forma de pago anteriormente convenida es en
Dólares; 0, en Dólares si la forma de pago
antericrmente convenida es en Petróleo Crudo. Sin
embargo, si la Contratista no recibe dichos pagos en
la otra forma de pego. en los plazos y términos
convenidos, y la Secretaría entre tanto dispone de
Petróleo Lfrudo a Dúlaresa provenientes de la
producción del área del Contrato, según sex el cas,

la Secretaria, previa notificación de la Contratista,

efectuará tales pagos en la forma de pago
originalmente convenida. Guince punto doce.
Intereses. Biempre y rtuando se hubiese generado

Ingreso Disponible para el Pago a la Contratista y que
en el plazo de sesenta 1650) días desde la aprobación

expresa U tácita de cualquier factura emitida por la
Ns

Dr. FERNANDO POLO ELMIR

NOTARIO VIGESIMO SEPTIMO
¿0 Poy,
1324 eS RU

Contratista la Secretaria mo hubiera realizado 4 y
pertinente, la Secretaría deberá pagar interesBara 257
Contratista por el monta no pagado, corcurasos LES
Tssa Prime y contados a partir del día siguiente del
piszo de sesenta (60) días referido y hasta que el
pago sea recibido por la Contratista. Para el caso de
pago en especie los intereses se calcularán desde la
fecha en que deba hacerse la entrega del Fetrólen
Crudo conforme al Procedimiento de Levantes y hasta la
fecha que el Petrólea Crudo “esté disponible para la
Contratista. CLAUSULA —— DECIMA SEXTA: TRIBUTOS,
GRAVÁMENES, PARTICIPACIÓN (LABORAL Y  CONTRIEUCIONES.—
Dieciséis punto una. impuesto a la Renta. La
Contratista pagará el impuesto a la renta del veinte y
cuatro por ciento para el Año Fiscal dos mil once, del
veinte y tres por ciento para el-Año Fiscal dos mil

"o doce, y dél yeintée y dos por ciento al partir del “Año
Fiscal dos mil tres, de conformidad con lo dispuesto
en dos artículos noventa y treinta y siete de la Ley
de Régimen Tributario interno, reformados, en su
orden, mediante la Ley Reformatoria a la Ley de
Hidrocarburos y a la Ley de Régimen Tributario: Interno

publicada en el Suplemento del Registro Oficial número

ocscientos cuarenta y cuatro: de veinte y siete de
jufio del dos mil diez, el primero, y par la
sposición Reformatoria Segunda, dos punto seis y
además por la Disposición Transitoria Primera del

Código Orgánico de la A ofercio e
: Inversiones publicado en el Registro Oficial

lemento número trescientos cincuenta y una de

Bu

veinte y nueve de diciembre del dos mil diez.
Dieciséis parto uno punto unas. El. cálculo y
liquidación del impuesto a la renta de la Contratista
se efectuará de conformidad con las normas generales
de la Ley de Régimen Tributario Interno. Dieciséis
punto uno punto dos, La Contratieta tendrá derecho a
amortizar las Inversiones y las Inversiones na
amortizadas anteriores a la Fecha Efectiva, según lo
establece el Reglamento de Contabilidad. Dieciséis
punto dos. Participación Laboral.- De conformidad con
elo artículo %á de la Ley: de Hidrocarburos, la
Contratista reconocerá en beneficio de los
trabajadores que por la Ley Aplicable les corresponda,
el tres por ciento de laz utilidades, y el doce por
ciento restante será (entrepado al Estado. Dieciséis
punto tres.” Contribución por utilización de aquas y
materiales naturales de construcción. La Contratista
pagará, de conformidad con el artículo cincuenta y dos
de la Ley de Hidrocarburos, por concepto de
utilización de (aguas y materiales ' naturales de
construcción que se encuentren en el Área del
Contrato, pertenecientes al Estado, la cantidad de
sesenta mil Dólares anuales durante el Periodo de
Explotación. Tales contribuciones se pagarán
anticipadamente en el mes de enero de cada Año Fiscal,

mediante depósito en el Banco Central del Ecuador,
Dr. FERNANDO POLO ELMIR _..
NOTARIO VIGESIMO SEPTIMO 1328 dó Polo e
A

Ey

para ser acreditadas: en la cuenta del miis

tes

Sectorial. Dieciséis punto custro.— ContribucIERER

la investigación tecnológics»- La Contratista Para,
conforme se establece en el artícuio cincuenta y
cuatro de la Ley de Hidrocarburos, la contribución
equivalente al uno por ciento del monto de pago por
los servicios previa deducción de la participación
laboral y del impuesto a la renta, destinada a
promover la investigación, el desarrollo y los
servicios cientificos y teecnciógicos por parte del
Ministerio. Sectorial. Dieciséis punta cinto.
Contribución para la Superintendencia de Compañiaz.-
Las compañias que integran la Contratista pagarán la
contribución anual prevista en el articulo
custrocientos cincuenta y cinco de la Ley de
Compañías, conforme a las normaz que dicte el
Superiñteñdente 06” Compañías, Dieciséis” punto seis,
Pago proporcional .- En el caso de que el primero a
último pago de las contribuciones determinadas en esta
Cláusula.no correspondieren a un Año Fiscal completo,
éstas se pegarán en proporción al número de meses que
corresfondan a dicho Año Fiscal; que formen parte del
Periodo de Expiotación. Cuando el Periodo de

Explotación ne comience el primero de enero, los

primeros pagos serán efectuados dentro del plazo de
reinta días de la Fecha de Vigencia. Dieciséis punto
siete. Impuesto a los Activos Totales.- La

YA

uN .
s el impuesto

“Contratista pauará, en cuanto corres

AA
destinado a los Municipios de (conformidad con lo
previsto en la Ley Aplicable. Dieciséis punto ocho.-
Exenciones. Según los articulos cuarenta y nueva y
cincuenta y cuatro de la Ley de Hidrocarburos la
Contratista está exenta del pago de primas de entrada,
derechos superficiarios, regalías y aportes en obras
de compensación. Dieciséis punto nueve. Ley dos mil
seis — curenta dos. La Contratista no está sujeta al
pago de la participación establecida en la Ley dos mil
seis -cusrenta y dos publicada en el Registro Oficial
número doscientos cincuenta y siete - Suplemento del
veinte y cinco de abril del dos mil seis, Dieciséis
punta diez. Ley de Equidad Tributaria. La
Contratista na está sujeta al pago del tributo
previsto en el artículo ciento sesenta y cuatro de la
Ley Reformatoría para la Equidad Tributaria en el
Ecuadór publicada en el Registro Oficial número
doscientos cuerenta y dos — Tercer Suplemento, del
veinte y mueve de diciembre del dos mil siete.
Dieciséis punto once. Ley ciento veinte y dos. El
tributo previsto en la Ley ciento veinte y dos
publicada ek el Registro Oficial número eeiscientos
setenta: y seis de tres de mayo de mil novecientos
noventa y nueve y sus reformas, no se aplica a este
Contrato Modificatorio. Dieciséis punto doce.- Útras
Contribuciones. La Contratista pagará todos los
impuestos, tasas, aportes y contribuciones que le

corresponda pagar de conformidad con la Ley Aplicable.
0)

Dr. FERNANDO POLO ELMIR

E
NOTARIO VIGESIMO SEPTIMO a
E
¿E
1328 ro
AO
A : - el
Dieciséis punto trece. Gastos Notarsalia

Contratista pagará todos los gastos notarialeé
diez copias certificadas de este Contrato
Modificatorio, las cuales se compromete-a entregar a
la Secretaría. Dieciséis punto catorce. impuesto al
Valor ' Agregado 149. La Contratista Ffacturará sus
servicios a la Secretaría agregando el monto que”
corresponda por IVA. Per el IVA pagado en sus compras
locales e importaciones de bienes y servicios, la
Contratista tendrá derecho a crédito tributarios en
consecuencia, el valor del 198 rose há considerado
para la definición del valor de las Inversiones,
lostos y Gastos comprendidos en este Contrato, así
como para establecer las tarifas. Dieciséis punto
guince.- Agente de Retención. La Contratista actuará
como agente de retención del impuesto a la renta sobre"
los pagos que ésta hiciere a sus Subcontratistas y a
mus trabajadores, así como de cualquier otro impuesto
de conformidad con la Ley Aplicable. CLAUSULA DECIMA
SEFTIMA,- CONTABILIDAD, —INSFECCIONES, CONTROLES Y
AUDITORIA. Diecisiete punte unc.- Contabilidad. La
Contratista llevará la contabilidad de sus

inversiones, Costos y Gastos, y otros conceptos

relacionados con este Contrato Modificatoria,
sujetándose a la Ley Aplicable, al Reglamento de
ntabilidad y a los principios de contabilidad
generalmente aceptados en el Ecuador, La contabilidad

de la Contratista

1329

Diecisiete punto dos.“ Inspecciones. (Durante la
Vigencia de este Contrato Modificatorio, la Secretaría
tendrá derecho a inspeccionar las actividades de la
Contratista, - con el fin de asegurar 21 Tiel
cumplimiento de las obligaciones asumidas psra la
ejecución del objeto contractual. Fara el cefecto la
Secretaría tendrá acceso a los lugares de trabajo, a
la información, documentos. registros técnicos y
contables, que mantenga la Contratista. Diecisiete
punto tres. Controla Fiscalización y Auditorías.- Las
operaciones que-realice la Contratista serán objeto de --
contral técnico, fiscalización y auditorías por parte
de la gencia de Regulación Y Contral
Hidrocarburifero. El control, fiscalización Y
auditorías se ejercerá directamente O mediante la
contratación de empresas auditoras debidamente
calificadas y aprobadas por el Ministerio. Diecisiete
punte cuatro. fuditoria y Fiscalizaciones
Tributarias. Corresponde al Servicio de Rentas
internas realizar las auditorías y Ffiscalizaciones
relacionadas con el pago del impuesto a la renta y
otros Tributos. de su competencia. CLAUSULA DECIMA
OCTAVA: FACTORES DE CORRECCION. Dieciocho punto uno.
En caso de que se presentare cualquiera de los eventos
que se describen a continuación, con posterioridad a
la fecha de suscripción de este Contrato
Hodificatorio, a pedido motivado de cualquiera de las

Partes se incluirá un factor de corrección que absorba
NA

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO y yy 3

com efecto directo de dicho evento
producido un desequilibrio económico para la
solicitantes | Dieciocho punto uno punto UND .—
Modificación de dos porcentajes de los Tributos
aplicables, creación de nuevos Tributos, eliminación
de Tributos; Dieciocho punto uno punto dos.
Modificaciones a la base imponible para el cálculo del
impuesto a la renta, como consecuencia de cambios
legales o reolamentarios. Dieciocho punto uno punto
tres.- Modificación al crédito tributario previsto en
sel artículo sesenta y seis de la Ley de Régimen
Tributario Interno Dieciocho punto uno punto cuatro.
Modificación del porcentaje de participación laboral
sobre las utilidades líquidas; Dieciocho punto uno
punto cinco. Modificación a la legislación de

"o hidrocárburoezs- Dieciocho puñte Cura "punto seis.

Modificación a la legislación ambiental; Dieciocho

punta uno punto - siete. Imposición, eliminación o
modificación de gravámenes, regalías, primas de
entrada, derechos superficiarios, Pagos de

comperisación” y/c: Cualquier otro tipo: de gravamen,

Sribuciones 0 participaciones no tributarias; y,
fñhocho punto uno punto ocho. En todos los casos en
¿ el pago a la Contratista de la Tarifa se efectúe
Dalares, y $56 causen impuestos por la salida de los

Dólares del Ecuador, se procederá a ajustar la Tarifa

para" compensar a la Contratistas y, cho” punto

44
pos
a
[a]
po

use punto mueve. Reducción de- la tasa máxima (de
RBroducción. Este factor de corrección tendrá como
úrico propésitco compensar el desequilibrio económico
presentado. Dieciocho punto dos. -El- régimen monetario
aplicable a este Contrato Modificatorico está sujeto a
lo que dispone la Ley de Régimen Monetario y Banco del
Estado publicada en el Registro Oficial Suplemento
número novecientos treinta de siete de mayo de mil
novecientos noventa y dos, reformada por la Ley para
la Transformación Económica del Ecuador, publicada en
el Registro Oficial Suplemento número treinta y cuatro
de fecha trece de marzo del dos mil, conforme «a la
cual la Contratista tiene pleno derecho ar Dieciocho
punteo dos punto uno. Recibir el Pago a la Contratista
en Dólares y a disponer de los Dólares recibidos de la
Secretaría en concepto de pago de la Tarifa para
Campos en Producción y de ser aplicable la Tarifa para
Campos Nuevos o por Producción incremental fruto de
Recuperación Mejorada. Dieciocho punto dos punto dos.-
Mantener - controlar y Operar cuentas bancarias en
Dólares, tanto en el Ecuador como en el exterior, y a
mantener en * el exterior los" fondos depositados en
dichas cuentas sin restricción alguna. Dieciocho punto
dos punto tres.- Disponer libremente, distribuir,
remesar 01 retener en el exterior, sin restricción
y
alguna, sus utilidades netas anuales después de todas
las deducciones legales y tributarias establecidas en

la Ley Aplicable. “Dieciccho punto tres.” Si se
U

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO — y y 32

ES

e 3

modificare el régimen cmoneterio ucotra ley e
Que se modifique “alguno de los derechos
Contratista referidos en la cláusula dieciocho punto
dos, la Contratista tendrá derecho. as: Dieciocho punto

tres punto unc.= Si se modificare el régimen

cambiarios A” 'sequir recibiendo. ell Pago a la

Contratista en Dólares. Dieciocho punto tres punto
dos.- Si se modificare alguno de los otros derechos
referidos en la cláusula dieciocho punto dos: Á que se

inciuya un factor de corrección que absorba el impacto

económico que tel modificación tuviese. Dieciocho

punto cuatro.—- De ¿igual forma, si se presentare una
modificación del régimen cambiario u otra ley que
resulte en un desequilibrio econénico a favor de la
Secretaria, se incluirá un factor de corrección que
absorba el impacto económica .que. tal modificación
tuviese. Dieciocho punta... .cinco.—- En el evento que se
incremente el Margen de Soberanía las Partes, de mutuo
acuerdo, deberán identificar las posibles afectaciones
al equilibrio económico de - este Contrato
Modificatorio, así como las modificaciones
contractuales y/o los factores de corrección que

rán ser aplicados. Dieciocho punto seis.— En caso

discrepancia entre laz Partes con respecto al

cuio y/o el valor dei respectivo factor de
ONrección la Contratista podrá solicitar la
intervención de un Consultor de conformidad con la

ciáusula treinta y tres LA tres. A — DECIMA

MOVENS,.— ADMINISTRACION Y SUPERVISION:: Diecinueve
punto uno. Administración». — La administración de este
Contrato Modificatorio será de exclusiva
responsabilidad de la Contratista en cuanto a sus
propios derechos y obligaciones. Diecinueve punto
Dos. +" Comité “de Supervisión. — Este ? Contrato
Modificatorio contará con un Comité de Supervisión, el

que se reguiará de conformidad con esta cláusula y las
normas contenidas en el nexo G. Diecinueve punto
tres.- fitribuciones del Comité de Supervisión. Son
atribuciones del-Comité de Supervisión, - además de las”
definidas en el Anexa O, las siguientes: Diecinueve
punteo tres punto UND. Coordinar las relaciones
provenientes de la ejecución de este Contrato
Modificatorio entre las Fartes, a fin de lograr mayor
eficientia y agilidad en la ejecución de este Contrato
y en los trámites administrativos. (Diecinueve punto
tres punto  dos.— Sin perjuicio de laz otras
aprobaciones rFregueridas de conformidad con la Ley
Bbplicable y este Contrato Medificatorio, analizar y
recomendar la aprobación de los Flanes, Programas y
Fresupuestos finuales ' y solicitudes de perforación y
reacondicionamiento de pozos y cualquier otra
actividad contemplada en el Reglamento de Operaciones
Hidrocarburiferas. Diecinueve punto tres punto tres.-
Sin perjuicio de las otras aprobaciones requeridas de,

conformidad con la Ley Bplicable y este Contrato N

Modificatorio, conocer y recomendar la aprobación las
Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

por da Contratista respecto de los Planes. Frogramas y
Presupuestos fnuales. Diecinueve punta tres punto
cuatro. Sin perjuicio de las otras aprobaciones
requeridas de conformidad con la Ley Aplicable y este
" Contrato Moditicatorio,. donocer y recomendar las Tasas
Máximas de Producción de cada yacimiento ubicado en el
frea del Contrato, Diecinueve punta tres punto cinco:
Vigilar que la Contratista cumpla para los
subcontratos com la .preferencia a la industria
“faciónal, Cém los" términos dé éste ' Contrato
Modificatorio. Diecinueve punto tres punto seis.-
Vigilar el cumplimiento del Flan de Capacitación y
recomendar las áreas: de capacitación: CLAUSULA
VIGESIMA DEL AMBIENTE: Veinte punto und.— La
Contratista será responsable, dentro del Área del
Contrato, del cumplimiento de las obligaciones,
compromisos y condiciones ambientales previstas en la
Ley Aplicable y los Estándares de la Industria
Fetrolera Internacional, y deberá “responder, «de
conformidad con la Ley Aplicable y este Contrato
Modificatoria por los Daños tanto Sociales como Daños
Amrientales que pueda causar por la prestación de los
vicios objeto de este Contrato Modificatorio.
finte punto dos. La Contratista conducirá las
operaciones ceñida a los (lineamientos del desarrollo
sostenible, de la conservación y protección

ambiente, de acuerdo a Ley y

1335

particularmente a la Ley de Gestión fmbiental, Texto
Unificado de Legislación Secundaria del Ministerio del
Ambiente y Reglamento Sustitutivo del Reglamento
Ambiental para las Operaciones Hidrocarburiferas. La
Contratista tomará las precauciones necesarias para
minimizar el impacto al 'ambíente y a la sociedad.
Veinte punto tres.- La Contratista utilizará las
técnicas disponibles y económicamente aplicables y los
Estándares de la Industria Petrolera Internacional.
aplicando los. principios de prevención, precaución y
con” observañtia de la?" Ley Aplicable " sobre 1á
prevención y control de la contaminación ambiental,
preservación de la diversidad biológicas de los
recursos naturales y la preservación de la seguridad y
salud de la población y de su personal. Veinte punto
cuatro. En los casos tanto de Daños Sociales como.
Daños Ambientales gue surjam, se originen, 0 sean
causados por la Contratista y/o sus subcontratistas en
la ejecución de este Contrato Modificatorio, la
Contratista, deberá efectuar de inmediato los trabajos
para controlar los efectos contaminantes, así como
para la reparación y restawación de las Áreas
afectadas. sin perjuicio de su responsabilidad frente
a terceros de conformidad con la Ley Aplicable y este
Contrato Modificatorio. Veinte punto cinco, Ls
Contratista deberá mantener informado al Comité de
Supervisión y a la Gutoridad Gmbiental del desarrolla *

de todas las actividades efectuadas durante la
Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

vigencia de este Contrato Modificatorios para lo que

deberá presentar informes anuales y otros que se

.

requieran, de acuerda con lo establecido en la

Aplicable en materia ambiental, que rige las

operaciones hidrecarburiferas en el Ecuador y las

estipulaciones de este Contrato Modificatorio, Veinte

punto. seis, E responsabilidad de la Contratista

asegurarse que su personal Y sus Subcontratistas

conozcan y cumplan com la Ley Aplicable en materia

ambiental. Veinte punto. siete.- Para asegurar los

compromisos y obligaciones de la Contratista en

relación a la protección ambiental, la Contratista

contratará los respectivos seguros Y garantías
establecidos en este Contrato Medificatorio, a

satisfacción de la Secretaría y para conocimiento de

la futoridad Ambiental Y con sujeción a las

disposiciones, legales y reglamentarias aplicables,

Veinte punto Ocho. Los estudios ambientales

contratados por la Contratista, con firmas”

especializadas, calificadas por el Ministerio del.

Ambiente e inscri

en el correspondiente Registro de

Consultores Ambientales Hidrocarburíferos, serán

jecutados de acuerdo con la Ley Aplicable en materia

iental que rige para las operaciones

idrocarburiferas en el Ecuador, Veinte punto nueve,

La Contratista cumplirá estrictamente lo establecido

en los planes de manejo ambiental, priorizando su

gestión hacia la prevención, mitigación, nigorfración
on NP

dispuestas pur el Minis

Y Compensación de los “impactos ambientales,
culturales, económicos y sociales en sus áreas de
operación. El plan de relaciones comunitarias y los
proyectos comanitarios deben enmarcarse en los
correspondientes planes de desarrollo local conforme a
la normativa aplicable, Veinte bunte diez.- Los planes
de manejo ambiental aprobados servirán de base para

las Auditorias Socio > Ambientales, que serán

2ria del Ambiente, de
conformidad con la normativa —«embiental aplicable para
el sector bidrocarturifera, « fin de precautelar que
las operaciones de la Contratista ue realicen sin
afectar a las coblaciones del área de influencia y al
ambiente. Veinte punta amce.- Auditorias Socio -
Ambientales. La Contratista realizará una Auditoria
Socio — Ambiental del Área del fontrato, durante el
primer año contado Ea partir de la Fecha Efeítiva, la”

que deberá ser conocida y eceptada por el Ministerio

del Ambiente, en su calidad de Butoric Ambiental y
que será de cuaplimiento obligatorio para la
Contratista, Esta Auditoría Bocina - Ambiental, entre
Gtros aspectos, establecerá la situación ambiental en
que $e encuentre eléArea del Contrato. identificará,
evaluará técnicamente y establecerá la existencia o no
de pasivos ambientales, En su ejecución habrá la
Supervisión concurrente de la Secretaría, Los ,

resultados de dicha Buditoria Socio - Ambiental serán

comunicados a la Secretaría. Veinte punto doce.- De

1

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

1336

conformidad con el >: Reglamento Sustitutivo
Reglamento Ambiental de Operaciones Hidrocarburiferasy
la Contratista realizará, al menos cada dos años a
partir de la fecha de terminación de la Auditoría
Socio - Ambiebptal mencionada en la cláusula 20.11,
Auditorías Sució = Ambientales, previa aprobación de
los correspondientes Términos de Referencia por el

Ministerio del Ambiente Y presentará el

correspondiente informe de auditoría a dicho
Ministerio para su aceptación. En su ejecución habrá
la" súpervisión concurrente” de la Secretaria. | “Los *
resultados de dicha Auditoría Socio — Ambiental serán

comunicados a la Secretaría. Veinte punto trece.- En
caso de que este Contrato Modificatorio termine por
cualquier causa antes del plazo estipulado en la
cláusula sexta, y antes (de la finalización de este
Contrato Modificatoric, de Ser el Caso, la
Contratista, bajo la supervisión de la Secretaría,
contratará una Auditoría Socio -- Ambiental del Área
del Contrato, a fin de que proceda a aplicar los
correspondientes planes de manejo para la reparación,
rehabilitación o abandono del Área del Contrato, cuyo

psto será asumido por la Contratista. El informe de

ta Auditoría Socia — Ambiental será presentado al
misterio del Ambiente para su aceptación. En su
Jjecución habrá la supervisión concurrente de la

Secretaría. Los resultados de dicha Auditoría Socio —

Ambiental serán comunicados a la Segfetar “Veinte

Lg |

1337

punta catorce.” En el caso de cambio de Operadora, la
Contratista está obligada previamente a realizar una
Auditoría Socio —- Ambiental, la que servirá también
para - establecer eventuales -responsabilidades vio
pasivos ambientales. Veinte punto quince. Dos años
antes ' de la 'fimalización dé este Contrato
Padificatorio, la Contratista deberá contratar una
Auditoría Socio - Ambiental integral del Área del
Combrato, que deberá estar concluida seis (6) meses
antes de la terminación de este Contrato
Modifitatorio, y servirá pára due la Centratista, asu
costo ejecute todas las acciones correctivas que sean
pertinentes, elabore y ejecute los programas para la
reparación —. rehabilitación del Área del Contratos. de
conformidad con lo establecido en la Ley Aplicable y
en este Contrato Modificatorio. El informe de esta
Guditoria Socio - Ambiental será presentado al
Ministerio del Ambiente para su aceptación. Los
resultados de dicha Auditoría Socio — Ambiental serán
comunicados a la Secretaría. Veinte punto dieciséis.—
Las empresas consultoras que realicen las Buditoriss
Socio — Ambientales serán distintas a aquellas que
hayan realizado los Estudios Ambientales del Érea del
Contrato o trabajos asociados directamente al estudio
de impacta ambiental del Érea del Contrato. Veinte
punto dieciséis pinte unas Los costos de las
fuditorías Socio — Ambientales contempladas en los

numerales anteriores serán asumidos por la
Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

1338

Contratiste, Veinte punto diecisiete.- La Conteftista
realizará el monitoreo ambiental interno dea
operaciones, conforme lo dispuesto en la Ley Aplicable
en materia ambiental que rige para las operaciones
hidrocarburiferas en el Ecuador. Veinte punto
dieciocho.- Reeediación Pmbiental. La Contratistá no
será responsable por la dimpieza, el retorno a las
condiciones ambientales similares a llas del inicio de
las Operaciones, el abandona a los pasivos socio
ambientales vinculados a los pozos ques, habiendo sido
recibidos de (la Empresa" Estátall de Petróleos 'del'”
Ecuador (PETROECUADOR) como inactivos a la Fecha de
Vigencia del Contrato Original (según el término
“Fecha de Vigencia" se encuentra definido en este
ditimol, no hubieren sido intervenidos, reactivados u
operados por la Contratista durante la vigencia del
mismo a durante la vigencia del Contrato
Modificatorios sin embargos, la Contratista deberá
notificar inmediatamente a la Secretaría la ocurrencia
de algún problema que afecte dichos pozos en relación
al ecosistema. La Contratista no será responsable por
“las condiciones ambientales preexistentes al inicio de

las operaciones del Contrato Original. En los casos en

1 las autoridades competentes erdenen a la
ntratista la remediación del medio ambiente en el
rea del Contrato debido a condiciones preexistentes a

dicho Contrata Original, y en los casos en que de

conformidad con la cláusula veinte punt exijo
LY

1339

deba llevar adelante un programa de Remediación
Ambiental respecto de daños socio-ambientales
originados en dichas condiciones preexistentes. los
términos y condiciones de tales trabajos y programas
serán? acordados por las Partes y los costos de la
respertiva contratación serán de responsabilidad del
Estado ecuatorianoy debiendo la Secreteriía
reembolsarios en Dólares a la Contratista en el plazo
de noventa días desde que ello le hubiera sido
solicitado par la Contratista, Veinte : punteo
diecinieve.- Sin "períuicio de lo dispuesto” en la
cláusula veinte punto dieciocho, de existir pasivos
ambientales, la Contratista se responsabilizará de
elaborar el Programa de Remediación Ambiental en el
que se determinará el alcance y contenido de los
trabajos y acciones de reparación que fueren
necesarios asá como el costo de estos trabajos, que
serán por cuenta de la Contratista, (a excepción de
los casos previstos en la cláusula veinte punto
dieciocho), el cual se remitirá al Ministerio del
Ambiente para su aprobación. El incumplimiento de
esta obligación, será sancionado de conformidad con lo
dispuesto en la Ley Aplicable. Veinte punto veinte.

r
la Contratista deberá cumplir con los compromisos
adquiridos, existentes a la fecha de suscripción de
este Contrato Modificatorio, en cuanto a las
relaciones de la Contratista y las comunidades. Veinte

punto veinte y un. El Estado a través de la
o)

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

Secretaría de Pueblos o de “los entes

asumirá la implementación de los

desarrollo sostenible de responsabilidad del Estado
ecuatoriano. CLAUSULA - VIGESIMA... PRIMERA: DE. LOS
BIENES.— Veinte y uno punta. uno» La Contratista se
bbiiga para con "la Secretaría a adquirir y preservar
los materiales, equipos y demás bienes, adicionales a
los que ya están ubicados en el Área del Contrato que
sean requeridos para la prestación de servicios objeto

«de este Contrato Modificatorio, . acorde con los Planes

"Y los Programas y Presupuestos Anuales áprobadbs, y de

conformidad con la Ley Aplicable. Veinte y (uno punto
uno punte unc.= En caso de disponibilidad de los
mismos en el mercado nacional, se dará preferencia a
la producción nacional y se observará loque al
respecto se establezca en la Ley Aplicable. Siempre y
cuando la industria (nacional ofrezca bienes de
producción nacional en condiciones de calidad,
oportunidad y disponibilidad: comparables con las
ofrecidas por compañias Extranjeras. se dará
preferencia a la misma, aún . cuando los precios sean
superiores hasta en un auince por ciento. Fara los
fines de este Contrato Modificatorio, la Secretaría,
coordinación con las entidades competentes,
etabiecerá los critericas de producción nacional.
Veinte y ño punto dos. Las importaciones de los

bienes necesarios pera la ejecución de este Contrato

Modificatoriío se realizarán de acuerd da Ley
Aplicable. Veinte y uno punto tres.- La Contratista no
podrá enajenar, gravar O retirar, durante la vigencia
de este Contrato Modificatorio. los equipos.
herramientas, maquinarias, instalaciones y demás
muebles e inmuebles destinados exclusivamente para ser
usados en la prestáción de servicios objeto de este”
Contrato Modificatorio. sin autorización expresa y por
escrito de la Secretaria. Guedan exceptuados de esta
prohibicién de enajenaf y gravar aquellos bienes que

la Secretaria expresamente y por escrito haya

autorizado 'a lá Contratista "A impórtarids bájo el
régimen arancelario de importación temporal. conforme a
la Ley Aplicable. Veinte y uno punto cuatro.- Al
término de este Contrato Modificatorio, por
vencimiento del Plazo de Vigencia por cualquier otra
causas la Contratista deberá entregar a la Secretaria,
sin costo y en buen estado, salvo el desgaste normal,
los pozos que estuvieren en producción, y, en buenas
condiciones, salvo el desgaste normal, todos los
equipos, herramientas, maquinarias a instalaciones y
demás muebles e inmuebles que hubieren sido destinados
pera los Tines de este Contrato Modificatoriao,
ubicados en el Área del Contrato. Veinte- y uno punto
cinco. Ciento ochenta (190) días antes de 1a
terminación de este Contrato Modificatorio, o antes de
ser el caso, se conformará una comisión integrada por
funcionarios de la Secretaría y por representantes de

la Contratista, para la entregarrecepción única de los
Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

1342

bienes a los que se refiere la cláusula vei

7

da:

punto uno, de este Contrato Modificatorio, de atué a
e

con la Ley Aplicable, así como para verificar el
cumplimiento de las obligaciones contractuales,
comisión que deberá suscribir el Acta de Entrega
Recepción Única en la fecha de finalización de Este
Contrato Modificatorio., Si de la inspección resultaren
observaciones por parte de la Secretaría que
demuestren la existencia de deficiencias imputables a

la Contratista, se hará constar esas deficiencias en

“sl Acta “se prorróogará' la recepción única por el
tiempo que la Secretaría otorque, para que la
Contratista solucione los defectos observados. Veinte
y uno miunto seis.” A la terminación de este Contrato
Modificatorio, en caso de que los activos o equipos
utilizados. por la Contratista para prestar sus
servicios hayan sido arrendados, €s decir, que los
mismos sean objeto de un arrendamiento financiero O
“Leasing” se procederá de la siguiente maneras Veinte
y una punto seis punta uno.- La Contratista hará su
mejor esfuerzo para incluir en estos contratos la
opción de ceder a la Secretaría los derechos de tales
contratos. Para ello, la Contratista deberá comunicar

la Secretaría. con la antelación apropiada, los
términos paras llevar a cabo la cesión de derechos, y
se debe conceder a la Secretaría el derecho a ejercer
tail opción en forma unilateral, en el caso de haberse

logrado estipular la indicada opcióA. Veln Ss y uno

e

A
1313

púunte seis punto dos. Cuando se trate: de: equipos
indispensables para mantener operativa el Área del
Contrato, en los contratos de arrendamiento mercantil
o: leasing (se estipulará que la Secretaría podrá
ejercer en nombre de la Contratista, la opción de
compra a la finalización del respectiva contrato ES
la terminación de este Contrata Modificatorio. En
aros supuestos la Contratista será la única
responsable de pagar al arrendador cualquier suma que
le pudiese corresponder cor ocasión del ejercicio de
la “apción de COMPra» Veinte y une punto siete;- En
aquellos contratos para el uso de equipos de
perforación, la. Contratista deberá hacer su mejor
esfuerzo pará negociar cuna cpción de renovar 0
extender el periodo de contratación, así como el
derecho de ceder dicha opción a la Secretaría bajo los
mismos términos y condiciones que le aplican a la
Contratistas, Veinte y uno (punteo ocho. Durante la
vigencia de este Contrata Modificatorio, la
Contratista mantendrá todos los materiales, los
activos fijos y las instalaciones, utilizadas en la
prestación de los servicios, en buen estado de
funcionamiento de acuerdo con los Estándares de la
industria Fetrolera internacional Y las
recomendaciones de los fabricantes de los equipos:
Veinte y uno punto nueve. Los bienes ingresados al”
Ecuador por la Contratista, bajo el régimen de

admisión temporal, no estarán sujetos a la entrega a
1)

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

1344 pe
á

la Secretaría y podrán ser «reexportados,

notificación al Comité de Supervisión

cumplimiento de la que dispone la Ley Aplicable.
Veinte -y uno punto diez.— De conformidad con la Ley
Aplicable, la sutoridad competente, previo informe
favorable de la Secretaría, concederá las liberaciones
de los impuestos aduanerós correspondientes a la
importación de los bienes necesarios para la ejecución
de este Contrato Modificatorio, de conformidad con el
artículo ochenta y siete de la Ley de Hidrocarburos.
. A]
Veinte] Y uno púnto! once. Los bienes de los
subcontratistas de cobras y servicios específicos, de
conformidad com la disposición contenida en el último
inciso del artículo veinte y nueve de la ley de
Hidrocarburos, no estarán sujetos a las disposiciones
constantes en ese artículo. CLAUSULA VIGESIMA SEGUNDA:
PERSONAL DE LA CONTRATISTA. Veinte y dos punto uno.
La Contratista contratará al personal nacional y
extranjera que considere necesario para el
cumplimiento del objeto de este Contrato
Modificatorio, de acuerdo con los Estándares de la
Industria Petrolera Internacional y con sujeción a lo

rescrito en la Ley de Hidrocarburos y en la Ley

licable. Veinte y dos punteo dos.- La Contratista y
us Subcontratistas, Como personas naturales 0
jurídicas autónomas contratarán a su personal por su
exclusiva cuenta y riesgos, siendo las únicas

responsables por el cumplimiento de s obligaciones

(2 »

1345

Táborales, par tanto, la Secretaría no será

ponsable nia título de solidaridad. Veinte y dos

punto tres.— La Contratista tendrá a su cargo la

dirección, supervisión, control y responsabilidad
única y exclusiva de su personal. Mi la Contratista

ni alguna persona contratáda o utilizada por ellá como
consecuencia: de este Contrato Modificatorio será
considerada como agente, trabajador O dependiente de
la Secretaria. - En tal virtud, la Contratista será
quien única y exclusivamente responderá por las
obligaciones” que le impoñe ” 1807 Ley ' Aplicable,”
especialmente aquellas disposiciones legales o
contractuales de carácter laboral relacionadas con los
servicios y/o con el personal que se utilice en
cumplimiento de este Contrato Modificatorio. Veinte Y
dos punte cuatro.- La Contratista será la única
responsable y salvaguardará e indemizará. a la
Secretaria por cualquier reclamo que pudiere surgir
por tales motivos contra la Secretaría. En especial,
la Contratista indemnizará, protegerá, defenderá y
mantendrá indemne a la Secretaría, al Ministerio, al
Ecuador y a entes relacionados, esi como a sus
respectivos funcionarios, empleados, agentes y demás
representantes, frente a cualguier reclamo laboral que
pueda ser intentado por cualquier empleada,
trabajador, representante O Subcontratistas de la
Contratista, Y frente a cualquier lesión,

fallecimiento, daño o pérdida de cualquier clase o

y,

Dr. FERNANDO POLO ELMIR

NOTARIO VIGESIMO SEPTIMO
13489
' “y
carácter que curia, relacionado dir

indirectamente con la ejecución de los servicio
sea causada por violación de la. Contratista de
cualquiera de-las obligaciones que asume - según este
Contrato Modificatoria. CLAUSULA VIBESIMA TERCERA
SUBCONTRATOS.— "Veinte yo. tres ' púñto  unma-
Subcontratación». La Contratista puede. subcontratar,
bajo mu responsabilidad y riesgos : las obras 0
"servicios específicos, necesarios para tumplir con el

- «objeto de este Contrato Modificatorio. Tales obras y

Z servicios serán ejecutados a'hómbre de la' Contratista,
la cual mantendrá su responsabilidad directa por todas
las obligaciones establecidas en el subcontrato y
derivadas del mismo, de las cuales no puede exonerarse
en razón de las subcontratsaciones. La Secretaría no
asumirá responsabilidad alguna - por este concepto, ni
aún a título de solidaridad. Veinte y tres punto das.-
Responsabilidad por Fagos.- Con respecto: a cualquier
subcontrato celebrado, queda entendido que (1) la
Contratista será la única responsable por el pago a

todos sue Subcontratistasi (11) la Contratista será

exclusivamente responsable ante la Secretaría por

tedos los actos, errores, omisiones y pasivos de sus
Shbcontratistas de cualquier grado. La Contratista
deberá incluir una ciáusula en este sentido en cada.
subcontrato. Ningún Subcontratista se considerará un
tercero beneficiario de este Contrato Modificatorio 0

ontratista

1347

seFá la única responsable por el pago de cada
Subcontratista por los servicios, equipos, materiales
o suministros en . relación con el Proyecto, La
Contratista será responsable por las actividades
realizadas en su totalidad o en” parte por cualquier a
todos “sus Súbcontratistas y hada en este Contrato
Modificatorio exime a la Contratista de cualquier. a
todas las obligaciones, independientemente de que la
Contratista haya delegado "esa obligación 4 un

Subcontratista. Veinte y tres. punto tres. Empresas

Ecuatorianas. La Contratista "Se obliga a Seletcionar
a sus Subcontratistas de entre empresas idóneas, dando
preferencia a la industria ecuatoriana, con el objeto
de estimular a Jas compañías nacionales, siempre y
cuando ofrezcan condiciones de calidad, oportunidad y
disponibilidad. comparables con las ofrecidas por
compañias Extranjeras. Se dará preferencia a las
empresas ecuatorianas de conformidad con la Ley
Aplicable, sún cuando los precios sean superiores a
ips de enpreszas extranjeras hasta en un. quince por
ciento. Fara los fines de este Contrato Modificatorio,
la Secretaría, en coordinación com las entidades
competentes, establecerá los criterios de empresa
nacional. Veinte y tres punto cuatro. Selección y
Negociación de Contratos. La selección de los
Subcontratistas, la: negociación de los términos y
condiciones de los subcontratos, su adjudicación y

suscripción serán de exclusiva decisión y
Q

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO E Pol y

1348 ¿e Ss,
EN

responsabilidad de la Contratista. Veinte y yA 2

cinco. Los subcontratos que celebre la co EEE
anio ESUADOR
con cualquier Subcontratista no deberán incluir
términos y condiciones incompatibles con lo pactado en
este Contrato Modificatorio. CLAUSULA VIGESIMA CUARTA:
COMFIDENCIALIDAD.— Veinte y cuatro punto und.-
información Confidencial.- Para efectos de este
Contrato Modificatorio, el término “Información
Confidencial” significa (1) la Información Protegida
definida en la cláusula veinte Y cinco punto uno y
(i2)' cualquier otra clase Cde informatiéón relativa a
las operaciones y servicios contratados, 0 sobre
asuntos 0 materias relacionados con este Contrato
Modificatorio, que haya sido identificada por la Parte
que lo reveló como confidencial. Información
Confidencial será considerada Y tratada coma
información confidencial por la parte que recibe tal
información (en adelante la "Farte Receptora"), yc na
podrá revelarla a ningún tercero, a menos gue la parte
que haya divulgado tal información, datos o materiales
ila "Parte Reveladora”) haya otorgado al respecto su
consentimiento previo por escrito. Veinte y cuatro
unto dos. Revelación Interna por Parte Receptora.-
Cada Farte Receptora podrá revelar la Información
Confidencial as cualquiera de sus funcionarios,
directores, empleados, O sus Compañías Relacionadas,
agentes, —Subcontratietas y Asesores, quienes: ti)

tengan la necesidad de conocerla en,re la

Ll

»

ejecución de sus obligaciones según este Contrato
Modificatorio oel ejercicio de sue derechos según
este : Contrato Modificatorios (11) hayan sido
advertidos y - acuerden ¿cumplir con las respectivas
restricciones sobre tal Información Confidencial según
“se indica en este Contrato Modificatorió; de la misma
manera Como si fuera una Farte Receptora. La
Contratista tomará todas las medidas necesarias para
asegurar que sue trabajadores a agentes,
representantes, mandatarios y Subcontratistas cumplan
Eon “la obligación (de confidencialidad y será
responsable por cualquier incumplimiento con los
redcuisitos de esta cláusula cometido por ellos, Veinte
y cuatro punto tres.- Revelación por Parte Receptora a

Terceros. No obstante lo antes expresado, la Parte

Receptora podrá revelar la Información Confidencial a
un tercero, sin requerir la autorización previa y por
escrito de la Parte  Reveladora siempre que tal
información, Veinte y cuatro punte tres punto uno. Ya
sea del conocimiento de la Parte Receptora para la
fecha en que le fue revelada, siempre que ese
conocimiento no hubiese derivado de un incumplimiento
de esta cláusula de confidencialidad; Veinte y cuatro
punteo tres punto dos. Ya sea del dominio público para
la fecha en que le fue revelada, 0 se haga disponible
aio público mediante un beche distinto aun acto u
omisión de la Farte Receptoraz y/o sus funcionarios,

directores, empleados, agentes, Subcontratistas y
1)

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

«1350

desarrollada independientemente por

Receptora, sin uso de parte alguna de
Confidencial; Veinte -y cuatro punta tres punto
cuatro. Sea adquirida independientemente por un
tercero, quiena hasta dende  'conózca la Farte
Receptora, no se encuentre bajo obligación legal
alguna que prohíba tal revelación; O Veinte y cuatro
punte tres punto  cinco.— Sujeto a las condiciones de
la cláusula siguiente, .cuya divulgación sea requerida
“contórme á" tuelquier [Ley Aplitablé u orden ' de
cualquier «autoridad competente, e como parte de un
proceso arbitral. Veinte y cuatro punto tres punta
seis. La Contratista no tendrá que pedir autorización
previa a la Secretaría para revelar información a los
auditores de reservas previa suscripción de los
correspondientes acuerdos de confidencialidad. Veinte
y cuatro punto cuatro. Revelación Obligatoria.- En
caso de (que cualquier Parte Receptora sea requerida
por mandato de la Ley Aplicable u orden emanada de
alguna autoridad competente o como parte de un proceso
arbitral, para revelar ' la Información Confidencial
suministrada por cualquier Parte Reveladora, la Parte
eceptora deberá inmediatamente notificar por escrito
a la Parte Reveladora, de manera que ésta pueda tomar
las medidas judiciales apropiadas y/o relevar a la

Parte Receptora del cumplimiento de los requerimientos

de confidencialidad. Enel caso tal medida
1351

judicial de protección u atra acción similar no pueda
obteñérse, la Parte Receptora suministrará solamente
aquella porción de dicha Información Confidencial que
legalmente esté obligada a revelar. Veinte y cuatro
punto cinco. Revelación por la Secretaría según Ley
Aplicable.- Estas disposiciones no se aplicarán a la
información que la Secretaría deba proporcionar de
acuerdo con la Ley Aplicable. Veinte y cuatro punto
Seis. Sobtevivencia de la Confidencialidad." Los
efectos de esta cláusula continuarán vigentes dentro
del táinco 15) A4ños posteriores del la terminación de
este Contrato Modificatorio. COLAUSULA VIGESIMA DUINTA:
PROPIEDAD DE LA IMFORMACION: Veinte y cinco punto
una. Información Frotegida.— Toda la información
adouirida O desarrollada durante la ejecución de
actividades relacionadas con los servicios objeto de
sete Contrato  Modificatorio, así como todos los
borradores y la versión final de cualesquiera dibujos,
diseños, planos de ingeniería. y otros planos, informes
técnicos o cientificos, modelo, datos, resultados de
perforación, núcleos, registros, reportes, archivos,

estudios u otra información, materiales y documentos

elaborados u obtenidos durante el transcurso de

rá
1

operaciones relacionadas con este Contrato ;
FModificatoric, serán propiedad de la Secretaría
("Información Protegida"). Se exceptúa de esta
información Protegida, «quella que la Contratista 0

sus Compañias Relacionadas O sus Subcontratistas hayan
a

Dr. FERNANDO POLO ELMIR e
NOTARIO VIGESIMO SEPTIMO do o
1352

. e UN 4 N,
cbtenido protección intelectual registradód SS
2
Contratista mantendrá tal información orto
tales materiales y documentos en buen orden y Erevio
requerimiento, suministrará prontamente a la
Secretaría copia de toda la información en su
posesión. Veinte y cinco punto" dos.- Titilaridad y
Derechos de Propiedad Intelectual e Industrial.- La
Contratista garantiza a la Secretaría que es titular o
licenciataria autorizada de los derechos de Propiedad
Intelectual e industrial sobre cualquier trabajo,
: documento e información que ses dtatizado por “ella
para la prestacién de sue servicios según este
Contrato Modificatorio, El derecho de autor respecto a
todos los planos, dibujos, especificaciones, cálculos,
anexos, informes, softuare (generado Dono por
computadora) y ctros trabajos preparados por la
Contratista, 0 en su nombres en relación con la
ejecución de este Contrato Modificatorio pertenecen a
la Contratista. No obstante, a la terminación de este
Contrato Modificatorio, la Contratista otorgará a la
Secretaria una licencia irrevocable, libre de
regalías, para usar y reproducir el material antes
encionado, para su uso exclusivo, excepto en los
a50s en que la Contratista sea únicamente
licenciataria autorizada. Veinte y cinco punto tres.-
Derechos de Utilizar  Informición Exclusiva de la

Contratista. La Secretaria en tedo moment.

incluyendo después de la terminación isfe Contrato
torio, tiene el derecho dé conservar y

copizs de detalles de dibujo, diseños,
especificaciones, hases de datos, y cualquier otra
información de la Contratista que atañe al Proyecto. A
la terminación de (este Contrato Modificatorio la
Contratista otorgará a la Secretaría una licencia
irrevocable, libre de regalías, para usar y reproducir
el material antes mencionado para su uso exclusivo.
La licencia concedida a la Secretaría se limitará al
desarrollo, uso, operación, reparación, mantenimiento,
modificación, expansión (pero nó duplicación) y, si es
necesario, reconstrucción de la instalación y la
Secretaría no utilizará ninguna Información Exclusiva
de la Contratista para otros fines a menos que se
encuentre autorizada por la Contratista por escrito.
Veinte y  —cánco punto cuatro.- Fropiedad Intelectual
Desarrollada Cualesguiera invenciones. Mejoras,
tecnologias, yo descubrimientos, patentables 0 no,
protegidos o no por el derecho de autor, Creados,
concebidos, desarrollados por la Contratista en el
desempeño de sus actividades para la prestación de
servicios objeta de este Contrato Modificatorio
t"Fropiedad Intelectual Desarrollada"), pasarán a ser
propiedad conjunta de la Secretaría y la Contratista.
Se exceptúa aquella Propiedad Intelectual registrada
por la Contratista O sus Compañías Relacionadas. En
consecuencia, cada Farte tendrá la mitad de la

participación indivisible en dicha Propiedad
QA

Dr. FERNANDO POLO ELMIR s
NOTARIO VIGESIMO SEPTIMO 1354. o Pot

eS El
e o NN = (

Intelectual Desarrollada y cestará autor,

utilizar tal Propiedad Intelectual Desarro
sus propios fines comerciales sin tener que solicitar
autorización para “ello a la otra Farte, en el
entendido, además que cada uná de las Partes reconoce
Y acuérda qué no deberá utilizar, revelar, vender ul
ofrecer en venta, O para el beneficio de cualquier
tercero, la Propiedad Intelectual Desarrollada.
CLAUSULA VIGESIMA SEXTA DECLARACIONES DE La
CONTRATISTA+ Veinte y seis punto uno. Autorización.—
La Contrátista “declara y" garantizá que " está
debidamente autorizada para celebrar este Contrato
Modificatorio. Veinte y seis punto dos. Conocimiento
de la Legislación Ecuatoriana. La Contratista
declara, expresamente, que a la Fecha de Vigencia de
este Contrato Modificatorio tiene pleno conocimiento
de la legislación ecuatoriana aplicable a los
contratos de prestación de servicios para la
exploración y explotación de hidrocarburos». Veinte y
seis punto tres.” Calificación y Conformidad con
Requerimientos y Prácticas.- La Contratista garantiza
y se obliga 'a mantenerse permanentemente calificada y

n capacidad de ejecutar los servicios objeto de este
Contrato Modificatorio, de forma de cumplir con sus
obligaciones de acuerdo con los términos y condiciones
de este Contrato Modificatorio. La Contratista
gerantiza y se compromete (a prestar todos los

servicios requeridos * conforme Contrato

7,

1355

Hédificátorio de conformidad con los Estándares de la

industria Petrolera Internacional. Veinte y seis punto

Cuatro Conocimiento de este Contrato. La

Contratista declara y garantiza que ha examinado a

cabalidad este Contrato Modificatorio incluyendo

todos les anexos del mismo, y que conoce bier sus”
términos y disposiciones y que por tanto. renuncia a
reclamos alegando desconocimiento [=] falta de
comprensión de los ' mismos. Veinte y seis punto cinco.
Experiencia y Calificaciones. La Contratista declara
y garantiza que, ' pór si misma y "a "través de sus
Subcontratistas, posee toda la experiencia Y
calificaciones adecuadas y necesarias para ejecutar
sus obligaciones según este Contrato Modificatorio, de
conformidad con los términos y condiciones estipulados
en el mismo. Veinte y seis punto seis. Declaración
sobre Propiedad Intelectual.- La Contratista declara y
garantiza que es propietaria, o cuenta con el derecho
de uso, de todas las patentes, marcas comerciales,
MAÁrcas de servicio, denominaciones comerciales,
derechos de autor, licencias, franquicias, permisos y
derechos de propiedad intelectual necesarios para
cumplir con sus obligaciones contractuales, y que no
vulneran derechos de terceros respecto de los mismos.
Veinte y seis punto siete. Declaración de Solvencis.-
La Contratista declara y garantiza que está
financieramente =civente, en capacidad de pagar sus

deudas según su plazo de vencimiento y Que Posee
N

QU

Dr. FERNANDO POLO ELMIR 040 El
NOTARIO VIGESIMO SEPTIMO sl
1356 $ 3 A,
y
SL,

suficiente capital de trabajo para

obligaciones previstas en este Contrato Modifica AS
Veinte y seis punto ccho.- Declaración Sobre
Certificaciones Comerciales y Erofesionales.- La
Contratista declara y asegura que togas las personas
que llevarán a cabo los trabajos contemplados por este
Contrato Modificatorio cuentan y contarán con todas
las certificaciones comerciales y profesionales
requeridas por la Ley Aplicable para la prestación de
sus respectivos servicios según este Contrato
Modificatorios. Veinte Y seis punto NUEVe-.—
Cumplimiento de Ley.- Las Fartes expresamente declaran
que la celebración y ejecución de este Contrata
Madificatorio no resultará en una violación OU
incumplimiento de sus estatutos o de lo dispuesto en

cualquier ley, reglamento co sentencia a la que

' estuviesén sujetas, ihciuyendo la Ley Aplicable,

CLAUSULA — VIGESIMA SEPTIMAS RESPONSABILIDAD DE LA
CONTRATISTA: Veinte y siete punto uno. Riesgos de
Daño o Férdida.- Veinte y siete punto uno punta uno.
La Contratista será responsable de la conservación del
Área del Contrato dúfante la "ejecución de los
vicios, así como de la seguridad de su personal y

de sus Subcontratistas. y de los materiales,
Équipos y bienes propiedad de la Contratista y de sus
Subrcontratistas ubicados en el Area del Contrato o

para la ejecución de los servicios, Veinte y siete

punto une punto dos.- La Contratigjta esguardará y

1357. -

“mantendrá a salvo a la Secretaría de cualquier daño D
“pérdida que ésta pudiere sufrir y se viere obligada a
cagar en virtud de sentencia ejecutoriada de autoridad
competente, y que se derive 0el incumplimiento por
parte de la Contratista de cualquier obligación
contenida en este Contrata Modificatorio, Como
consecuencia de actos e omisicnes dolosos o. culposos
imputables al personal de la Contratista 0 de
cualesquiera Subcontratistas. Veinte siete punto dos.
Ubligación de Resguardar a la Secretaria. La
Contratista se obliga a resguardar y mantener a la
Secretaría a salvo de y a responder económicamente por
cualquier perjuicios acción, procedimiento judicial,
indemización , costos Y gastos. de cualquier
naturaleza O especias, que pudiera eufrir 0 ser

obiigada a pagar, en virtud de sentencia ejecutoriada

de autoridad competente, coma consecuencia de actos
dolosos o culposos imputables a la Contratista oa su
personal 0 al de sus —Subcontratistas, incluyendo los
siguientes: Veinte siete punto dos punta UND.
Cualesguiera perdidas 0 daños a los materiales,
equipos y bienes; Veinte siete punto dos “punto dos.
Cualesquiera lesiones personales, enfermedad O muerte:
Veinte siete punto dos punto tres. - El incumplimiento
por la Contratista o de seus Subcontratistas de la Ley
Aplicable O cuslesquier permisos requeridos; Veinte
siete punto dos punto cuatro. El incumplimiento por

la Contratista de cualquier Obligación que hubiese
Dr, FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

asumido respecto de terceros, incluyendo
Subcontratista, con ocasión a la ejecución y

tentrato Modificatorio; Veinte siete punto

cinco.- Cualquier reclamación, procedimiento, demanda
6 acción, (por usa 0 divulgación no autorizados de
secretos comerciales, derechos de propiedad, derechos
de autor, derechos sujetos a privileoio, marcas
comerciales O cualquier otro derecho de propiedad
intelectual, que fuere atribuible bien sea directa O
indirectamente as (1) el diseño, construcción, (USO,
operación 0 propiedsd de cualesquier materiales,
equipos y bienes de la Contratista 0 Subcontratistas;
a tiil la ejecución de este Contrato Modificatorio por
la Contratista o Subcontratistas, incluyendo el uso de
cualquier herramienta, implemento o construcción por
la Contratista O cualquiera de.sue Subcontratistas;
Veinte siete punto dos punta seis." Cualquier
contaminación o daños al: medio ambiente causados por
la Conmtratista Do Subcontratistas, incluyenda la
descarga de desechos tóxicos y sustancias susceptibles
de degradar el ambientes Veinte siete punto dos punto
siete, Cualquier gravamen de la Contratistaj Veinte

iete punto dos punto ocho. Cualquier invalidación de

lizas de seguro, debido a incumplimientos por parte
de la Contratista de elguno de los requerimientos
establecidos en la póliza respectiva. Veinte siete

gunto dos punteo nueve. El. reclamo por una autoridad

competente de “E Y ndo: todos los
1359

Tributos (1) cuya obligación de pago recaiga en la
Contratista según este Contrato Modificatorio, o (ii)
que estén relacionados con iroresos recibidos de las
actividades ejecutadas O por el cual se deba pagar a
la Contratista 0 a sus Subcontratistas o a cualquiera
de sus respectivos asesores, agentes, empleados 0
represententes . Veinte siete punto tres.— Deber de
Informar«-= La Contratista comunicará oportunamente a
la Secretaría sobre cualquier procedimiento judicial
relacionado con este Contrato Modificatorio en el que

la Contratista intervenga 0 deba intervenir, o en el

que la Secreterís deba intervenir, a fin de que la
Secretaría pueda adoptar las medidas -que estime
convenientes para la defensa de sus intereses. sl
vez, la Secretaría participará a la Procuraduria
General del Estado sobre tales particulares para los
efectos pertinentes. Veinte siete punto  cuatra.-
Costas Procesales. Los costos indemnizables conforme
a esta cláusula incluirán cualesquier gastos de
litigio y abogados en que incurriere la Secretaría con
pbcasión de los reclamos, demandas y acciones
previamente indicadas. Veinte siete punto cinco.
Defensas. Sin menoscabo del derecho de liberación de
responsabilidad aquí previsto, la Contratista tendrá
la obligación de asumir la defensa de cualquier
reclamo, demanda OU acción en virtud de los cuales se
les solicite indemmización, y la Secretaría no podrá

transar tales reclamos, requerimientos 0 acciones sin
Dr. FERNANDO POLO ELMIR , :
NOTARIO VIGESIMO SEPTIMO SS o

el consentimiento previo de- la Contrat,
escrito. Veinte siete punto seis.- Supervive

UnO-
las Obligaciones de Resguardo. Las obligeciones
establecidas en esta cláusula sobrevivirán hasta el
ventimiento del período de Brescripción previsto en la
Ley Aplicable. Veinte siete punto siete.” indemnidad. a
la Contratista: La Secretaría mantendrá libre e
indemne a la Contratista y asumirá la responsabilidad
por todos los reclamos, deudas, pasivos y obligaciones
originados o derivados, directa 0 indirectamente, con
motivo o en ocasión de las operaciones llevadas a cabo
en elo Érea antes de la Fecha de Vigencia (según se
define este término en el Contrata Driginal) del
Contrato Original, incluyendo créditos laborales de
personal que pudiera haber estado afectado al área y
daños - reclamos ambientales. CLAUSULA — VIBGESIMA
OCTAVA: NOTIFICACIONES Y COMUNICACIONES. Veinte y
echo punto una. Todas las comunicaciones Y
notificaciones que las Partes deban Ccursarse entre si,
con relación a este Contrato Modificatorio, incluyendo
las que contengan solicitudes, dictámenes, opiniones,

aceptaciones, renuncias, consentimientos,

instrucciones, autorizaciones, informes, estudios,
balánces, inventarios y más documentos. 0 que éstas
pyesenten a alguna autoridad competente, por ¿igual
azón, serán por escrito en castellano y deberán ser

enviadas mediante entrega personal, correo especial

icourierd, por fax y por correo elegtrá D. Veinte y
/
L

1361

dcha" punto dos. Las Partes señalan como direcciones
párs Sfectoz de las comunicaciones indicadas en esta
cláusula las siguientes: La Secretaria de
Hidrocarburos, Juan León Mera y Orellana Edificio
Ministerio de Transporte y Obras Públicas Teléf.: dos
nueve siete siete cero cero cero, ext. tres seis cero
uno, tres seis cero dos Fax: Correo electrónicos
reezaremrnnr gob.ec Guito = Ecuador CONTRATISTA
Tecpecuador S.A. venida doce de Octubre N dos seis —
noventa y siete y Abraham Lincoln Edificio mil
cuatrocientos novente y dos, Piso-dos. Teléf.s tres
nueve ocho ocho seis cero ceros Fax: tres mueve ocho
ocho seis una uno Correa electrónicos
ricardo.berraftecpetrol.com. Buito Ecuador, Con
copia ar jorge.herrerattecpetrol.com. Veinte y ocho
punto tres. Para todos los efectos de este Contrato
Modificatorio se entenderá que una comunicación fue
recibida por la otra Parte, cuando sea recibida por
entrega personal (cuando exista una constancia de
recepción de la Farte notificada. Veinte y ccho punto
cuatro.— Las Partes pueden designar nuevas
direcciones, notificándose de este particular
oportunamente, conforme al procedimiento previsto en
esta cláusulas Veinte Y ochoa. punto cinco. Los
documentos que la Contratista presente en virtud de
este Contrato Modificatorio a la Secretarín, Se
sujetarán a lo dispuesto en la Ley Aplicable. CLAUSULA

VIBESIMA NOVENA: EFECTO MODIFICATORIO.- Veinte y nueve
Dr. FERNANDO POLO ELMIR 1362

NOTARIO VIGESIMO SEPTIMO *
eS
¿2
Sy
A
punto uno. Efecto Modificatorio.-* Veinte “E
iS
punte una punto uno. Este Contrato modi?

Contrato Original, el Convenio para la Operación del
Campo. Marginal Bermejo de fecha veinte y dos de
ectubre de mil novecientos noventa y. mueve, los
Contratos Modificatorios ánteriores “y cualquier
modificación que se hubiese convenido con anterioridad
a la suscripción de este Contrato Modifitatorio.
Veinte y nueve punto uno punto dos. Gueda entendido
: Que con la celebración de este Contrato Modifticatorio,
.la Contratista . renuncia en-- forma: irrevocable <a
cualquier reclamo O demanda O indemnización que
pudiese plantear contra el Ecuador, la Secretaría, EP
PETROECUADOR y/o sus antecesoras, hajo cualquier
iepislación, con ocasión: 0 como consecuencia del
Contrato Original, los Contratos Modificatorios
Anteriores y la celebración y entrada en vigencia de
este Contrato Modificatorio. . Se exceptúan de esta
renuncia: ¿3 las sumas Que se mantengan impagas y los
volúmenes de Petróleo Crudo pendientes de entrega a la
Contratista con motivo de la vigencia del Contrato
Original, de los Contratos Modificatorios Anteriores Y

del Convenio para la Operación del Campa Marginal

ermejo referidos en los Antecedentes, hasta la Fecha
e Vigencia; y ii) el derecho a la defensa y reacción
de la Contratista contra todos aquellos actos del
Ecuador, la Secretaría, EP PETROECUADOR y/o sus

antecesoras, que se produzcan con posteÑidridad a la

ss

fecha. Efectiva y Que seaáh derivados del - Contrato
Original o de los Contratos Modificatorios Anteriores
o del Convenio para la Operación del Campo Marginal
Hermejo. fmparada en el derecho de defensa, la
Contratista podrá ejercer todas las acciones
administrativas, judiciales y/o arbitrales, incluyendo
los reclamos 0 demandas E indemizaciones como
consecuencia directa de dichds actos posteriores a la
Fecha Efectiva que sean derivados del Contrato
Uriginsl o de los Contratos Modificatorios Anteriores
o del Convenie. para -la Operación del Campo Marginal
Rermejos, Se exceptúan también las acciones judiciales
y administrativas iniciadas antes de la Fecha Efectiva
de este Contrato. Veinte y nueve punto uno punto
tres.— La Contratista reconoce que el Ecuador, la
Secretaria, EP PETROECUADOR y/o sus antecesoras, salvo
los valores que como consecuencia de los procesos
judiciales y edministrativos se vuelvan exigibles a
favor de la Contratista, y aquellos valores que
consten en contratos, convenios 0 acuerdos suscritos
entre la Contratista y cualquier entidad del Estado
que se encuentren vigentes a la Fecha de Vigencia,
nada le adeudan, ni nada tiene la Contratista ni sus
Compañias Helacionadas que reclamarles a aquellos por
ningún concepte, directa O indirectamente relacionado
con el Contrato Original y cualquiera de sus Contratos
Modificatorios Antericres. ya ses por pérdida de

oprtunidad, daño emergente o lucro cesante, Veinte y
1304

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO
mueve punto ino punto cuatro. En Cc

Contratista libera de cualquier reclamo, do

causa derivada de cuelquier posible perjuicia O daño

que pudiese derivar. directa o indirectamente de la
entrada en vigencia de este Contrato Modificatorio o
de cualesguiera [condiciones en él contenidas al
Ecuador, la Secretaria, EF PETROECUADOR y/o sus

antecesoras. sin perjuicio de lo establecido en laz

á

cláusulas veinte y nueve punto uno punto dos y veinte
y mueve punta. uno punto tres. CLAUSULA TRIGESIMAs

TRANSFERENCIA 0 "CESIÓN DE' ESTE CONTRATO. Treinta" 0”

punto uno. Transferencia a] Cesión solo con
futorización Previa. La Contratista na podrá
transferir 0 ceder los derechos y - obligaciones

derivados de este Contrato Modificatorio,. total O
parcialmente a favor de cualquier Persona, sin previa
autorización del Ministerio. Cualquier Transferencia
) oc Cesión realizada en. contravención a esta cláusula
será considerada nula y dicho acto constituirá una
causal de caducidad, de conformidad con lo previsto en
la Ley Aplicable y en este Contrato Modificatorio.
Treinta punteo dos. Gueda expresamente entendido y
convenido que en caso de Transferencia O Cesión
regirán las condiciones y requisitos establecidos en
elo Reglamento para la Transferencia O Cesión de
Derechos Y Obligaciones de los Contratos de
Hidrocarburos, expedida en el Decreto Ejecutivo número

mil trescientos sesenta y

24

1365

Repistro Oficial número doscientos noventa y tres de

hte y siete de marzo del dos mil uno, que
reglamenta al artículo setenta y nueve de la Ley de
Hidrocarburos. Treinta punto tres.- Responsabilidad.
En caso de que la Transferencia 0 Cesión: fuere
párcial, la tedente seguirá siendo responsable ánte la
Secretaria de las cbligaciones y garantias Y
compromisos transferidos luego de cualquier
Transferencia o Cesión parcial permitida según esta
cláusula. Treinta punto cuatro. Solvencia y
Cspacidad.- “En ningún caso la Transferencia Total O
parcial, de lós derechos y obligaciones derivadas de
este Contrato Modificatoric, podrá originar el
deterioro de la solvencia financiera y  Eapacidad
operativa, administrativa, financiera y técnica de la
Contratista, ni podrá afectar negativamente los Planes
contemplados en este Contrato Modificatorio. Treinta
punto cinco. Obligaciones Laborales y Tributarias.—
Si la Transferencia O Cesión fuere total, la
responsabilidad de quien transfiere 0 del cedente
subsistirán respecto de las obligaciones de carácter
laboral y tributario gue hubieren contraído antes de
la Transferencia O Cesión, con sujeción a la Ley
Aplicable. También será responsabilidad del cedente
elo Impuesto «a la Renta a gue hubiere lugar como
consecuencia de la utilidad obtenida en dichas
Transferencia o Cesión. Treinta punto seis.- Cambio de

fControl.- En la medida de le posible, la Contratista y
- Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

su Casa Matriz se asegurarán de no ser

Cambio de Control, durante la vigencia

Modificatorio, * sin el consentimiento previo

So

Secretaria. Cualquier cambio de control registrado
deberá ser notificado a la Secretaría dentro del plazo.
máximo de sesenta días de producido. Lo previsto en
este punto será aplicable a la Contratista y a su Casa
Matriz con independencia de la forma en que esté
organizada, ya sea a través de la constitución de

DETSONaS aorales, de + consorcios, contratos o

afociaciónes sin pereonalidad juridica ' propia.

CLAUSULA TRIGESIMA PRIMERA. TERMINACION Y CADUCIDAD
DE ESTE CONTRATO. Treinta y uno punta PS
Terminación .— Este Contrato Modificatorio terminará a
más de las causales previstas En la Ley de
Hidrocarburos y: en este Contrato Modificatorio, por
las siguientes catisas: Treinta y uno punta una punto
una For vencimiento del: Plazo de Vigencia 0- por
cuonplimiento del cbjeto - de este Contrato
Modificatorio, Treinta y uno punto une punto dos.- For
acuerdo entre las Partes. Treinta y uno punto una
punto tres, For declaratoria de caducidad emitida por
el Ministerio conforme a la Ley de Hidrocarburos.
Treinta y. uno punte uno punta cuatro. Por
declaratoria judícial de quiebra de la Contratista.
Treinta y une punto uno punto cinco. For Evento de

insolvencia de la Contratista ode su Casa Matriz,

declarada - por autoridad competente, ión de la

49
1367

Secretaría. Treinta y (uno punte uno punto seis.- For
extinción de la personalidad jurídica de la

Contratista o de su Casa Matriz. Treinta y uno punto

uno punto liete.— Por cesión de bienes de la

Contratista 0de su Casa Matriz en beneficio de sus

"acreedores por haber sido privada del control de sue

C Treinta y uno púnte uno punto mieve,-' For opción de 0”

prepios asuntos debido a uma orden de autoridad
competente. Treinta y Lino punto uno punto  ocho.- Por
sentencia ejecutoriada O por lsudo arbitral que

declare la terminación de este Contrato Modificatorio.

cualquiera de las Partes, cuando la otra Parte hubiese
incumplido sus principales obligaciones contractuales
estipuladas en este Contrato Modificatorio, incluyendo
el derecho de terminación de este Contrato
Modificatorio por parte de la Secretaría por el
incumplimiento por parte de la Contratista de las
actividades contempladas en el Plan de Actividades y
Plan de Desarrollo. Treinta y uno punte uno punto
diez." En caso de que cualquiera de las Partes deseare
terminar este Contrato Modificatorio par
incumplimiento de alguna de las obligaciones
estipuladas en este Contrato Modificatorio que no
constituyan causa de ceducidad, la Parte que se
creyeres perjudicada recurrirá al procedimiento de
solución de controversias previsto en la ciáusula
trigésima tercera de este Contrato Modificatorio.

Treinta y uno punteo dos.- Procedimiento de Caducidad.

Dr. FERNANDO POLO ELMIR

NOTARIO VIGESIMO sepriMo + 1368 ¿00 Polo $
Se

Frevio a la declaratoria*de caducidad de este

Modificatorio, se seguirá el siguiente procedi
ía) La Secretaría a ola ARCH notificará
Contratista con el p los incumplimientos a la Ley
Aplicable, a los Reglamentos 0 a este Contrato
Modifitatorio, concediéndole un plazo de treinta días
calendario, contados desde la fecha de notificación,
bara que conteste, remedie; corrija, rectifique 0

desvanezca los cargos. Sin embargo, si habiendo

tomado tales acciones este plazo resultare
insuficiente para que la Contratista pueda remediar,
corregir 0 rectificar tal Ffaltao incumplimiento y
ésta así lo demuestra, la Secretaría 0 la ARCH podrá
concederle un plazo adicional que, según cada Caso,
ses el necesario para cumplir con lo dispuesto en esta
clárisules. (íb) Una vez concluido el plazo, con la
contestación o sin ella, en los casos Que COrFreszponda,
la Secretaría O la ARCH solicitará en forma motivada
la caducidad de este Contrato Modificatorio al
Ministro, quien lo tramitará y resolverá de
conformidad con la Ley Mplicable. (c) El Ministro
abrirá un expediente de caducidad, y notificará a la
Contratista com los incumplimientos, concediéndole el
plazo de sesenta (60) dias calendario, para que
| snteste, remedie, corrija o rectifique los
incumplimientos, que originó el reclamos (d) Agotado

el procedimiento referido en el literal anterior, el

Ministro emitirá la resolución MENS

1369

«deberá estar debidamente motivada en informes legales,
técnicos y económicos. La declaratoria de caducidad
deberá estar debidamente motivada utilizando criterios
de valoración objetivos, comos gravedad de la

infracción, negligencia, daño producido, perjuicio al

Estádo, y otros que se consideren pertinentes. Treinta

y uno punto dos punto uno. Fara el caso de la causal
prevista en el numeral catorce del artículo setenta y

cuatro de la Ley de Hidrocarburos, el incumplimiento

se generará cuendo. como resultado de un Estudio

fmbiental' "realizado de conformidad “cóm “la' Ley”
Aplicable, se detectaren daños al medio ambiente
(pasivos ambientales) imputables a la Contratista, y
ésta no inicisre o interrumpiere injustificadamente,
en cualquier momento, la remediación dispuesta por el
Ministerio del fmbiente y/o el Estudio fmbiental
Fespectivo. En el Estudio Ambiental constarán
especificados los Daños Ambientales, así como el
programa y plazo para la remediación respectiva, que
se ejecutará per cuenta de la Contratista. En todo lo
demás, se observará el procedimiento establecido en la
cláusula treinta y uno punto dos. Treinta y uno punta
tres.“ Efectos de la Declaratoría de Caducidad.- La
caducidad de este Contrato Modificatorio, implica la
inmediata terminación de este Contrato y la
restitución al Estado del Érea del Contrato y la
entrega de todos los equipos, herramientas,

maquinarias, información técnica actuslizada y Otros

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

elementos. instalaciones - industriales o de t ¿sp

y comercialización y demás muebles E

adquiridos con destino a su uso en las actividades

objeto de este Contrato Modificatorio, sin - costo

alguno para la Secretaría y el Estado ecuatorianos y

conlleva “además “la ejecución automática de las

garantias otorgadas conforme A este Contrato
Modificatorio, Treinta y uno punto cuatro.- Sanciones

> para otros  Incumplimientos s Infracciones. El
incumplimiento de las obligaciones estipuladas en este

: os  Cóntrato Modificatório a la infracción de la Ley de
Hidrocarburos 0 sus Reglamentos que no produzcan

efectos de caducidad, se sancionará de acuerdo con lo
establecido en la referida Ley, sus reglamentos y este

tontrato Mudificatorio, según sea el caso. CLOUSULA

TRIGESIMA SEGUNDA: -. CONTRATOS ADICIONALES Y
MODIFICATORIOS.- Treinta y dos punto UND.

Yacimientos de Gas Natural: Libre y Yacimientos de

á

Condensado de Gas. - En el caso de que la Contratista
durante la ejecución de este Contrato Modificatorio,
descubriera Yacimientos de Gas Natural Libre
comercialmente explotables localizados en el Érea del
Sontrato, podrá suscribir contratos adicionales para
sá explotación, de conformidad con lo previsto en el
Lescono 2 de la Ley de Hidrocarburoz. igualmente,
sise descubrieren Yacimientos de Condensado de Gas

cuya sola producción de líquidos resulte antieconémica

las Partes podrán celebrar un:contrato, adi al para
1371

cla explotación de los mismos. Treinta y dos punta
dos. - Reinyección y Guema de Gas Matural fisociado.-
Sin perjiuicio de lo estipulado en la cláusula

anterior, la Contratista podrá  reinyectar a los

Yacimientos O utilizar Pará sus operaciones el Gas

Natural “Asociádo y el gas natural ' proveniente de
Yacimientos de Condensado de Gas en las cantidades que
sean necesarias para las Operaciones de explotación y
transporte de Petróleo Crudo. Para tales efectos, asi

como. para quemar 0 arrojar a la atmósfera el gas

naturals la“ Contratista" deberá tontar " ¿on la”

aprobación de la Secretaría o el Ministerio, según se
establece en la Ley de Hidrocarburos, la cual podrá
ser negada justificadamente. La utilización de estos
gases no tendrá costo alguno para la Contratista,
Treinta y dos punto tres.- Gas Natural Asociado.- El
Gas Natural Asociado que se obtenga en la explotación
de Yacimientos, que no ses explotado y utilizado por
la Contratista según se establece en la cláusula

treinta y dos punto dos. será utilizado por la

Secretaría para su industrialización Y
comercialización, previo acuerdo de las Fartez.

Treinta y dos punto tres punto uno. En los casos en
que el Gas Natural Asociado no pueda ser utilizado por

la Contratista, o no ses conveniente la

industrialización y/o comercialización por parte de la

Secretaría, la Secretaría podrá autorizar su quema,

previa justificación técnica y económica, Treinta y

Dr. FERNANDO POLO ELMIR ¡372

NOTARIO VIGESIMO SEPTIMO
PS
E 7 7 43 5
dos punto cuatro. Autorizaciones. P

celebración de los contratos adicionales referá
, . o o —ayro- Zo Dor
las cláusulas treinta y dos punto uno y treinta y dos
punto dos se requerirá del acuerdo de las Fartes, en
el entendido de que ellas no podrán negarse a llegar a
cán acierdo sin justa causa.  fdemás, para que estós
contratos sesn válidos se requerirán los informes

necesarios de conformidad con la “Ley Aplicable.

Treinta y dos punta cinco, De la Recuperación de

Hidrocarburos Líquidos Condensados del Gas Natural
Ascciáo.— Cuando mediante "Ya insteláción de uña
planta procesadora de campo fuere factible la
recuperación de los Hidrocarburos Líquidos Condensados
del Gas Natural Asociado producido por la Contratista,
obtenidos después de los separadores convencionales de
campo, la Secretaría dispondrá de dichos Hidrocarburos
Líquidos * Condensados del Gas Natural Asociado
recobrados, para lo cual realizará todas las
inversiones necesarias y pagará todos los gastos a
partir de los separadores convencionales de campo. La
Secretaria padrá solicitar a la Contratista la
instalsción y operación de equipos que permitan la
recuperación. de Hidrocarburos Líquidos Condensados del
as Natural Asociado después de los separadores
envencionales de campos, | debiendo la Secretaría
realizar los respectivos reembolsos 0 pagos que se
convengan. Treinta y dos: punto seis. Contratos

Modificatorios.— Habrá lugar a la gociadihún y

LA  /2

1373

suscripción de contratos modificatorios a este

_Eoptrato Modificatorio previo acuerdo de las Partes,

conformes lo previsto en la Ley Aplicable. Treinta y
dos punto seis punto uno» En.caso de celebración de
contratos modificatorios a este Contrato Modificatorio
en los cuales se varíe por circunstancias * técnicas 0
económicas. en un porcentaje ígqual O superior al
veinte y cinco por ciento (25%) delo total de las
inversiones estimadas para el Plan de Actividades
(Anexo E) las actividades e Inversiones comprometidas,
se deberá ' modificar proporticnalmente' " la ' tarifa
correspondiente. CLAUSULA TRIGECIMA TERCERA: SOLUCION
DE — CONTROVERSIAS .- Treinta y tres punto uno.
Megociaciornes Directas Obligatorias.- En todos los
conflictos relacionados con la aplicación,
interpretación, ejecución, incumplimiento, asi como
los efectos de una terminación anticipada O cualquier
otra circunstancia relacionada con este Contrato
Modificatorio, las Partes deberán intentar un arreglo
directo entre ellas. Para ello la Parte afectada
deberá presentar una solicitud de negociaciones
directas. Para este efecto, la Parte afectada
someterá el desacuerdo al representante legal de la
otra Partes, Si dentro del plazo de treinta (30) días
de haberse referido el desacuerdo, O aquel plazo que
acuerden las Partes, éste no hubiere sido resuelto, se
cbservará el procedimiento previsto en la cláusula

treinta y tres punto dos, treinta y tres punto tres O
U

Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

Facultativa.- A falta de alcanzar un ri
de las Fartes según la ciáusula treinta y tros punto
uno, Cualquiera de las Partes podrá sométer las
diferénciasé al proceso de medisción (1) a cualquier
centro de mediación registrado por el Consejo de la
Judicatura 6 (14) al procedimiento arbitral previsto
en la cláusula treinta y tres punto cuatro. Treinta y
tres punto tres. Consultoria. En caso de
Uistrepanciós técnicas o etonómidas previstas en las
ciáusulas cinco punte tres, ocho punto dos punto
treinta y seis, once punto dos, once punto tres, doce
punto seis punto tres, trece punto siete, quince punto
cuatro, quince punto siete punto tres y dieciocho
punto seis de este Contrato Modificatorio, que no
hayan sido resueltas amigabliemente entre las Partes
según la cláusula. treinta y una punto  unOy la
Contratista de manera facultativa podrá referir las
diferencias a un Consultor. El Consultor no podrá
promunciarse. sobre la aplicación de la ley tributarias.
Treinta y tres punto tres punto uno.- Fara estos
efectos, la Parte afectada deberá notificar a la
ecretaría su decisión de someter el desacuerdo al
dictamen de un Consultor. Treinta y tres punto tres
punto dos«— Fara la elección del Consultor, cada Parte
presentará a la otra una lista de tres nombres de

candidatos dentro del VI del quinde as
1375

centados a partir de la presentación de "la solicitud
de la Contratista, Sí uno a más de los Consultores

propuestos aparecieren en ambas listas, el Consultor

será seleccionado de entre aquellos que figuren en

ambas listas. Sino hubiese candidatos coincidentes O

ho existiére acuerdo eñocaso de ser dos o más los

candidatos coincidentes, las Fartes harán sus mejores
esfuerzos para designar al Consultar. Si no hubiese
acuerdo entre ellas para la designación dentro del

plazo de siete (7) días, el Consultor será designado,

“cónsiderando la materia a tratar
los que constan en el Anexo M, El sorteo se realizará
por pedido de cualquiera de las Partes ante un notario
Público, debiendo notificar e1 Notaria a la otra parte
con alo menos cuarenta y ocho horas de anticipación a
la fecha del sortea. Treinta y tres punto tres punto
tres.- El Consultor deberá ser nominado y designado
sobre la base de criterios de -: imparcialidad Y
conocimiento técnico sobre la matería objeto de la
Consultoría. Preinta y tres punto tres punto cuatro.—
Una vez iniciado el procedimiento, no podrán existir

reuniones directas entre una de las Partes con el

Consultor ein la seutorización de la otra. Las Partes.

presentarán sus argumentos al Consultor dentro de los
treinta (20) días calendario a partir de la fecha de
su designación. las Partes proporcionarán al
Consultor toda la información, por escrito o en

sudiencia oral con la evidencia que consideren que

por sertea de entre
Dr. FERNANDO POLO ELMIR 1376
NOTARIO VIGESIMO SEPTIMO

razonabiemente requiere para llegar ca—

Treinta y tres punto tres punto cinco. El Ch E
aro ECUADOR
designado elaborará y entregará el dictamen a las

Sus

9)

Partes en el plazo de sesenta (60) días desde la fecha

¿de su designación. Treinta y tres punto tres punteo

seisi- Si surgiere una diferencia entre las Partes
acerca del sentido, interpretación 0 alcance del
dictamen, cualquiera de ellas podrá solicitar su
corrección o aclaración mediante comunicación dirigida
al Consultor ya la otra Farte, dentro del plazo de
quinte días de hotifitado el ditftamen, Treinta y tres
punto tres punto siete. El dictamen del Consultor
tendrá efecto vinculante y será definitivo para las
Partes, Treinta y tres punto tres punte ocho. Sin
embargo, dentro del plazo de quince días de notificado
el dictamen la corrección o aclaración, “las Partes
padrán solicitar la revisión de la -decisión conforme
el procedimiento de arbitraje previsto en la cláusula
treinta y tres punto cuatro, únicamente en los
siguientes casoz: (8) Si el Consultor se hubiere
extralimitado en el mandato otorgado; (b) Si se
demuestra corrupción, vinculación O conflicto de
interés del Consultor en la materia objeto de la
controversiaz yy lc) En caso quea alguna de las
artes se le hubiese negado el derecho a la defensas
conforme los plazos previstos en esta cláusula.
Treinta y tres punto tres punto mueve. El inicio del

arbitraje suspenderá la decisió dei //Consultor.

AS

»

“Treinta y tres punto tres punto Diez.— Los gastos y

“hémorarios que demande la intervención del Consultor

serán ' por cuenta de la Farte solicitante, a menos que

la Secretaría decidiese que sean por cuenta de las dos
Fartes, en proporciones iguales. Para estos efectos
la Contratista ' solicitará el pronunciamiento
respectivo a la Secretaría al momento de notificar la
intención de contar con un consultor conforme la
cláusula treinta y tres punto tres puñto uno. Treinta
y tres punto  cuatro.- Arbitraje. En todos los
confiittos loo relacionados don la" aplicación,
interpretación, ejecución, incumplimiento, así como
los efectos de una terminación anticipada del contrato
b cualquier violación de la Ley Aplicable u otra
circunstancia relacionada con este Contrato
Modificatorico, que no hayan sido solucionadas por
negociaciones directas según la cláusula treinta tres
punto uno, cen virtud de la mediación según la
ciánsula treinta y tres punto dos, o que no hayan sido
sometidas a dictamen de un Consultor según la cláusula
3. serán resueltas definitivamente mediante un
arbitraje ad-hoc al amparo del Reglamento de Arbitraje

de la Comisión de las Naciones Unidas para el Derecho

Mercantil internacional, UNCITRAL del año mid
novecientos setenta y seis. El arbitraje será
administrado según su cuantía por (1) la Corte

Permanente de Arbitraje con sede en La Haya, en casos

cuya cuentia sea indeterminada O supere los diez (10)

Dr. FERNANDO POLO ELMIR 1378
NOTARIO VIGESIMO SEPTIMO

millones de Dólares y (11) el Centro de Á
Mediación de la Cámara de Comercio de

demás casos. Treinta y tres punto cuatro

>,
y
yl

Chile, en el caso de la cláusula 33.4(4) y (b) Quito,
Ecuador en el caso de la cláusula 33:4(41). Treinta yo
tres punto cuatro punta dos. El idioma del
procedimiento será el castellano. Cualquiera de las
Partes podrá presentar pruebas testimoniales'

documentales . en un idioma distinto al castellano, -

" siempre que lesa Parte le ' provea a lá otra Parte una

traducción escrita al castellano de dicha prueba
testimonial o documental. Treinta y tres punto cuatro
punto tres. El arbitraje será en Derecho y la
normativa aplicable al fondo de la controversia será
el derecho ecuatoriano. Treinta y tres punto cinco.
Constitución del Tribunal Arbitral. El Tribunal
frbitral estará compuesto por tres (3) miembros, Cada
una de las Fartes designará a un ártitro, y el
tercero, que actuará como Fresidente del Tribunal
Arbitral, será desiansdo de común acuerdo por los dos
árbitros designados. si una Parte se abstiene de

esignar al un árbitro dentro de los cuarenta y cinco

5 días calendario contados a partir de la

otificación del inicio del procedimiento, o si los
dos árbitros nose ponen de acuerdo en cuanto a la

designación del Presidente del Tribunal Arbitral

dentro de los cusrenta y cinco (457 di contados a

Ley
1372

partir de la fecha de designación de los primeros dos
árbitros, cualquiera de las Partes podrá solicitar su
designación (a) al Secretario de la Corte Fermanente
de Arbitraje con sede en La Háya en el ceso de la
cláusula treinta y tres punto cautro (i), o ib) al.
¿Director del Centro de Arbitraje Y Mediación de la
Cámara de Comercio de Guito en el caso de la cláusula
treinta y tres punto cuatro (ii). Los árbitros para
los arbitrajes administrados por la Corte” Permanente
de Arbitraje con sede en La Haya no deberán tener la
-misma- nacionalidad ide: las: Partesy salvo “pacto en
contrario. Treinta y tres punto seis. Elección. El
arbitraje previsto en esta ciáusula valdrá como
elección de vía para la resolución de las
desavenencias derivadas de este Contrato Modificatorio
así como también será la vía para la resclución de
contreversiss derivadas de cualquier Tratado. sobre
Promoción y Protección de Inversiones que pudiera ser
invocado por la Contratista. Treinta y tres punto
siete. Exclusión de ciertas materias del ámbito del
arbitraje y atribución de jurisdicción a tribunales y
cortes nacionales. Todas las controversias que se
deriven de una declaratoria de caducidad 0 guarden

relación con sus efectos, no podrán ser resueltas M
1

mediante arbitraje y deberán ser resueltas por los
tribunales competentes del Ecuador. Las controversias
sobre actos de la administración tributaria serán

resueltas por los tribunales competentes del Ecuador.
Dr. FERNANDO POLO ELMIR
NOTARIO VIGESIMO SEPTIMO

Treinta y tres punto ocho,-= Costos.” El

procedimiento será cubierto en partes iguales,
ser que el Tribunal, en su laudo, decida lo contrario.
Treinta y tres punto nueve. Ejecución del Laudo.- El
Lauda que dicte el Tribunal Arbitral será de
cumplimiento  peligatorió para las Partes, sin
perjuicio de los recursos previstos por la ley del
lugar del arbitraje (lex arbitri). CLAUSULA TRIGESIMA
CUARTA: COMPROMISOS Y DECLARACIONES ADICIONALES.
Treinta cuatro : punto UNO. Transferencia de
Tecnblogía.- La Contratista se compromete Y propiéiar,
facilitar y permitir en términos razonables sus
experticias técnicas y tecnologías apropiadas para que
sean. Usadas para la prestación de los servicios,
incluyendo aquellas tecnologias que mejor > puedan
incrementar el rendimiento económico 0 los resultados
de los Yacimientos desarrollados y operados según este
Contrato Modificatorio. La Contratista se compromete
también a esforzarse para que el personal ecuatoriano
que sea contratado 0 asignado a posiciones gerenciales
o técnicas dentra de la organización de la

Contratista, reciba adiestramiento en el uso de tales

cnologías cuando la Contratista las utilicen en el
Proyecta. Treinta cuatro punto uno punto unb.- La
tontratista se compromete a propiciar, facilitar - y
permitir la transferencia de tecnologia a la

Secretaría, a las empresas nacionales que participen

en la ejecución del Proyecto. Treénta natro punto
NS
1331

dos. Renuncia de Derechos. El hecho de que las
Partes se abstengan de ejercer todos 0 cualesquiera de
sus derechos según este Contrato Modificatorio a
conforme a cualesquiera Ley “Aplicable, o incurra en
cualquier demora en ejercerlos, no constituye ni se
podrá interpretar coma uha renubcia a esos derechos.
si cualquiera de las Fartes omite notificarle a la
otra un incunplimiento de los términos y condiciones
de este Contrato Modificatorio, dicha omisión no
constituirá una dispensa de dicho incumplimiento.
Treihta cuatro "punto tres. Partes Independientes.-
Las Partes declaran que a través de este Contrato
Modificatorio, na se constituye una asociación 0
sociedad entre ellas. Ninguna Parte tendrá la
autoridad o el derecho, 0 presentarse como si los
tuviese, de asumir, crear, modificar O extinguir
cualquier obligación de cualquier tipo, expresa 0
implícita, en pombre O por cuenta de cualquier otra

Parte. La Contratista será considerada en todo momento

coma una contratista independiente de servicios y será

responsable de sus propias acciones. Treinta cuatro
punto cuatro. Terceros Beneficiarios. Salvo en la
medida en que se haya acordado expresamente lo
contrario dentro de este Contrato Modificatorio, este
Contrato Modificatorio y todas y cada una de sus
estipulaciones son del beneficio exclusivo de las

Fartes y sue cesionarios autorizados. For tanto se

entiende que este Contrato Modificatorio tiene un
Dr. FERNANDO POLO ELMIR- 1382

NOTARIO VIGESIMO SEPTIMO
e
ES
a Sy
carácter  intuitu rersanas, Treinta cuatro E Y
. 2
cinco. Divisibilidad.- Si algún tribunal, E

“anto: ECUADOR
arbitral, árbitro O juriedicción competente considera

ilegal, inválida O inejecutable alguna de 138

disposiciones 0 partes de este Contrato Modificatoria
o" su aplicación: (1) "esas disposiciones O partes
podrán ser totalmente separadas del resto de las
disposiciones contractuales; (11) este Contrato
Modificatorio se interpretará y hará valer como si
dicha disposición O. parte ilegal, inválida o
inejetutable jamás hubiere +órñado parte del mismos y

(iid) las demás disposiciones de este Contrato

Modificatorio continuarán en pleno vigor y efecto, y
no se verán afectadas por la «disposición. 0 parte
ilegal, inválida o inejecutable o por su separación de
este Contrato Modificatorio. fisimismo, en lugar de
dicha disposición 0 parte ilegal, inválida: o
inejecutable, las Fartes negociarán de buena fe el
reemplazo de las misma, con términos tan similares a
ella como sea posible, y que tengan carácter legal,
válido y ejecutable, Treinta cuatro punto seis.
Compromisa contra la Corrupción. La Contratista

declara y asegura que no ha hecho ni ofrecido y que se

compromete a no- hacer nio ofrecer pagos, préstamos u
bsequios de dinero u objetos de valor, directa 0.
indirectamente a (1) un funcionario de autoridad

pública competente alguna ni a empleados, de la

Secretaría o del Ministerios (11) un, miento 0

24]

1383

partido político o miembro del mismoj (iii) cualquier
Otra persona, cuando la Parte sepa O haya tenido

motivos para saber que cualquier parte de dicho paqOa,

préstamo u Gbsequio será entregada O pagada directa O

indirectamente = cualquier funcionario O empleado '

públicos ' candidato, partido político O miembro (de '

ésteg o (iv) a cualquier otra Fereona o entes cuando
see pago pudiere violar las leyes de cualquier
jurisdicción pertinente. La Secretaría podrá dar por
terminado este Contrato Podificatorio en caso que se
Contratista ha incomplido la legislación aplicable en
materia de prácticas de corrupción. La Contratista se
obliga a tomar todas las medidas necesarias Y
razcrables para garantizar ue sus Subcontratistas,
agentes o representantes involucrados en la ejecución

de este Contrato Modificatorio cumplan con todas las

Leyes Aplicables, inciuyendo especialmente aquellas -

normas que regulan la corrupción administrativa.
Treirta cuatre punto siete. Negociación de este
Contrato Hodificatorio.— Las Partes declaran y
reconocen que todas las cláusulas, —aAñexos,. términos,

condiciones y, en general, todo el contenido de este

comprobase 4 'travéa del debido ' proceso ' gue "13

Contrato Modificatorio han sido totalmente negociadozs,

redactados y aceptados por ambas Fartes de buena Te ya
en consecuencia, ninguna Parte puede alegar en
beneficio propio el desconocimiento de este Contrato

Modificatorio O la eutoría de ciertos términos y

Na

Ni

Dr. FERNANDO POLO ELMIR 1384
¿a

NOTARIO VIGESIMO SEPTIMO

condiciones de este Contrato Modificatorio e

Pa E
Partes Asimismo, las Partes especificamente de
«rro REAUADOP

y garantizan haber contado con la representación legal
apropiada, en el curso de la negociación y redacción
de este Contrato Modificatorio. CLAUSULA — TRIGESIMA
QUINTAS REGISTROS, . CUANTIA Y' GASTOS.— Treinta cinto
punto uno. Bastos. Los gastos que ocasione la
celebración de este Contrato Modificatorio y  5u
registro serán cubiertos por la Contratista. Treinta
cinco punto dos." Cuantía. - Por su naturaleza, este

Contrato Modificatorio es de cuántis indetermináda.
Treinta cinco punto tres. Ffegistro de este Contrato.-
Dentro del plazo de treinta (30) días siguientes
contados desde la Fecha de suscripción de este
Contrato Modificatorio, la Contratista deberá
inscribirio en el Registro de Hidrocarburos. Treinta
cinco punto cuatro. Ejemplares." La Contratista
entregará diez (10) copias certificadas de este
Contrato Modificatorio a la Secretaria, la que dentro
del término de treinta (30) días, contados a partir de
la Fecha de Vigencia, entregará a la Contraloria
General del Estado, Procuraduría General del Estados
al Ministerio de Firmanzas, al Ministerio del Ambiente,
Servicio de Rentas Internas y Banco Central del
Ecuador. listed señor Notario, se servirá agregar las
demás cláusulas de rigor para la plena validez de este
Contrato Modificatorio. HASTA AQUI. LA MINUTA, —que

queda elevada a escritura pública con todo su valor
legal, la misma que ha sido elaborada por el Doctor
Andres: Donoso, afiliado al Colegio de Abogados de la
provincia de Fichincha, com matrícula profesional
múmere ocho mil cincuenta, - Para la celebración de la
presente escritura públicas se observaron todos los
“preceptos legales del caño; y, leída que les fue la los
comparecientes integramente por mí el Notario, se
ratifican en ella y firman conmigo en unidad de actos,

de todo lo cual doy fe.

TF). ING. RAMIRO CAZAR AYALA

A). (2032424 /7

ES CARLOS GERMÁN CRIVELLI

ES O AURUSTO BERRA

Ministerio de
Recursos Naturales
No Renovables ;
Repeblisa dol Ecvadar

GOBIERNO NACIONAL DE
LA REPÚBLICA DEL ECUADOR

MINISTERIO DE RECURSOS NATURALES NO
RENOVABLES

SECRETARÍA DE HIDROCARBUROS
REGISTRO DE HIDROCARBUROS

En cumplimiento a lo dispuesto en el artículo 12 de la Ley de Hidrocarburos, en
a concordancia con el Acuerdo Ministerial Nro. 11549 de 3 de agosto de 1973,
INSCRIBO en el Registro de Hidrocarburos el Contrato Modificatorio a Contrato
de Prestación de Servicios para la Exploración y Explotación de Hidrocarburos
(PETROLEO CRUDO), en el Bloque Bermejo de la Región Amazónica
Ecuatoriana, suscrito el 22 de enero del 2011 entre el Estado ecuatoriano a
través de la Secretaría de Hidrocarburos y la Compañía TECPECUADOR S.A.,
el que se registra a folios 1230 al 1520.- Quito, a diecisiete de febrero de dos
mil once.

Nu

Ing. Ramiro Cazar Ayala!
SECRETARIO DE HIDROCARB

RETARÍA DE y
UROS

Bu

duran Leon Mera y Orellana Esq. Ea TOR Sta Piso Tall: 69321223 9911 Fax d
Nuestros recursos para el buen

12906230 E wewwrecursosnorenovables.qos
